ACCEPTED
                                                                                             05-18-00647-CV
05-18-00647-cv                              Part 1 of 5
                                                                                   FIFTH COURT OF APPEALS
                                                                                            DALLAS, TEXAS
                                                                                            6/4/2018 2:25 PM
                                                                                                  LISA MATZ
                                                                                                      CLERK

                                        No. 05-18-00647-CV
                                      In the Court of Appeals
                                                                             FILED IN
                                  Fifth District of Texas at Dallas   5th COURT OF APPEALS
                                                                          DALLAS, TEXAS
                                                                      6/4/2018 2:25:47 PM
                                                                            LISA MATZ
                                                                              Clerk

                                       In re JOHN CALCE
                                             Relator




  RECORD FOR PETITION FOR WRIT OF MANDAMUS



         Relator John Calce submits this record of trial court proceedings

in support of his petition for writ of mandamus.

                                      Index of Documents

 #      Date               Description                                         Record
                                                                               Pages
 1      6/26/16            Plaintiff’s Original Petition                        001-023
 2      7/31/17            John Calce’s Original Counterclaim Against           024-172
                           Centurion Logistics LLC and Centurion
                           Pecos Terminal LLC
 3      11/22/17 John Calce’s First Amended Counterclaim                        173-321
                 Against Centurion Logistics LLC and
                 Centurion Pecos Terminal LLC
 4      11/22/17 John Calce’s Amended Motion for Partial                        322-393
                 Summary Judgment Regarding
                 Counterclaim Against Centurion Logistics
                 LLC



10000280.1/SP/38371/0105/060118
 5      11/27/17 John Calce’s Supplemental Evidence in                    394-405
                 Support of Calce’s Amended Motion for
                 Partial Summary Judgment Regarding
                 Counterclaim Against Centurion Logistics
                 LLC
 6      12/8/17            Plaintiff’s Response to John Calce’s Amended   406-858
                           Motion for Partial Summary Judgment
                           Regarding Counterclaim Against Centurion
                           Logistics LLC
 7      12/12/17 John Calce’s Reply Brief in Support of                   859-865
                 Amended Motion for Partial Summary
                 Judgment Regarding Counterclaim Against
                 Centurion Logistics LLC
 8      12/15/17 Notice of Trial Setting                                     866
 9      5/2/18             Plaintiffs’ Second Amended Petition            867-903
 10 5/21/18                Order Denying John Calce’s Amended             904-905
                           Motion for Partial Summary Judgment
                           Regarding Counterclaim Againt Centurion
                           Logistics LLC




10000280.1/SP/38371/0105/060118
                                  Declaration of Chase J. Potter

STATE OF TEXAS                                §
COUNTY OF DALLAS                              §

     My name is Chase J. Potter. My date of birth is May 12, 1986. My
address is 901 Main Street, Suite 6000, Dallas, Texas 75202. I hereby
declare under penalty of perjury as follows:

      1.   I am over eighteen years of age and am fully competent to
make this declaration. I am an attorney licensed by the Supreme Court
of Texas and am counsel for Relator John Calce in this case.

     2.   The factual statements contained within this instrument are
within my personal knowledge and are true and correct.

      3.    The copies of pleadings, motions, and other documents
included in this Record for Petition for Writ of Mandamus are true and
correct copies of these documents as filed in the trial court.

         Executed in Dallas County, Texas, on June 4, 2018.


                                                   /s/ Chase J. Potter
                                                   Chase J. Potter, Declarant




10000280.1/SP/38371/0105/060118
                                                                                                               FILED
                                                                                                   DALLAS COUNTY
 7 CT-ATTY                                                                                     6/27/2016 11:01:53 AM
                                                                                                      FELICIA PITRE
                                                                                                    DISTRICT CLERK


                                           DC-16-07706                                        Freeney Anita
                                CAUSE NO. -

CENTURION LOGISTICS LLC,                     §               IN THE DISTRICT COURT OF
individually and derivatively on behalf of   §
CENTURION PECOS TERMINAL LLC,                §
a Texas Limited Liability Company,           §               DALLAS COUNTY, TEXAS
                                             §
                          Plaintiffs         §
                                             §
vs.                                          §
                                             §
JAMES BALLENGEE, BALLENGEE                   §
INTERESTS, LLC, JOHN CALCE,                  §
STAMPEDE TX ENERGY, LLC,                     §
CENTURION MIDSTREAM GROUP, LLC,              §
CENTURION TERMINALS, LLC                     §
                                             §
                          Defendants,        §           B-44TH
                                             §                      JUDICIAL DISTRICT
and CENTURION PECOS TERMINAL                 §
LLC, a Texas Limited Liability Company       §
                                             §
                          Nominal Defendant. §

                              PLAINTIFF’S ORIGINAL PETITION


           Plaintiff Centurion Logistics LLC (“Centurion Logistics”) files this Original Petition

individually and derivatively on behalf of Centurion Pecos Terminals LLC (“Centurion Pecos”)

against James Ballengee (“Ballengee”), Ballengee Interests, LLC (“Ballengee Interests”), John

Calce (“Calce”), Stampede TX Energy, LLC (“Stampede”), Centurion Midstream Group, LLC

(“Centurion Midstream”), and Centurion Terminals, LLC (“Centurion Terminals”), bringing

claims directly and derivatively on behalf of Centurion Pecos LLC for: breach of fiduciary duty,

aiding and abetting breaches of fiduciary duty, money had and received (unjust enrichment),

fraudulent concealment, aiding and abetting fraudulent concealment, and declaratory judgment.

Accordingly, Plaintiff would respectfully show the Court as follows:




PLAINTIFF’S ORIGINAL PETITION                                                         Page 1 of 23
307338_1

                                                                                                     MR.001
                                                   I.

                                 DISCOVERY CONTROL PLAN

           1.   Pursuant to Texas Rules of Civil Procedure 190.1-190.6, Plaintiff hereby

 designates that discovery will be conducted under Level 3. Pursuant to Rule 47 of the Texas

 Rules of Civil Procedure, at this time, Plaintiffs seek monetary relief, exclusively in the form of

 interest, costs, and attorneys’ incurred or to be incurred in excess of $1,000,000.

                                                   II.

                                              PARTIES

           2.   Plaintiff Centurion Logistics is a Texas limited liability company, with its

principal office in Dallas, Texas. Centurion Logistics is a member and manager of Centurion

Pecos.      The members of Centurion Logistics are: Marc Marrocco (“Marrocco”), Antonio

Albanese (“Albanese”), and TXC Energy LLC, an affiliate of Calce.

           3.   Nominal Defendant Centurion Pecos is a Texas limited liability company, with its

principal office in Dallas, Texas. The current member and manager of Centurion Pecos is

Centurion Logistics. Stampede was a member and manager of Centurion Pecos until June 13,

2016. Centurion Pecos may be served through service on its registered agent, John Calce, at

15851 Dallas North Parkway, Suite 650, Addison, TX 75001.

           4.   Defendant Ballengee is an individual residing in Dallas County, Texas. He may

be personally served at 3838 Oak Lawn Avenue, Suite 1150, Dallas, Texas 75219 or wherever he

may be found. Ballengee is a member and manager of Defendant Ballengee Interests.

           5.   Defendant Ballengee Interests is a Louisiana limited liability company. Ballengee

is a managing member of Ballengee Interests. Ballengee Interests may be served by serving its




PLAINTIFF’S ORIGINAL PETITION                                                           Page 2 of 23
307338_1

                                                                                                       MR.002
Texas registered agent, National Registered Agents, Inc., at 1999 Bryan St., Suite 900, Dallas,

Texas 75201.

           6.     Defendant Calce is an individual residing at 5601 Preakness Lane, Plano, TX

75093. He may be served at this residence or wherever he may be found. .

           7.     Defendant Stampede is a Texas limited liability company, with its principal place

of business in Dallas, Texas. Stampede was a manager and member of Centurion Pecos, but was

removed as a manager and member on June 13, 2016. Stampede may be served, by serving its

registered agent, Blumberg Excelsior Corporate Services, Inc., at 814 San Jacinto Boulevard,

Suite 303, Austin, TX 78701.

           8.     Defendant Centurion Midstream is a Texas limited liability company, formed on

October 20, 2015, with its principal place of business in Dallas County, Texas. Calce is the

manager of Centurion Midstream. Centurion Midstream may be served, by serving its registered

agent, John Calce, at 15851 Dallas North Parkway, Suite 650, Addison, TX 75001.

           9.     Defendant Centurion Terminals is a Texas limited liability company, with a

principal place of business in Dallas County, Texas. By information and belief, Centurion

Terminals is an entity controlled by Defendant Calce. The manager of Centurion Terminals is

58C, LLC, a Texas limited liability company, whose manager is LV III, LLC, whose manager is

Calce. 1 Centurion Terminals may be served, by serving its registered agent, John Calce, at

15851 Dallas North Parkway, Suite 650, Addison, TX 75001.




1
 The repeated use of the number 58 in these entities is evidence that they are the creation of Calce: Calce is very
proud of having lettered as an offensive lineman on a Football Championship Subdivision team, where his jersey
number was 58.

PLAINTIFF’S ORIGINAL PETITION                                                                           Page 3 of 23
307338_1

                                                                                                                       MR.003
                                                III.

                                 JURISDICTION AND VENUE

           10.   This Court has jurisdiction over this case because the amount in controversy is in

excess of the Court’s minimum jurisdictional limits. Moreover, Defendants have engaged in

sufficient conduct in the State of Texas to confer jurisdiction over them.         The Court has

jurisdiction over the subject matter of the action because a substantial portion of the events

giving rise to Plaintiffs’ claims occurred in Dallas County, Texas.

           11.   Venue is proper in Dallas County, Texas, pursuant to Texas Civil Practice and

Remedies Code Sections 15.002-15.007, because it is the county where all or a substantial part of

the events or omissions giving rise to the claims occurred as detailed in the following paragraphs.

                                                 IV.

                                     BACKGROUND FACTS

A.         Creation of Centurion Logistics and Centurion Pecos

           12.   Several years ago, Marrocco and Albanese were looking for ways to use their

expertise in real estate to invest in projects related to the booming oil and gas industry. During

their investigations, Marrocco became better acquainted with Calce, who worked in the oil and

gas industry, and whom Albanese happened to know from outside his business dealings. After

some investigation, Marrocco, Albanese and Calce decided to pursue a project to purchase real

estate and to develop a railway terminal for the shipping of crude oil. In order to pursue that

project, Marrocco, Albanese and Calce formed Centurion Logistics on September 16, 2013.

Centurion Logistics is manager-managed and its managers are Marrocco, Albanese and Calce.

Under the company agreement of Centurion Logistics, a majority of the managers are required to

take any action.



PLAINTIFF’S ORIGINAL PETITION                                                          Page 4 of 23
307338_1

                                                                                                      MR.004
           13    Calce concluded that the geology in the area surrounding Pecos, Texas made it

likely that there would be significant demand for a crude shipping terminal there. Albanese used

his connections to obtain the interest of a possible anchor tenant who might want to ship

hydraulic-fracturing sand through a terminal in that area, as a way to build Centurion Logistics’

credibility with oil companies and the railroad. Marrocco identified, and placed under contract,

an approximately 177-acre parcel in Reeves County, Texas (the “First Parcel”) to use for the

terminal, and obtained a contract for Centurion Logistics to purchase it.

           14.   In order to obtain funds to purchase the First Parcel, Calce, Marrocco and

Albanese discussed bringing an equity partner into the Pecos project to contribute cash. Calce

offered two potential investors from the oil and gas industry with whom he was acquainted.

Because Marrocco had already begun to hear rumors that Calce had a reputation for self-dealing,

Marrocco proposed that Centurion Logistics work with the investor to whom he believed Calce

had fewer ties, namely Ballengee. Additionally, Ballengee’s company was already trucking

crude oil in the vicinity. Centurion Logistics and a predecessor of Stampede (which was an

ostensibly unrelated entity Ballengee used as a conduit for his investment, in order to conceal

any activities that might appear to compete with his current business) formed Centurion Pecos,

on September 11, 2014, and Centurion Logistics assigned to Centurion Pecos the contract to

purchase the First Parcel.

           15.   Ballengee agreed to contribute cash to Centurion Pecos, in order to purchase the

First Parcel without any liens or encumbrances. Shortly before the closing of the sale of the First

Parcel, however, Ballengee announced to Centurion Logistics that he would not simply

contribute cash, as he had represented, but would require that Centurion Pecos grant a deed of

trust to Texas Capital Bank (“TCB”), to secure payment of the loan that Ballengee would use to



PLAINTIFF’S ORIGINAL PETITION                                                          Page 5 of 23
307338_1

                                                                                                      MR.005
fund his contribution. Because Centurion Logistics had no other way to fund the purchase of the

First Parcel before the required closing date, and because the seller was already threatening to

sell to another purchaser, Centurion Logistics had no choice but to grant the deed of trust

Ballengee demanded, and the proceeds of the loan by TCB to Ballengee Interests were

contributed by Ballengee, through Stampede’s predecessor, and used to purchase the First Parcel

on September 19, 2014.

           16.   Centurion Logistics has since learned that Ballengee’s purpose in having

Centurion Pecos grant a deed of trust to TCB, was to create a mechanism by which Ballengee

could cause the property to be removed from Centurion Pecos through foreclosure; Ballengee

had more than adequate cash to fund the purchase of the First Parcel without taking a loan from

TCB.

           17.   Centurion Logistics determined that the terminal project could be expanded by

acquiring an approximately 300-acre parcel adjacent to the First Parcel (the “Second Parcel”).

Marrocco obtained a contract for an entity he controlled, in order to purchase the Second Parcel.

Marrocco was increasingly concerned about Calce’s reputation for underhandedness, and, as a

condition to assigning the purchase agreement to Centurion Pecos, insisted that Centurion

Logistics and Stampede amend and restate the company agreement of Centurion Pecos, in order

to remove Calce as the sole manager of Centurion Pecos, as of November, 2014.

           18.   Under the amended and restated company agreement of Centurion Pecos,

Centurion Logistics and Stampede were the members and managers of Centurion Pecos.

Centurion Pecos is manager-managed, and, under the amended and restated company agreement,

any action requires the consent of all managers.




PLAINTIFF’S ORIGINAL PETITION                                                        Page 6 of 23
307338_1

                                                                                                    MR.006
           19.   Again, at the closing of the Second Parcel, Ballengee insisted that Centurion

Pecos grant a deed of trust to the Second Parcel to TCB to secure a loan to Ballengee, rather than

fulfilling his representation to make a contribution of cash to purchase the Second Parcel without

liens or encumbrances. Again, Ballengee’s purpose, in causing Centurion Pecos to grant a deed

of trust, was to create a mechanism to remove the Second Parcel from Centurion Pecos. The

purchase of the Second Parcel closed on August 21, 2015. The First Parcel and the Second Parcel

are collectively referred to as the “Reeves County Property”.

           20.   Again, Ballengee did not provide the funds for the Second Parcel directly to

Centurion Pecos. Rather, he funneled the funds through Stampede because his participation in

the Centurion Pecos venture was circumscribed by a non-compete agreement related to one of

his previous businesses.

           21.   Both deeds of trust, granted at the closings of the Reeves County Property,

contain a cross-collateralization clause pledging the Reeves County Property as collateral for all

obligations of Ballengee Interests to TCB, even obligations not involving Centurion Pecos.

Purportedly, Calce signed both deeds of trust in his capacity as manager of Centurion Pecos,

although he was not a manager of Centurion Pecos at the time he signed the deed of trust to the

Second Parcel, and had no other authority to sign the second deed of trust for Centurion Pecos.

B.         Defendants’ Fraudulent Scheme Unfolds

           22.   In late 2015, Calce began communicating to Marrocco that Calce and Ballengee

wanted to bring other participants into the project, and wanted Marrocco and Albanese to take a

more passive role and a reduced share of the profits. In particular, Calce expressed a desire to

force Albanese out as a manager of Centurion Logistics, and to require Albanese to sell his

membership interest in Centurion Logistics for less than its fair value. Calce threatened that if



PLAINTIFF’S ORIGINAL PETITION                                                         Page 7 of 23
307338_1

                                                                                                     MR.007
Marrocco did not cooperate in removing Albanese from Centurion Logistics, Calce and

Ballengee would conspire to exclude Marrocco from participation in the terminal project, as

well; namely by removing the Reeves County Property from Centurion Pecos through

foreclosure. Marrocco refused to participate in removing Albanese from Centurion Logistics.

Calce and Ballengee subsequently asked for a meeting with Marrocco to negotiate a fair price for

Marrocco’s interest in Centurion Logistics, but the proposal proved to be a ruse to trick

Marrocco into attending an uncalled meeting of the managers of Centurion Pecos to approve an

“assignment and assumption agreement” with Ballengee Interests. Marrocco refused to attend

the meeting.

           23.   The actions of Ballengee and Calce demonstrate a scheme to move the Reeves

County Property out of Centurion Pecos and into an entity in which Marrocco and Albanese have

no interest, in order to deprive Marrocco and Albanese of their interests in the terminal project.

In addition to his affiliation with Centurion Logistics, Calce is President of Centurion

Midstream, an entity unrelated to either Centurion Logistics or Centurion Pecos. Centurion

Midstream, or another entity affiliated with Calce, has attempted to negotiate directly with Union

Pacific Railroad (“Union Pacific”) for the establishment of rail service to the Reeves County

Property, initially holding itself out as owning or representing the owner of the property and,

after Centurion Logistics notified Union Pacific that Centurion Midstream had no affiliation with

Centurion Pecos, by telling Union Pacific that Marrocco and Centurion Logistics were no longer

involved in the project, and that Centurion Midstream would own the Reeves County Property

“within a few weeks.”      On its website, Centurion Midstream claims to own the property

purchased by Centurion Pecos and purports to be creating a terminal at Pecos, Texas. Calce, as

President of Centurion Midstream, receives a salary and other benefits.



PLAINTIFF’S ORIGINAL PETITION                                                         Page 8 of 23
307338_1

                                                                                                     MR.008
           24.   In furtherance of this scheme, Calce, Ballengee and/or Stampede have, in addition

to the deeds of trust executed at the closings of the Reeves County Property, created a number of

unauthorized and/or fraudulent documents purporting to pledge the Reeves County Property or

create obligations of Centurion Pecos. These unauthorized transactions and documents were not

only concealed from Plaintiff, but, on information and belief have been created recently and

backdated.

           25.   In a transaction unrelated to the purchase of the Reeves County Property,

Ballengee Interests granted a promissory note to TCB dated January 6, 2015 for a line of credit

in the amount of $750,000. In order to secure the note, Calce executed a deed of trust to the First

Parcel, purportedly on behalf of Centurion Pecos as its manager. The January 6, 2015 deed of

trust also contained a cross-collateralization clause pledging the First Parcel as collateral for all

obligations of Ballengee Interests to TCB, even obligations not involving Centurion Pecos.

Calce was not a manager of Centurion Pecos in January, 2015, and had no other authority to sign

the January 6, 2015 deed of trust. The proceeds of the line of credit were not used for any

purpose related to the business of Centurion Pecos. Upon information and belief, they were

largely used to fund a different terminal project in Brownsville, Texas, owned by Calce.

Centurion Logistics was unaware of the January 6, 2015 deed of trust, and only discovered it

during a record search of Reeves County conducted in May 2016.

           26.   In October, 2015, around the time Calce began expressing a desire to remove

Albanese from Centurion Logistics, and shortly after Centurion Midstream was formed,

Ballengee Interests extended the term of the note to TCB, and filed an extension of the deed of

trust on the First Parcel to secure the note. Again, that extension was signed by Calce, as

manager of Centurion Pecos, although he was not a manager of Centurion Pecos at the time, and



PLAINTIFF’S ORIGINAL PETITION                                                            Page 9 of 23
307338_1

                                                                                                        MR.009
had no other authority to act on behalf of Centurion Pecos. Centurion Logistics and Centurion

Pecos were not aware of the extension of the deed of trust on the First Parcel, and only

discovered it during a record search of Reeves County conducted in May 2016. Ballengee’s and

Calce’s purpose in extending the deed of trust was to preserve the Ballengee Interests note as a

means to remove the First Parcel from Centurion Pecos.

           27.   In April 2016, without authority to act for Centurion Pecos, Stampede and Calce

created documents that purported to obligate Centurion Pecos to assume Ballengee Interests’

obligations under the notes from Ballengee Interests to TCB used to obtain the funds contributed

to purchase the Reeves County Property, and to grant Ballengee Interests a deed of trust to

secure the assumption. Centurion Pecos was unaware of these documents or the purported

unauthorized assumption until it received a “notice of default” dated April 28, 2016 from

Ballengee Interests for its purported failure to make interest payments under the assumption

agreement. Neither Centurion Pecos nor Centurion Logistics has ever been provided with copies

of the purported assumption agreement and deed of trust.

           28.   In addition, Calce created a note, dated on or about November 15, 2015,

purporting to obligate Centurion Pecos to make payments to Centurion Terminals, another entity

controlled by Calce. Centurion Pecos first learned of this note in a demand letter dated May 27,

2016. No note of this description was ever authorized by Centurion Pecos, and neither Centurion

Logistics nor Centurion Pecos has ever seen this purported note.

           29.   Ballengee Interests and Calce also created fraudulent notes by Centurion Pecos to

Ballengee Interests, dated September 16, 2014 and August 17, 2015. Centurion Pecos first

learned of these notes in demand letters dated May 25, 2016. Neither Centurion Logistics nor

Centurion Pecos has ever seen these purported notes.



PLAINTIFF’S ORIGINAL PETITION                                                        Page 10 of 23
307338_1

                                                                                                     MR.010
           30.   In furtherance of their scheme, Defendants are now threatening to use the

unauthorized and fraudulent documents to foreclose on the Reeves County Property. Centurion

Pecos has received letters from Ballengee Interests and Centurion Terminals demanding payment

of purported obligations that Centurion Pecos never, in fact, agreed to assume.

C.         Stampede’s Violations of the Company Agreement

           31.   Section 10 of the First Amended and Restated Company Agreement of Centurion

Pecos Terminal LLC (“Company Agreement”) sets forth the conditions under which a member

may transfer its membership interest. Section 10.4 states that a transfer shall not be permitted

unless:

                 [t]he transferor and transferee have delivered to the Company any
                 documents that the Board of Managers request to confirm that the
                 transfer satisfies the requirements of this Agreement to give effect
                 to the transfer, and to confirm the transferee’s agreement to be
                 bound by this Agreement as Assignee.

           32.   Pursuant to Section 10.1(a) of the Company Agreement, “transfer” includes “a

transfer by merger or other business combination.” Stampede’s predecessor, Stampede Energy,

LLC, a Louisiana limited liability company (“Stampede Louisiana”) was a member of Centurion

Pecos at the time that the Company Agreement was adopted. On January 20, 2016, Stampede

Louisiana was converted to Stampede. Stampede then engaged in mergers with Stampede

Energy, LLC, a Delaware limited liability company on March 2, 2016, and with Centurion

Brownsville Terminal, LLC, a Texas limited liability company, on February 4, 2016.

           33.   On April 30, 2016 and again on May 4, 2016, Centurion Logistics expressly

requested that Stampede and Centurion Brownsville Terminal, LLC provide the information

required by Section 10.4 of the Company Agreement. Stampede and Centurion Brownsville

Terminal, LLC failed and refused to provide the information required by the Company

Agreement.

PLAINTIFF’S ORIGINAL PETITION                                                           Page 11 of 23
307338_1

                                                                                                        MR.011
D.         Centurion Pecos Votes to Expel Stampede as Member and Manager

           34.   In order to address Stampede’s violations of the Company Agreement, Centurion

Logistics, on behalf of Centurion Pecos, on May 31, 2016, called a meeting of managers and

members of Centurion Pecos, which was held on June 13, 2016. At the meeting, Centurion

Logistics moved to remove Stampede as a member of Centurion Pecos based on Stampede’s

prohibited transfer of its membership interest. Because the motion involved removing Stampede

as a member, Stampede was an interested manager and not eligible to vote. Centurion Logistics,

the only manager eligible to vote on the motion, voted to remove Stampede as a member.

           35.   Subsequently, a meeting of the members of Centurion Pecos met to determine

whether Stampede should be removed as a manager because it had transferred its membership

interest in a prohibited transfer and engaged in other wrongful conduct that materially affected

the business of Centurion Pecos and its members, and had also engaged in conduct that had made

it not reasonably practicable to carry on the company business with Stampede. Centurion

Logistics, the only remaining member, voted to remove Stampede as a manager of Centurion

Pecos.

                                                  V.

                                      CAUSES OF ACTION

A.         First Cause of Action: Breach of Fiduciary Duty as to Calce

           36.   Plaintiff hereby restates and incorporates by reference the allegations contained in

the foregoing paragraphs as if fully set forth herein.




PLAINTIFF’S ORIGINAL PETITION                                                           Page 12 of 23
307338_1

                                                                                                        MR.012
           37.   As a manager of Centurion Logistics, Calce had a duty of loyalty to the company.

The duty of loyalty requires Calce to act in good faith and not allow personal interests to take

precedence over the interests of Centurion Logistics.

           38.   Calce also had a duty to disclose all important information concerning any

transaction, including any matters that might influence them to act in a manner prejudicial to

Centurion Logistics.

           39.   In violation of his fiduciary duties, Calce colluded with Stampede, Ballengee and

Ballengee Interests to engage in a series of fraudulent transactions which were contrary to the

interests of Centurion Pecos and Centurion Logistics. This pattern of misconduct is intended to

further Defendants’ plan, namely, to remove the Reeves County Property from Centurion Pecos

for use in their competing development, and to deprive Centurion Logistics of its share of any

profits from the terminal project. The entire scheme is an egregious breach of Calce’s duty of

loyalty and full disclosure.

           40.   By secretly encumbering Centurion Pecos’ assets, Calce has damaged the ability

of Centurion Logistics to conduct business and impaired the value of those assets.

           41.   Calce’s breaches of fiduciary duty proximately caused Centurion Logistics to

suffered damage and Calce has obtained benefits, which Calce should be required to forfeit. The

benefits Calce should be required to forfeit also include any remuneration he has received from

Centurion Midstream.

           42.   Calce’s breaches of fiduciary duty were intentional and, accordingly, Centurion

Logistics seeks, and should recover, exemplary damages against Calce.




PLAINTIFF’S ORIGINAL PETITION                                                        Page 13 of 23
307338_1

                                                                                                     MR.013
B.         Second Cause of Action: Breach of Fiduciary Duty as to Stampede

           43.   Plaintiff hereby restates and incorporates by reference the allegations contained in

the foregoing paragraphs as if fully set forth herein.

           44,   As a manager of Centurion Pecos, Stampede owed Centurion Pecos a duty of

loyalty. Further, Stampede owed Centurion Pecos a duty of candor, including a duty to disclose

information concerning its role in any transaction that would prejudice the interests of Centurion

Pecos.

           45.   Stampede violated its fiduciary duty by covertly engaging in a pattern of

transactions designed to deprive Centurion Pecos of the Reeves County Property, as well as

Centurion Pecos’ interest in the terminal project.

           46.   By secretly encumbering Centurion Pecos’ assets, Stampede has damaged the

ability of Centurion Pecos to conduct business and has impaired the value of those assets.

           47.   Stampede’s breaches of fiduciary duty have proximately caused Centurion Pecos

to suffer damage and Stampede has obtained benefits which Stampede should be required to

forfeit.

           48.   Stampede’s breaches of fiduciary duty were intentional and, accordingly,

Centurion Pecos seeks, and should recover, exemplary damages against Stampede.

C.         Third Cause of Action: Aiding and Abetting Breach of Fiduciary Duty

           49.   Plaintiff hereby restates and incorporates by reference the allegations contained in

the foregoing paragraphs as if fully set forth herein.

           50.   Centurion Midstream and Centurion Terminals assisted with, encouraged and

participated in breaches of fiduciary duty by Calce and Stampede. As set forth above, Calce and

Stampede had fiduciary duties of loyalty to Centurion Logistics and to Centurion Pecos and



PLAINTIFF’S ORIGINAL PETITION                                                           Page 14 of 23
307338_1

                                                                                                        MR.014
fiduciary duties to disclose any transactions that would be prejudicial to the chief objectives of

Centurion Logistics and Centurion Pecos.

           51.   Centurion Logistics and Centurion Pecos were created chiefly to purchase the

Reeves County Property and to develop a railway terminal in order to transport petroleum and

petroleum products. Rather than pursue these objectives with loyalty fiduciaries owe, Calce

assisted in the creation of Centurion Midstream to thwart the efforts of Centurion Logistics and

Centurion Pecos and to compete with these companies. Based on the content of the Centurion

Midstream website, Centurion Midstream is covertly assisting Calce in his plan to take over the

Reeves County Property, and to build the railway terminal for his own benefit and for the benefit

of Centurion Midstream.

           52.   Based on its affiliation with Calce, Centurion Terminals was aware that Calce was

not authorized to undertake any obligation to Centurion Terminals on behalf of Centurion Pecos.

Nonetheless, Centurion Terminals entered into the note and has threatened to enforce it.

           53.   The breaches of fiduciary duty of Calce and Stampede, committed with the

assistance of Centurion Midstream and Centurion Terminals, proximately caused Plaintiff to

suffer actual damages in an amount exceeding the minimum jurisdiction of the Court.

           54.   As Centurion Midstream’s and Centurion Terminals’ participation in the breaches

of fiduciary duty were intentional and exemplary damages are recoverable for the breaches of

fiduciary duty, Plaintiff prays for exemplary damages against Centurion Midstream and

Centurion Terminals.

D.         Fourth Cause of Action: Money Had and Received (Unjust Enrichment)

           55.   Plaintiff hereby restates and incorporates by reference the allegations contained in

the foregoing paragraphs as if fully set forth herein.



PLAINTIFF’S ORIGINAL PETITION                                                           Page 15 of 23
307338_1

                                                                                                        MR.015
           56.   A claim for money had and received arises when the defendant obtains money or

a benefit that in equity and good conscience belongs to the plaintiff. It is an equitable doctrine

applied to prevent unjust enrichment. A cause of action for money had and received is not based

on wrongdoing but, instead, looks only to the justice of the case and inquires whether the

defendant has received money that rightfully belongs to another. A claim for money had and

received is based upon the doctrine of unjust enrichment.

           57.   Further, where a defendant obtains a benefit from the plaintiff by fraud, duress, or

taking undue advantage, the plaintiff may recover money or property under the theory of unjust

enrichment.

           58.   Ballengee and Ballengee Interests colluded with Calce to encumber property of

Centurion Pecos to secure debts of Ballengee Interests, including the notes to purchase the

Reeves County Property and the $750,000 line of credit.

           59.   Ballengee and Ballengee Interests have, therefore, been unjustly enriched by

pledges of property to secure Ballengee Interests’ debt, including the $750,000 line of credit, and

unauthorized assumption of the Ballengee Interests’ obligations to TCB. Indeed, pursuant to the

cross-collateralization clauses, the deeds of trust pledged the Reeves County Property to secure

all Ballengee Interests’ debts to TCB, not merely those related to Centurion Pecos. Defendants

Ballengee and Ballengee Interests should be required to disgorge and to turn over to Centurion

Pecos any benefits obtained through these transactions.

           60.   By information and belief, Calce has received a salary and other benefits from

Centurion Midstream, in exchange for effectuating his and Ballengee’s plan, namely, to

fraudulently obtain ownership of the Reeves County Property. This remuneration constitutes

unjust enrichment.



PLAINTIFF’S ORIGINAL PETITION                                                           Page 16 of 23
307338_1

                                                                                                        MR.016
           61.   Centurion Midstream has developed, or plans to develop, a railway terminal in

competition with the terminal planned by Centurion Pecos. In so doing, Centurion Midstream,

through its aiding and abetting of breaches of fiduciary duty, has obtained, or will obtain in the

future, money that rightfully belongs to Centurion Pecos. These funds should be disgorged and

transferred to Centurion Pecos.

           62.   Centurion Midstream has been—and will be—unjustly enriched by its

interference with Plaintiff’s efforts to secure the Reeves County Property and develop the Pecos

terminal.

           63.   In obtaining these benefits, Defendants have acted with fraud and malice.

Accordingly, Plaintiff prays that these Defendants be found liable for exemplary damages.

E.         Fourth Cause of Action: Fraudulent Concealment

           64.   Plaintiff hereby restates and incorporates by reference the allegations contained in

the foregoing paragraphs as if fully set forth herein.

           65.   Ballengee and Ballengee Interests represented to Centurion Pecos that it would

make a capital contribution by purchasing the Reeves County Property on behalf of Centurion

Pecos. At the 11th hour, Ballengee and Ballengee Interests demanded that Centurion Pecos agree

to deeds of trust on the Reeves County Property. Ballengee and Ballengee Interests did not

disclose that the purpose of this demand was to eventually force a foreclosure on the Reeves

County Property in order to cut off Centurion Pecos’ interest in the terminal project.

           66.   Centurion Pecos justifiably relied on Ballengee’s and Ballengee Interests’

professions that their purpose was to invest in, and to promote, the Centurion Pecos terminal

project.




PLAINTIFF’S ORIGINAL PETITION                                                            Page 17 of 23
307338_1

                                                                                                         MR.017
           67.   Ballengee’s and Ballengee Interests’ failure to disclose their true intentions has

injured Centurion Logistics and Centurion Pecos, in that Defendants are now attempting to use

the TCB deeds of trust, as well as false and unauthorized documents, to complete their scheme to

obtain the Reeves County Property for the competing entity, Centurion Midstream.

           68.   The wrongful fraudulent acts and omissions have proximately caused Centurion

Logistics and Centurion Pecos to suffer damages. Because Defendants’ wrongful fraudulent acts

and omissions were conducted with intent, Plaintiff seeks both actual and exemplary damages.

F.         Fifth Cause of Action: Aiding and Abetting Fraudulent Concealment

           69.   Plaintiff hereby restates and incorporates by reference the allegations contained in

the foregoing paragraphs as if fully set forth herein.

           70.   Defendants Calce and Stampede provided knowing and intentional assistance to

the fraud committed by Ballengee and Ballengee Interests. Calce and Stampede were aware of

the fraudulent scheme and Stampede allowed itself to be used as a conduit through which

Ballengee Interests made its payments for the Reeves County Property. As fiduciaries, Calce

and Stampede had a heightened duty to disclose Ballengee’s true intent, but they remained silent.

Indeed, they actively furthered the scheme through their participation in the creation of false and

unauthorized transactions and the creation of fraudulent documents.

           71.   Calce’s and Stampede’s assistance and encouragement constituted a substantial

factor in causing the fraud.      Without their participation, it is unlikely that Ballengee and

Ballengee Interests could have attempted the scheme, given the limitations imposed on

Ballengee by the non-compete agreement. Moreover, these Defendants, through a series of

threatening communications, continue to push the fraudulent plan.




PLAINTIFF’S ORIGINAL PETITION                                                           Page 18 of 23
307338_1

                                                                                                        MR.018
           72.   Calce’s and Stampede’s participation in the fraudulent scheme has proximately

caused Centurion Logistics and Centurion Pecos to suffer damages. Because these Defendants’

participation in the wrongful fraudulent scheme was conducted with knowledge and intent,

Plaintiff seeks both actual and exemplary damages.

G.         Sixth Cause of Action: Declaratory Judgment

           73.   Plaintiff hereby restates and incorporates by reference the allegations contained in

the foregoing paragraphs as if fully set forth herein.

           74.   A justiciable controversy exists between Centurion Pecos and Stampede regarding

the status, rights, obligations and legal relations between Centurion Pecos and Stampede in

connection with the Company Agreement. The justiciable controversy concerns the right of

members and managers of Centurion Pecos to expel Stampede as a member and manager.

           75.   Pursuant to the terms of the Company Agreement, transfer of membership

interests is prohibited unless certain conditions were met.         Among the conditions is the

obligation of the transferor and transferee to provide information to assure that the transfer

comported with the Company Agreement and the transferee agreed to be bound by the Company

Agreement. Transfer of a membership interest includes any transfer by merger or business

combination.

           76.   Stampede or its predecessor transferred of its membership interest within the

definitions of the Company Agreement through one or more of three business transactions. First,

Stampede Energy, LLC, a Louisiana limited liability company, converted to Stampede. Second,

Stampede merged with Stampede Energy, LLC, a Delaware limited liability company. Third,

Stampede divided into two entities, Stampede and Centurion Brownsville Terminal, LLC, a

Texas limited liability company.



PLAINTIFF’S ORIGINAL PETITION                                                           Page 19 of 23
307338_1

                                                                                                        MR.019
           77.   Subsequently, both the transferor and transferee companies expressly refused to

provide information about the transactions, as required by the Company Agreement, for any

transfer of a membership interest to be permitted. Centurion Pecos duly called a meeting of the

managers and members of Centurion Pecos in order to discuss Stampede’s violations and its

removal as a member and manager.

           78.   At the June 13, 2016 meeting, Centurion Logistics, as manager of Centurion

Pecos, voted to remove Stampede as a member of Centurion Pecos. As the party whose removal

was at issue, Stampede was an interested manager excluded from voting.               Accordingly,

Stampede was removed as a member of Centurion Pecos.

           79.   Following the June 13, 2016 managers meeting, a meeting of members was held

to determine whether Stampede should be removed as a manager of Centurion Pecos for cause.

Centurion Logistics, the only remaining member, voted to expel Stampede, based on its

prohibited transfer of membership interest, as well as its other misconduct, as set forth in this

Petition.

           80.   In accordance with Tex. Civ. Prac. & Rem. Code § 37.001, et seq., Plaintiff seeks

a declaratory judgment against Defendant Stampede, wherein the Court declares that following:

           (a)   The June 13, 2016 meeting was a valid meeting under the Company
                 Agreement;

           (b)   The removal of Stampede as a member of Centurion Pecos was a valid,
                 binding and enforceable action of the managers of Centurion Pecos;

           (c)   The removal of Stampede as a manager of Centurion Pecos was a valid,
                 binding and enforceable action of the members of Centurion Pecos.

           81.   In addition, there is a real and justiciable controversy between Centurion Pecos,

on the one hand, and Ballengee, Ballengee Interests, and Centurion Terminals, on the other hand,

concerning the enforceability of certain financial obligations that Defendants purport were


PLAINTIFF’S ORIGINAL PETITION                                                        Page 20 of 23
307338_1

                                                                                                     MR.020
entered into on behalf of Centurion Pecos. As set forth above, Calce, without authority to act for

Centurion Pecos, and in violation of his fiduciary duties, created documents purporting to

obligate Centurion Pecos to pay the notes that Ballengee Interests entered into with TCB and to

make other payments to Ballengee Interests. Similarly, Calce, again without the authority to act

for Centurion Pecos, and in violation of his fiduciary duties, apparently created a promissory

note in favor of Centurion Terminals, purportedly obligating Centurion Pecos to make certain

payments to Centurion Terminals.

           82.   In accordance with Tex. Civ. Prac. & Rem. Code § 37.001, et seq., Plaintiff seeks

a declaratory judgment against Defendants Ballengee, Ballengee Interests, and Centurion

Terminals, wherein the Court declares the following:

           (a)   Any assumption agreement purported to exist between Ballengee
                 Interests and Centurion Pecos is invalid, void and unenforceable;

           (b)   Any agreement that purports to create an obligation of Centurion Pecos to
                 Ballengee Interests is invalid, void and unenforceable;

           (c)   Any promissory note or other documents purported to create obligations
                 between Centurion Pecos to Centurion Terminals is invalid, void and
                 unenforceable.

           83.   In addition and cumulative of other relief sought herein, Plaintiff is entitled to

declaratory judgment concerning the status of Stampede under the Company Agreement and the

enforceability of certain financial obligations that Calce, without authority, and in violation of

his fiduciary duties, purported to create on behalf of Centurion Pecos.

                                               VI.

                               ATTORNEYS’ FEES AND COSTS

           84.   Plaintiff hereby restates and incorporates by reference the allegations contained in

the foregoing paragraphs as if fully set forth herein.



PLAINTIFF’S ORIGINAL PETITION                                                           Page 21 of 23
307338_1

                                                                                                        MR.021
           85.   As a result of Defendants’ actions, Plaintiff was forced to retain the legal counsel

of Shamoun & Norman, LLP (“S&N”) to bring this lawsuit. Plaintiff retained the services of

S&N to prosecute these claims and agreed to pay S&N its usual, customary and reasonable

attorneys’ fees. Such action and payment is necessary for the enforcement of Plaintiff’s rights.

           86.   Plaintiff seeks the recovery of attorneys’ fees and costs that it incurs in

prosecuting the above-stated claims pursuant to Chapter 37 of the Texas Civil Practice and

Remedies Code, or any other applicable law.

                                                 VII.

                                  CONDITIONS PRECEDENT

           87.   All conditions precedent to Plaintiff’s right to obtain the relief requested herein

have been performed or have occurred.

                                                VIII.

                                              PRAYER

           WHEREFORE, Plaintiff Centurion Logistics LLC, individually and on behalf of

Centurion Pecos Terminal LLC, respectfully requests that upon final trial of this cause the Court

enter judgment against James Ballengee, Ballengee Interests, LLC, John Calce, Stampede TX

Energy, LLC, Centurion Midstream Group, LLC and Centurion Terminals, LLC as follows:

           A.    Against all Defendants and in favor of Plaintiff for the amount of actual damages

sustained by Plaintiff;

           B.    Against all Defendants and in favor of Plaintiff for the disgorgement of unjust

enrichment and money had and received;

           C.    Entering a declaratory judgment concerning the status of Stampede under the

Company Agreement and the enforceability of certain financial obligations that Calce, without



PLAINTIFF’S ORIGINAL PETITION                                                           Page 22 of 23
307338_1

                                                                                                        MR.022
authority, and in violation of his fiduciary duties, purported to enter into on behalf of Centurion

Pecos;

           D.   Awarding to Plaintiff the costs and disbursements of the action, including

reasonable attorneys’ fees, accountants’ and experts’ fees, costs, and expenses; and

        E.      Granting such other and further relief as the Court deems just and proper, at law
or in equity.




                                                     Respectfully Submitted,

                                                             /s/ C. Gregory Shamoun
                                                     C. GREGORY SHAMOUN
                                                     State Bar No. 18089650
                                                     J. BLAIR NORRIS
                                                     State Bar No. 24014515
                                                     SHAMOUN & NORMAN, LLP
                                                     1755 Wittington Place, Suite 200
                                                     Dallas, Texas 75234
                                                     Phone: (214) 987-1745
                                                     Fax: (214) 521-9033
                                                     Email: g@snlegal.com
                                                     Email: bn@snlegal.com

                                                     ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL PETITION                                                          Page 23 of 23
307338_1

                                                                                                       MR.023
                                                                                                                    FILED
                                                                                                        DALLAS COUNTY
                                                                                                        7/31/2017 5:52 PM
                                                                                                           FELICIA PITRE
                                                                                                        DISTRICT CLERK


                                                                                                   Angie Avina
                                        CAUSE NO. DC-16-07706

CENTURION LOGISTICS LLC,                               §      IN THE DISTRICT COURT OF
individually and derivatively on behalf of             §
CENTURION PECOS TERMINAL LLC,                          §
a Texas Limited Liability Company,                     §
                                                       §
           Plaintiffs,                                 §
                                                       §
v.                                                     §
                                                       §
JAMES BALLENGEE, BALLENGEE                             §
INTERESTS, LLC, JOHN CALCE,                            §      DALLAS COUNTY, TEXAS
STAMPEDE TX ENERGY, LLC,                               §
CENTURION MIDSTREAM GROUP,                             §
LLC, CENTURION TERMINALS, LLC                          §
                                                       §
           Defendants,                                 §
                                                       §
and CENTURION PECOS TERMINAL                           §
LLC, a Texas Limited Liability Company                 §
                                                       §
           Nominal Defendant.                          §      44th JUDICIAL DISTRICT

                DEFENDANT/COUNTER-PLAINTIFF JOHN CALCE’S ORIGINAL
                COUNTERCLAIM AGAINST CENTURION LOGISTICS LLC AND
                         CENTURION PECOS TERMINAL LLC

           John Calce (“Counter-Plaintiff” or “Calce”) files his Original Counterclaim complaining

of Centurion Logistics LLC (“Centurion Logistics”) and Centurion Pecos Terminal LLC

(“Centurion Pecos”) (collectively, “Counter-Defendants”) and, in support thereof, would

respectfully show the Court as follows:

                                                 I.
                                          DISCOVERY LEVEL

           1.         Discovery in this matter is to be conducted under Texas Rule of Civil Procedure

190.4 (Level 3).




DEFENDANT/COUNTER-PLAINTIFF JOHN CALCE’S ORIGINAL COUNTERCLAIM
AGAINST CENTURION LOGISTICS LLC AND CENTURION PECOS TERMINAL LLC                              PAGE 1
9190395.1/SP/38371/0105/073117

                                                                                                         MR.024
                                                 II.
                                           MONETARY RELIEF

           2.         Calce seeks both monetary and non-monetary relief. The monetary relief sought

by Calce is, at this time, $100,000 or less. But the monetary relief sought by Calce continues to

increase as he is required to incur additional expenses in defending himself against the claims

brought against him in this lawsuit.

                                                    III.
                                                  PARTIES

           3.         Plaintiff Calce is an individual residing in Collin County, Texas.

           4.         Counter-Defendant Centurion Logistics is a limited liability company organized

under the laws of the State of Texas with its principal place of business in Dallas, Dallas County,

Texas. Centurion Logistics has made an appearance in this matter.

           5.         Counter-Defendant Centurion Pecos is a limited liability company organized

under the laws of the State of Texas with its principal place of business in Dallas, Dallas County,

Texas. Centurion Pecos has made an appearance in this matter through Centurion Logistics

bringing claims against Calce and the other Defendants derivatively on behalf of Centurion

Pecos.

                                                 IV.
                                       JURISDICTION AND VENUE

           6.         This Court has jurisdiction over this matter because the amount in controversy

exceeds the minimum jurisdictional limits of this Court.

           7.         Calce asserts that Dallas County is not a proper venue for this lawsuit pursuant to

Section 15.011 of the Texas Civil Practice and Remedies Code. The bases for such assertion are

set forth in Calce’s Motion to Transfer Venue. The Motion to Transfer Venue has been denied

and is an interlocutory order.

DEFENDANT/COUNTER-PLAINTIFF JOHN CALCE’S ORIGINAL COUNTERCLAIM
AGAINST CENTURION LOGISTICS LLC AND CENTURION PECOS TERMINAL LLC                                  PAGE 2
9190395.1/SP/38371/0105/073117

                                                                                                            MR.025
                                                V.
                                       FACTUAL BACKGROUND

           8.         On June 27, 2016, Centurion Logistics, individually and derivatively on behalf of

Centurion Pecos, filed its Original Petition complaining of Calce and the other Defendants.

Centurion Logistics has brought claims against Calce for (1) breach of fiduciary duty; (2) unjust

enrichment; and (3) aiding and abetting fraudulent concealment.

           9.         Plaintiff generally claims that Calce and the other Defendants carried out a

scheme that resulted in Centurion Pecos and Centurion Logistics losing their interest in the

Reeves County Property, thereby allegedly depriving such entities of the opportunity to construct

a railway terminal for the shipping of crude oil on the Reeves County Property. 1 Among other

things, Plaintiff alleges that Calce breached the fiduciary duties that he allegedly owed Centurion

Logistics as a manager of the company. See Pl.’s Orig. Pet. ¶¶ 36 – 42. Plaintiff further claims

that Calce took various allegedly unauthorized acts on behalf of Centurion Pecos. See id. ¶ 24.

           10.        On September 20, 2016, Calce filed his Motion to Transfer Venue and Brief in

Support Thereof and, Subject Thereto, Original Answer. Since the time of filing his Original

Answer, Calce has incurred significant expenses in defending against the claims that have been

brought against him in the lawsuit.

CALCE’S RIGHT TO INDEMNIFICATION FROM CENTURION LOGISTICS

           11.        Calce is a manager of Centurion Logistics.        Section 1.1 of the Company

Agreement of Centurion Logistics (the “Logistics Agreement”) defines an “Indemnified Person”

as follows:

           “Indemnified Person” means (a) a Member or Assignee; (b) a Manager; (c) a
           Liquidator (if any); (d) any Affiliate of the Company, a Member or Assignee, a

1
 The term “Reeves County Property,” when used herein, should be understood to have the same meaning
as the term is used and defined in Plaintiff’s Original Petition.

DEFENDANT/COUNTER-PLAINTIFF JOHN CALCE’S ORIGINAL COUNTERCLAIM
AGAINST CENTURION LOGISTICS LLC AND CENTURION PECOS TERMINAL LLC                                PAGE 3
9190395.1/SP/38371/0105/073117

                                                                                                          MR.026
           Manager, or a Liquidator; and (e) any governing person, officer, employee, agent,
           or owner of the Company, a Member or Assignee, a Manager, a Liquidator, or
           any Affiliate of any of the foregoing. A person is an Indemnified Person whether
           or not such person has the status required to be an Indemnified Person at the time
           any Proceeding is made or maintained as described in Article VI or at the time
           any amendment to this Agreement is proposed under Section 15.1.

See Section 1.1 of the Logistics Agreement (emphasis added). A true and correct copy of the

Logistics Agreement is attached hereto as Exhibit A.

           12.        Section 6.2 of the Logistics Agreement is entitled “Indemnification by Company”

and provides as follows:

           To the fullest extent permitted by applicable law, and subject to Section 6.3,
           [Centurion Logistics] indemnifies and holds harmless each Indemnified Person
           from and against any Damages arising from any Proceeding relating to the
           conduct of [Centurion Logistics’] business or to any act or omission by such
           Indemnified Person within the scope of the Indemnified Person’s authority in the
           course of [Centurion Logistics’] business or for any misconduct or negligence on
           the part of any other person that is an employee or agent of [Centurion Logistics].
           An Indemnified Person’s expenses paid or incurred in defending itself against
           any Proceeding shall be reimbursed as paid or incurred. The right to
           indemnification conferred in this Article VI is not exclusive of any other right that
           any person may have or hereafter acquire under any statute, agreement, vote of
           Members, or otherwise.

See Ex. A § 6.2 (emphasis added).

           13.        Under the terms of the Logistics Agreement, Centurion Logistics is required to

reimburse Calce for any and all expenses paid or incurred by Calce in defending himself in this

lawsuit—as such expenses are paid or incurred. If it is ultimately determined that Calce is not

entitled to indemnification, the Logistics Agreement expressly provides Centurion Logistics with

an appropriate remedy. See Ex. A § 6.3(c) (providing that “[a]ny payments made to or on behalf

of a person who is later determined not to be entitled to such payments shall be repaid by the

person to [Centurion Logistics].”).




DEFENDANT/COUNTER-PLAINTIFF JOHN CALCE’S ORIGINAL COUNTERCLAIM
AGAINST CENTURION LOGISTICS LLC AND CENTURION PECOS TERMINAL LLC                                   PAGE 4
9190395.1/SP/38371/0105/073117

                                                                                                            MR.027
           14.        To date, Centurion Logistics has not reimbursed Calce any amount for the

expenses he has paid and incurred in defending himself against the claims brought against him in

this lawsuit.

CALCE’S RIGHT TO INDEMNIFICATION FROM CENTURION PECOS

           15.        When Centurion Pecos was initially formed, Calce was the sole manager of the

company. See the Company Agreement of Centurion Pecos (the “Pecos Original Agreement”),

which is dated effective September 12, 2014, a true and correct copy of which is attached hereto

as Exhibit B. Calce was also appointed as the president of Centurion Pecos. Such appointment

was effective as of September 11, 2014.

           16.        In November 2014, the First Amended and Restated Company Agreement of

Centurion Pecos (the “Pecos Amended Agreement”) was executed. A true and correct copy of

the Pecos Amended Agreement is attached hereto as Exhibit C. The First Amended and Restated

Company Agreement removed Calce as a manager of Centurion Pecos, but Calce remained the

duly appointed president of the company.

           17.        Section 1.1 of both the Pecos Original Agreement and the Pecos Amended

Agreement defines an “Indemnified Person” as follows:

           “Indemnified Person” means (a) a Member or Assignee; (b) a Manager; (c) a
           Liquidator (if any); (d) any Affiliate of the Company, a Member or Assignee, a
           Manager, or a Liquidator; and (e) any governing person, officer, employee,
           agent, or owner of the [Centurion Pecos], a Member or Assignee, a Manager, a
           Liquidator, or any Affiliate of any of the foregoing. A person is an Indemnified
           Person whether or not such person has the status required to be an Indemnified
           Person at the time any Proceeding is made or maintained as described in Article
           VI or at the time any amendment to this Agreement is proposed under Section
           15.1, provided such person had the status required to be an Indemnified Person at
           the time of the relevant actions referenced in the Proceeding.

See Ex. B § 1.1 (emphasis added); see also Ex. C § 1.1 (emphasis added).



DEFENDANT/COUNTER-PLAINTIFF JOHN CALCE’S ORIGINAL COUNTERCLAIM
AGAINST CENTURION LOGISTICS LLC AND CENTURION PECOS TERMINAL LLC                               PAGE 5
9190395.1/SP/38371/0105/073117

                                                                                                        MR.028
           18.        Moreover, Section 6.2 of both the Pecos Original Agreement and the Pecos

Amended Agreement is entitled “Indemnification by Company” and provides as follows:

           To the fullest extent permitted by applicable law and subject to Section 6.3,
           [Centurion Pecos] indemnifies and holds harmless each Indemnified Person from
           and against any Damages arising from any Proceeding relating to the conduct of
           [Centurion Pecos’] business or to any act or omission by such Indemnified
           Person, including any act or omission constituting negligence, within the scope of
           the Indemnified Person’s authority in the course of [Centurion Pecos’] business or
           for any misconduct or negligence on the part of any other person that is an
           employee or agent of [Centurion Pecos]. An Indemnified Person’s expenses
           paid or incurred in defending itself against any Proceeding shall be reimbursed
           as paid or incurred. The right to indemnification conferred in this Article VI is
           not exclusive of any other right that any person may have or hereafter acquire
           under any statute, vote of Members, or otherwise.

See Ex. B § 6.2 (emphasis added); see also Ex. C § 6.2 (emphasis added).

           19.        Like the Logistics Agreement, the terms of the Pecos Original Agreement and the

Pecos Amended Agreement require Centurion Pecos to reimburse Calce for any and all expenses

paid or incurred by Calce in defending himself in this lawsuit, as such expenses are paid or

incurred. Furthermore, also like the Logistics Agreement, both the Pecos Original Agreement

and the Pecos Amended Agreement provide Centurion Pecos with an adequate remedy if it is

ultimately determined that Calce is not entitled to indemnification. See Exs. B and C § 6.3(c)

(providing that “[a]ny payments made to or on behalf of a person who is later determined not to

be entitled to such payments shall be repaid by the person to [Centurion Pecos].”).

           20.        To date, Centurion Pecos has not reimbursed Calce any amount for the expenses

that he has paid and incurred in defending himself against the claims brought against him in this

lawsuit.

           21.        The Pecos Amended Agreement identifies Centurion Logistics and Defendant

Stampede TX Energy, LLC (“Stampede”) as the only members of Centurion Pecos. Pursuant to

the Pecos Amended Agreement, Stampede is the majority-in-interest member holding a 60%

DEFENDANT/COUNTER-PLAINTIFF JOHN CALCE’S ORIGINAL COUNTERCLAIM
AGAINST CENTURION LOGISTICS LLC AND CENTURION PECOS TERMINAL LLC                                PAGE 6
9190395.1/SP/38371/0105/073117

                                                                                                         MR.029
membership interest in Centurion Pecos, and Centurion Logistics holds the remaining 40%

membership interest.

           22.        Stampede—on behalf of Centurion Pecos—has already agreed that Centurion

Pecos will reimburse Calce for the amount of expenses that he has paid or incurred (or will pay

and incur) in defending himself against the claims brought against him in this lawsuit that relate

to either (i) the business of Centurion Pecos and/or (ii) any alleged acts or omissions that were

purportedly taken or made by Calce in his capacity as a manager of Centurion Pecos. But

Centurion Logistics claims that Stampede was removed as a manager of Centurion Pecos on June

13, 2016. Stampede disputes the propriety of the alleged removal and does not recognize same.

Accordingly, Calce’s claim for contractual indemnification and funding of defense costs against

Centurion Pecos is significantly intertwined with and dependent upon the outcome of the

competing declaratory judgment claims of Stampede and Centurion Logistics regarding which

entity has control of Centurion Pecos.

                                                  VI.
                                           CAUSES OF ACTION

                                 COUNT 1: DECLARATORY JUDGMENT

           23.        Calce restates and incorporates the allegations contained in the preceding

paragraphs.

           24.        As shown by the facts set forth above, Calce is entitled to indemnification from

Centurion Logistics and Centurion Pecos pursuant to the terms of such entities’ own company

agreements. Calce is further entitled to reimbursement of the expenses he has paid and incurred

(and those that he will pay and incur in the future), as such expenses are paid and incurred, in

defending himself against the claims brought against him in this lawsuit.

           25.        Calce therefore seeks a judicial determination that:

DEFENDANT/COUNTER-PLAINTIFF JOHN CALCE’S ORIGINAL COUNTERCLAIM
AGAINST CENTURION LOGISTICS LLC AND CENTURION PECOS TERMINAL LLC                               PAGE 7
9190395.1/SP/38371/0105/073117

                                                                                                         MR.030
           (a)        Centurion Logistics is required to reimburse Calce the amount of expenses that he

                      has paid or incurred to date in defending himself against the claims brought

                      against him in this lawsuit that relate to either (i) the business of Centurion

                      Logistics and/or (ii) any alleged acts or omissions that were purportedly taken or

                      made by Calce in his capacity as a manager of Centurion Logistics;

           (b)        Centurion Logistics is required to reimburse Calce the amount of expenses that he

                      pays or incurs in the future in defending himself against the claims brought

                      against him in this lawsuit that relate to either (i) the business of Centurion

                      Logistics and/or (ii) any alleged acts or omissions that were purportedly taken or

                      made by Calce in his capacity as a manager of Centurion Logistics;

           (c)        In the unlikely event that any liability be found on the part of Calce, Centurion

                      Logistics is required to indemnify Calce and hold him harmless from any

                      damages that relate to either (i) the business of Centurion Logistics and/or (ii) any

                      alleged acts or omissions that were purportedly taken or made by Calce in his

                      capacity as a manager of Centurion Logistics (not including any damages arising

                      from any conduct set forth in Section 6.3(a)(i)-(iv) of the Logistics Agreement);

           (d)        Centurion Pecos is required to reimburse Calce the amount of expenses that he

                      has paid or incurred to date in defending himself against the claims brought

                      against him in this lawsuit that relate to either (i) the business of Centurion Pecos

                      and/or (ii) any alleged acts or omissions that were purportedly taken or made by

                      Calce in his capacity as a manager of Centurion Pecos;

           (e)        Centurion Pecos is required to reimburse Calce the amount of expenses that he

                      pays or incurs in the future in defending himself against the claims brought


DEFENDANT/COUNTER-PLAINTIFF JOHN CALCE’S ORIGINAL COUNTERCLAIM
AGAINST CENTURION LOGISTICS LLC AND CENTURION PECOS TERMINAL LLC                                    PAGE 8
9190395.1/SP/38371/0105/073117

                                                                                                              MR.031
                      against him in this lawsuit that relate to either (i) the business of Centurion Pecos

                      and/or (ii) any alleged acts or omissions that were purportedly taken or made by

                      Calce in his capacity as a manager of Centurion Pecos; and

           (f)        In the unlikely event that any liability be found on the part of Calce, Centurion

                      Pecos is required to indemnify Calce and hold him harmless from any damages

                      that relate to either (i) the business of Centurion Pecos and/or (ii) any alleged acts

                      or omissions that were purportedly taken or made by Calce in his capacity as a

                      manager of Centurion Pecos (not including any damages arising from any conduct

                      set forth in Section 6.3(a)(i)-(iv) of the Pecos Original Agreement and Pecos

                      Amended Agreement).

                 COUNT 2: BREACH OF CONTRACT (CENTURION LOGISTICS)

           26.        Calce restates and incorporates the allegations contained in the preceding

paragraphs.

           27.        The Logistics Agreement constitutes a valid and enforceable contract. Centurion

Logistics breached the Logistics Agreement by failing to reimburse Calce the amount of

expenses he has paid and incurred in defending himself against the claims brought against him in

this lawsuit that relate to either (1) the business of Centurion Logistics and/or (2) any alleged acts

or omissions that were purportedly taken or made by Calce in his capacity as a manager of

Centurion Logistics.             Calce performed, tendered performance of, or was excused from

performing any of his obligations under the Logistics Agreement.

           28.        As a result of Centurion Logistics’ breach, Calce has suffered actual damages.

Calce is entitled to recover such damages from Centurion Logistics.




DEFENDANT/COUNTER-PLAINTIFF JOHN CALCE’S ORIGINAL COUNTERCLAIM
AGAINST CENTURION LOGISTICS LLC AND CENTURION PECOS TERMINAL LLC                                     PAGE 9
9190395.1/SP/38371/0105/073117

                                                                                                               MR.032
                     COUNT 3: BREACH OF CONTRACT (CENTURION PECOS)

           29.        Calce restates and incorporates the allegations contained in the preceding

paragraphs.

           30.        The Pecos Original Agreement and the Pecos Amended Agreement constitute

valid and enforceable contracts. Centurion Pecos breached the Pecos Original Agreement and

the Pecos Amended Agreement by failing to reimburse Calce the amount of expenses he has paid

and incurred in defending himself against the claims brought against him in this lawsuit that

relate to either (1) the business of Centurion Pecos and/or (2) any alleged acts or omissions that

were purportedly taken or made by Calce in his capacity as a manager of Centurion Pecos or as

the president of Centurion Pecos. Calce performed, tendered performance of, or was excused

from performing any of his obligations under the Pecos Original Agreement and the Pecos

Amended Agreement.

           31.        As a result of Centurion Pecos’ breach, Calce has suffered actual damages. Calce

is entitled to recover such damages from Centurion Pecos.

                                                VII.
                                           ATTORNEYS’ FEES

           32.        Calce restates and incorporates the allegations contained in the preceding

paragraphs.

           33.        Pursuant to Section 37.009 of the Texas Civil Practice and Remedies Code, Calce

seeks an award of his reasonable and necessary attorneys’ fees and costs incurred in prosecuting

his declaratory judgment claim and for any appeal.

           34.        Calce is further entitled to and hereby requests judgment for his reasonable and

necessary attorneys’ fees incurred in bringing this counterclaim and for any appeal pursuant to

Section 38.001 of the Texas Civil Practice and Remedies Code. Calce either has or will present

DEFENDANT/COUNTER-PLAINTIFF JOHN CALCE’S ORIGINAL COUNTERCLAIM
AGAINST CENTURION LOGISTICS LLC AND CENTURION PECOS TERMINAL LLC                              PAGE 10
9190395.1/SP/38371/0105/073117

                                                                                                         MR.033
his claim to Plaintiff or to a duly authorized agent of Plaintiff in accordance with Section 38.002

of the Texas Civil Practice and Remedies Code.

                                               VIII.
                                       CONDITIONS PRECEDENT

           35.        All conditions precedent to maintaining this action have occurred and been

satisfied or have been excused or waived.

                                                     IX.
                                                   PRAYER

           Counter-Plaintiff John Calce requests that, upon final hearing, Calce have judgment

against Counter-Defendants Centurion Logistics LLC and Centurion Pecos Terminal LLC as

follows:

           1.         A declaration that Centurion Logistics is required to reimburse Calce the amount
                      of expenses that he has paid or incurred to date in defending himself against the
                      claims brought against him in this lawsuit that relate to either (i) the business of
                      Centurion Logistics and/or (ii) any alleged acts or omissions that were
                      purportedly taken or made by Calce in his capacity as a manager of Centurion
                      Logistics;

           2.         A declaration that Centurion Logistics is required to reimburse Calce the amount
                      of expenses that he pays or incurs in the future in defending himself against the
                      claims brought against him in this lawsuit that relate to either (i) the business of
                      Centurion Logistics and/or (ii) any alleged acts or omissions that were
                      purportedly taken or made by Calce in his capacity as a manager of Centurion
                      Logistics;

           3.         A declaration that, in the unlikely event that any liability be found on the part of
                      Calce, Centurion Logistics is required to indemnify Calce and hold him harmless
                      from any damages that relate to either (i) the business of Centurion Logistics
                      and/or (ii) any alleged acts or omissions that were purportedly taken or made by
                      Calce in his capacity as a manager of Centurion Logistics (not including any
                      damages arising from any conduct set forth in Section 6.3(a)(i)-(iv) of the
                      Logistics Agreement);

           4.         A declaration that Centurion Pecos is required to reimburse Calce the amount of
                      expenses that he has paid or incurred to date in defending himself against the
                      claims brought against him in this lawsuit that relate to either (i) the business of


DEFENDANT/COUNTER-PLAINTIFF JOHN CALCE’S ORIGINAL COUNTERCLAIM
AGAINST CENTURION LOGISTICS LLC AND CENTURION PECOS TERMINAL LLC                                  PAGE 11
9190395.1/SP/38371/0105/073117

                                                                                                             MR.034
                      Centurion Pecos and/or (ii) any alleged acts or omissions that were purportedly
                      taken or made by Calce in his capacity as a manager of Centurion Pecos;

           5.         A declaration that Centurion Pecos is required to reimburse Calce the amount of
                      expenses that he pays or incurs in the future in defending himself against the
                      claims brought against him in this lawsuit that relate to either (i) the business of
                      Centurion Pecos and/or (ii) any alleged acts or omissions that were purportedly
                      taken or made by Calce in his capacity as a manager of Centurion Pecos;

           6.         A declaration that, in the unlikely event that any liability be found on the part of
                      Calce, Centurion Pecos is required to indemnify Calce and hold him harmless
                      from any damages that relate to either (i) the business of Centurion Pecos and/or
                      (ii) any alleged acts or omissions that were purportedly taken or made by Calce in
                      his capacity as a manager of Centurion Pecos (not including any damages arising
                      from any conduct set forth in Section 6.3(a)(i)-(iv) of the Pecos Original
                      Agreement and Pecos Amended Agreement);

           7.         Judgment against Centurion Logistics for the amount of expenses, including
                      attorneys’ fees, paid or incurred by Calce in defending himself against the claims
                      brought against him in this lawsuit that relate to either (i) the business of
                      Centurion Logistics and/or (ii) any alleged acts or omissions that were
                      purportedly taken or made by Calce in his capacity as a manager of Centurion
                      Logistics;

           8.         Judgment against Centurion Pecos for the amount of expenses, including
                      attorneys’ fees, paid or incurred by Calce in defending himself against the claims
                      brought against him in this lawsuit that relate to either (i) the business of
                      Centurion Pecos and/or (ii) any alleged acts or omissions that were purportedly
                      taken or made by Calce in his capacity as a manager of Centurion Pecos;

           9.         Judgment against Counter-Defendants for Calce’s reasonable and necessary
                      attorneys’ fees incurred in pursuing this counterclaim;

           10.        Judgment against Counter-Defendants for pre- and post-judgment interest as
                      provided by law;

           11.        Judgment against Counter-Defendants for Calce’s costs of suit; and

           12.        Such other and further relief to which Calce may be justly entitled.




DEFENDANT/COUNTER-PLAINTIFF JOHN CALCE’S ORIGINAL COUNTERCLAIM
AGAINST CENTURION LOGISTICS LLC AND CENTURION PECOS TERMINAL LLC                                  PAGE 12
9190395.1/SP/38371/0105/073117

                                                                                                             MR.035
                                            Respectfully submitted,


                                            /s/ David N. Kitner
                                            DAVID N. KITNER
                                            State Bar No. 11541500
                                            david.kitner@strasburger.com
                                            CHASE J. POTTER
                                            State Bar No. 24088245
                                            chase.potter@strasburger.com
                                            STRASBURGER & PRICE, LLP
                                            901 Main Street, Suite 6000
                                            Dallas, TX 75202-3794
                                            (214) 651-4300
                                            (214) 651-4330 Fax

                                            ATTORNEYS FOR DEFENDANTS
                                            JOHN CALCE, CENTURION MIDSTREAM
                                            GROUP, LLC, CENTURION TERMINALS,
                                            LLC, AND STAMPEDE TX ENERGY, LLC

                                 CERTIFICATE OF SERVICE

        The undersigned counsel certifies that on the 31st day of July, 2017, a true and correct
copy of the foregoing was forwarded to all known counsel in compliance with the Texas Rules of
Civil Procedure.

                                            /s/ Chase J. Potter
                                            Chase J. Potter




DEFENDANT/COUNTER-PLAINTIFF JOHN CALCE’S ORIGINAL COUNTERCLAIM
AGAINST CENTURION LOGISTICS LLC AND CENTURION PECOS TERMINAL LLC                        PAGE 13
9190395.1/SP/38371/0105/073117

                                                                                                   MR.036
EXHIBIT A




            MR.037
                       COMPANY AGRF:F:MF:NT

                                   OF

                         Centurion Logistics LLC

                    a Texas Limited Liability Com pan~'

                       Effoctivc September· 16, 2013




THE MEMBERSHIP INTERESTS REPRESENTED BY THIS AGREEl\ilENT HAVE
NOT BEEN REGISTERED UNDER ANY SECURITrns LA ws AND MAy NOT HE
SOLD,   PLEDGED    OR   OTHERWISF:  TRANSFERRF.D     ABSENT     SUCH
l~EGISTl~ATION OR AN EXEMPTION THEREFROM.       THE TRANSFER OF
rvmMBERSIIIP INTERESTS IS FORTHER RESTRICTED B\' ARTICLI~'. x OF THIS
AGREl                                                   T AHLE OF CONTENTS

                                                                                                                                             Page

AH.TIC~ LE      l DEFINITIONS ........................................................................................................ t
     1. l.        Delined Tcnns ......................................................................................................... l
     1.1.          Usage ..................................................................... .................................................. 4

ARTICLE fl ORGANIZATIONAL MATTERS ...................................................................... 5
    2.1.            Fonnation ................................................................................................................ 5
    2.2.            Naine ....................................................................................................................... 5
    2.3.            Registered Office and Agent; Principal Office ....................................................... 5
    2.4.            Tenn ........................................................................................................................ 5
    2.5.            Purposes .............................................................. ...... ........................... .................... 5
    2.6.            Po\vers ..................................................................................................................... 5
    2.7.            Co1npany Properly ................................................................................................... 5
     2.8.           Initial l'vlc111bers ............................. .......................................................................... 6
    2.9             Options to Acquire Additional Uni1s ....................................................................... 6
     2.10           Consent of lvfanagers ............................................................................................... 6
    2. l 1.         Status of Managers and Members .......................................................................... 6
    2.12.           Unit Certificates .......................................................................... ,........................... 6
    2. l J.         No State Law Partnership ........................................................................................ 6

ARTICLE III CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS .............................. 6
  J . l.   Initial Capital Contributions .................................................................................... 6
  3.2.     Additional Capital Contributions ............................................................................ 6
  3J .     Capital Accounts ............................................................................................... ...... 7
  3.4.     No Right to Return of or Interest on Capit~tl Account ........................................, ... 7
  3.5 .    Me1nbcr Loans ............................... .................................................................. .. ...... 7
  3.6.     i\1e1nber Notes ......................................................................... ................................ 7

ARTICLE IV ALLOCATIONS AND DISTRIBUTIONS ....................................................... 8
  4.1.    Allocation of Profit ()r Loss ..................................................................................... 8
  4.2.                                    or
          Disnibutions Distributable Cash ......................................................................... 8
  4.3.    \Vithholding ............................................................................................................. 8
  4.4 .   Limitation on Distributions ..................................................................................... 8
     45.             No Right to Partition or Distributions in Kind ........................................................ 9

ARTl(~LF.        V l\ilANAGEiVIENT............................................................................................... ~ ... 9
     5. I .        Management and Control of Company Business .................................................... 9
     5.2.          Delegation of Authority ......................................................................................... I 0
     5.3.          Limitations on Manager Authority ........................................................................ 10
     5.4.          Reliance ................................................................................................................. 10
     5.5.          Co111pens<1tion and Expenses of Members and Managers ................................. .... 10
     5.6.          Standards of Manager and Member Conduct ........................................................ 10
C0:\11'.\'\\ Al;HH:\IDl OF C•:'>ll HIO:\ Loc;JSTICS LLC
                                                     P _\(;E i




                                                                                                                                                        CALCE01479
                                                                                                                                                           MR.039
     5.7.            Resignation, Removal, an     l 2.3.         Optional Redemption of l'vlembership Interest.. .................................................... 24
     12.4.          Status oi" Fonner Member ...................................................................................... 24

ARTICLE XIII WINDING lJP AND TERMINATION ......................................................... 2-t
  l 3.1.  Events Requiring Winding Up .............................................................................. 24
     13.2.          Winding Up Procedut'cs ........................................................................................ 24
     Ll.3.          Continuation Without Winding Up ....................................................................... 25
     114             Liquidation of Assets and Application and Distrihulion nf Proceeds ................... 25
     13.5.          Certificate of Termination ..................................................................................... 26
     l 3.6.         Rcinstaletncnt ........................................................................................................ 26

ARTICLE XIV VAl,U1\TION .................................................................................................. 26
  l4. l.                             or
          foir Value Company Property .......................................................................... 26
  14.2.   Fair Value of Membership Interest. ...................................................................... 27

ARTJC:LE XV (;ENERAI, PllOVISJONS .............................................................................. 28
  15. I.   J\n1end1ncnts.......................................................................................................... 2 8
   15.2.   Notice .................................................................................................................... 28
   l 5.3.  Governing Law; Consent to Jurisdlction ............................................................... 29
  15.4.    Waiver ................................................................................................................... 29
  15.5.    l ~ntire 1\grcc1nent .................................................................................................. 29
   15.6.   Successors and Assigns ......................................................................................... 29
   15.7.   ·rhird-Parties .......................................................................................................... 29
   15.8.   Scverabi!ity ............................................................................................................ 29
  15.9.    Construction .......................................................................................................... 29
   15.10.  Execution of Agreement ..................... ., ................................................................. 30
   15.11.  Further Assurances ................................................................................................ 30
   15.12.  Po\vcr of 1\ttorney ................................................................................................. 30

EXHIBIT A MEMBEHS' CONTRIBUTIONS AND PERCENTAGE INTEl{ESTS ......... 32

EXHIHIT B SPOUSAL .JOIN DER AND CO!\SENT ............................................................... l

APPl•:NDIX A PRINCIPLES OF ALLOCATION ............................................................... A-t
   A.l      lntroduction ......................................................................................... " .............. 1\-l
   A.2      Definitions ........................................................................................................... A·\
   A3       Capital Accounts ............................................................................... .................. A-4
   A.4      Allocations of Net Profit and Nel Loss ............................................................... 1\-5
     AS              ·rax Allocations ................................................................................................... .1\-8




Cm1l'.\'\ Ac1u:Dus1 or CD irmo\ Lo(;1sncs LLC
                                                                  r.\(;~:   iii




                                                                                                                                                  CALCE01481
                                                                                                                                                     MR.041
                                    COM PANY AGREEMENT
                                             OF
                                  CENT URION LOGISTICS LLC

        Th is agreement ("Agreement'') is entered into el't"ective HS  or    September 18. 201] (the
""IJfoctive Date"). by the persons identilied 0 11 the signature pag,e(s) hereo f.

                                           RECITALS

       1\.      rhe Company was fo rmed pursuant to a Certificate 0r Formation lilcd with             th~
Sccn:tary of State of the Stale or Tcxas effective as ol'S1;ptcmber 16. 2013.

         13.   I hl' parties desire to provide for the regulation      ""Certificate or Formation·· me::ins thl: ccrti licnte or lormatio11 li led with respect to tht:
Company as provided in Section 2. 1. as such certificate may be corrected. amended. or restated.

     ··ce11ilicate or Membership Interest" means a certificate rcpn:scnting each Membe(s
Mcmhersb ip Interest in a form approved by 1hc Mnnagers.

       ··code·· means the Texas 13usiness Orgnnizations Code. as amended from time to time.
nnd any successor law,

      ··companv··          m eA n s   the limi ted liability company fo rmed   plll'S U\llll lo   the Certificate    or
Formation.

        "Control" means the possession. directly M indirectly. of the power to direct or cause thi.:
direction of lhc managenhml and policies or a person. whether through ownership of voting
securities. by contrnct. m otherwise.

         "Damages" means any expense or loss (including any court costs, judgment. or
settlement payment, penalty. fine, tax, and reasonable attorney"s fees or other di spute resolution
costs ) pa id or i11cmrcd in connection with or us H consequence of any Proceed ing. net of any
insurance or other recoveries received by thiJ lndcmniliecl Party with respec t to the foregoing.

         ··Distributable Cash.. means the cash and cash equ ivalents held by t.he Company
(dctermined in accordance with its accounting policies lbr reporting cash !lows), less any amount
o l' such cash that the Managers determine shoulu be reLained for the nwso1iable currcnl and
future needs of the Company business.

         ··f:ffective Date·· means the effccti\'c dale of thi s Agreemcm as set fo rth                         111   the
i1Hroductio11 to this Agreement.

        "Fair Value" means, with respect to an asset. its Fair Value tktcrmined according to
Article X I V.

     ··Formation Oat..:·· means the effecti \'c date M the original Certificate               or Formation or the
Company.

          ··Jndemnilicd Person·· means (a) a Member or Ass i gnee~ (b) a Mn11nger. (c) a Liquidator
(i t' any): (d) any Afliliate or the Compan). a Member or Assignee. n Manager. or a Liquidator:
and (e) any governing person. officer. employee. agent. or owner or the Company. a Member or
Assignee, a Manager, a Liquidator. or any A f!i liatc or any of the fo regoing. J\ person is un
lndemniiied Person whether or not such p~r:so n h       ··[nitial Capital Contribution'' means the sum of any cash and the Fair Value of any
property contributed to the Company by a Member with respect to a Membership Interest in
connection with the original issuance of the Membership Interest by the Company as set forth on
Exhibit A or determined pursuant to Section 11.2.



        '"LR.(,'_," means the Internal Revenue Code ol' 1986. as amended. or any successor thereto.

        "Liquidator'' is defined in Section 13.2(b).

        '"Manager'" means the person designated as manager of the Company in the Certificate or
l,.ormation. any person who becomes a Manager hereunder_ including a replacement !Vlanagcr.
and the Members when they arc acting pursuant to Section 5.7(e), in each case in such pcrson ·s
capacity as Manager and for the period that such person has such capacity. ··Managers" means all
persons that arc design&ti::d ns ' ,\Glu:nH:Sr m CC\j l f!IO;\ l,()(;ISTIC"S LLC                                       F:~llllll'I'   A
                                                                                      11 SOK.\S1·2 2-' I 1 '~0 I.\




                                                                                                                     CALCE01484
                                                                                                                        MR.044
        ··Prohibited Transfer" means any lnmsfcr of a lvfembcrsliip !n1ercst that is not a Perm ilted
Transt'er.

        "Requisite Perccnta~e·· means one or more Members owning more than seventy ~Ive
percent ( 75.0%) oC the Percentage Interests owned by all t-.1le111bers entitled to vote on the
particular issue.

        ··substituted    M~rnbt!r ..
                                means a person who is admitted as a Nfernher to the Company
pursuant to Section 11.1 with respect to the transfer of an existil1g rvkrnbership Interest.

        ··Units" means units of Membership Interest in the Comp11ny.

        1.2.    Usag~.


        In this Agreement. unless a clear contrary intention appears:

        (a)     the singular number includes the plural number and vice versa:

       (b)     refei·cnce to any person includes such person's successors and assigns but, ii.
applicable, only if such successors and assigns arc not prohibited by this Agreement, and
rdcrencc to a pcr.-;on in a particular capacity excludes such person in any other cupacity or
indiv:duatty;

        (c)     reference to any gender includes the othc1· gender and the neuter;

      (d)    rckrencc to any agreement or other document means such agreement or other
document as amended or modified and in effect from time to time;

        (c)     relercnce \o any sUHute, regulation. or other legal requirement means such legal
requi1·eme11t as amended. modified, codilied, replaced, or reenacted. in whole or in purl, and in
cffec~ from time to time. including rules and regulations promulgated thereunder. and refcn:nce
Lo any section or other provision of any legal requirement meims !hat provision of »uch legal
requirement Crom time to time in effect and constituting the substantive amendment,
modltication, codification. replacement, or reenactment of such section ()f other provision:

       (t)     "hereunder." '"hereof:' '"hereto:· and words of similar import refer to this
;\grccment as a whole       (j)     relcn:.-11ccs to agree111ents or other documents refor as wel l in nil addenda. exhibits.
schcduks, or amendrnt> nls thereto.

                                                ARTICLE II
                                         ORGAN IZATIONA L MATTERS

      2. 1.   Formation. rhe Comprul) \HIS formed pursuant lo !he Ccl'liticntc of Formation or
the Company filed with the l't!xas Secretary of State effecti ve as oft he Formation Date.

        2.2.   Name. The Company"s name is as set forth in the Cert ification or Formation.
The Managers may change the Company name at any time without the apprnvu l of any Member
by liling a Certificate of ;\111cndment. fhe Managers shall provide notice or the change to all
Members. -n1c Company's business may be cuntlndcd under its name and/or any other name or
names deemed advisable by lhe Managers. The Man<1gers shaU cause to be executed and fi led of
record all assumed or fictitious name certificates required by la\\.

         1 "·
         -·-'       Registered Office and A!!ent Principal 011ice.

       (a)    The stree t address of the initial registered office o f the Compan) in Texas and the
nnme of the initial registered agent or the Compuny are as set l'orth in the Certificate or
Formation. The Managers may change the Company's registered oflice m registered agent tlt
any time by liling a Change of Registered Agent and/or Registered Office as provided in the
Code. The Managers shall pro\'ide notice orthe change to all Members.

         (b)     fhe address or the principal onice of the Company in thl? United States where
rt.:cords are to be kept or made avai lable under Section 101.501 of' the Code shall be as
determined by the Manag.crs. The Managers may change the Company's principal office in the
llnitt:d States at any tline ttpon notice to the Members. The Company shall keep at its registered
olfa.:e and make available to a Member on re11so1wble request the street address or the
Company's principa l oftic0 in the United States.

       2.4. Term. The Company will ex ist pcrpctunlly and will continue until term inated in
accordance with Article XIII.

       2.5.   Purposes. I he purposes of the                     Co mpan~   are to cngag.c in uny activities that arc
permitted under applicable laws.

       2.6.    Powers. Subject to any limirutions in thi s Agreement. the Company may exercise
the power to do any and nil acts reasonably rclat~'d to its purposes.

          2.7.      Compnnv Property.

        (a)    /\ II Compan) pro pert) shall be O\\ ncd in the name ol" the Compan~ and not in the
name of any Member. No Member or Assignee \\ ill hfl\ e an} inleresl in such Company property
solel) by reason-ol'the Member' s status as a Member.


Ct>\11' \ '\ \ A       (b)     The i\-lanagers shall deposit or invest all fonds of the Company in an account or
accounts in the name of the Company. No funds other than the funds of the Co111pany ma:y be
deposited therein. The funds in such accounts shall be used e,Xclusivcly for the business of the
Company (including distributions to the Members) 11nd may be withdrmvn only by persons
approved by the Managers.

          2.8.    Initial Member$.. In connection with the formation of tire Company, the persons
executing this Agreement as of the Effective Date ("Initial Members'') arc mimitted to th0
Company as Members. The number of Units held by each of the Initial Members as or the
1--:ffeetivc Date arc set forth next to the Initial Members~ nmncs on Exhibit ..A.''

        2.9.   Consent of Members. Each person executing this Agreement consents to the
admission as members in the Company all of' the Initial Members and all other persons who are
Members as of the date such person executes this Agreement and further consents Lo the issuance
of additional U11its as provided in Section 2.9.

         2.. l 0 Status of !vlanagers and Members. Lxeept as otherwise provided by this
Agreement, the tv1anagers have the status, rights. and obligations of a manager in a lim:ted
liability company as set forth in the Code, and each Member has the status, rights, and
obligations of a member in a limited liability company as set fo1th in the Code.

        2.11 . Unit Certificates. Each Me111bcr"s Units may be represented by a Unit Certificate.
If Unit Certificates are issued, each Unit Certificate shall be numberproposed Additional Capital Contribution. and (b) all Members arc afforded an opportunity to
participak in the Addi tional Capital Contribution in accordance with their rclath e Percentage
Interests.

       3.J. Capital Accounts. The Company shall establish a separate Capital Account for
each Member and Assignee. The Capita l Accounts shall be maintai ned accord ing to the
provisions oi' Ap_pcndix !\.

        JA.       No Right to Return o f or Interest on Capital /\ccouut. No Member may demand
or receive lllc return of its Capiwl Contribution or· any portion o f i.ts Capital Account. except as
provided in thi s Agreement and lhe Code. The Managers do not bave any personal liability lor
the repayment of any Capital Contributions of any t!ember. No interest \Yill accrnc or be paid
with respc                                   ARTICLE IV
                           ALLOCATIONS AND lllSTRIBUTIONS

       4. l . ~!location of Profit or Loss. Subject to Section_~Q. Company profits and losses
shall be allocated among the l'vkmbcrs and Assignees in accordance with the provisions of
Appendix A or as is determined by the Managers. The l\ilembcrs are aware of the income tax
conscq uences 0 r the allocul i(.rns.

       4.2 .   Distributions of Distributable Cash .

         (a)     Except as otherwise provided in Section 4.3 (rdating to \Vithholding), Section 4.4
(relating to Einitatiolls on distributions). or Section 13.4 (relating to liquidating distributions).
any Distributable Cash shall be: distributed not later than the 3011' day after the end of each fiscal
((L1arter to the Members and Assignees according to their Percentage Interests unless othcnvise
determined by the Managers. The Managers may provide for a record date with respect m
distributions.

        (b)    To Lhe extent it may lawfully do so. the Company shall make distributions to
Members and Assignees in accordance with Section 4.2(a) and Section ! 3.4(a)(iii) at such times
and in such nrnounts as the ivfanagers determine is sufficient to enable Members and Assignees
tdischarge, or the provision !'or payment or discharge, ot' the Company liabilities are insufficient
to make any distributions, no 0.'fember has any recourse against the separate assets of any o'. hcr
:Vkmbcr.

        4.5. No Right to Partition or Distributions in Kind. No Member has any right, and
waives any right that it might 'Othcnvise have. to cause any Company property to be partitioned
and/or distributed in kind. Except as provided in Section l_J .4( d) (relating to liquidating
dis1r(butions), the Company may not make any distributions in kind.

                                                  ARTICLE V
                                                 MANAGEMENT

         5.1.     Management and Control of Company Business.

       (a)    Subject to the limitations set forth in this .Agreement. the Managers bavc
exclusive authority to manage and conduct the Company' s business. The Managers shalJ do all
things appropriate to carry mtt the Company's purpose. Except as otherwise provided in. this
Agreement, al! actions that the Managers may lake and all determinations that the Managers may
inake pursuant to this Agreement rnny be taken and made in the absolute discretion of the
MarnJgers.

         (b)     The initial ivlanagcrs of the Company are; John Ca\ce. Antonio Albnnese, and
Marc Marrocco. Each Manager will serve as a Manager until his successor is appointed pursuant
to Si;:ction 5.7(t).

       (c)     The Members may not take rart in the management or control or the Company
business or bind the Company in their capacity writi ng, setting fo rth the action so taken, shall be signed by Managers having not fe\\'er thnn thi.:
minimum number orvotes req uired lo approve such act ion under the Code, the C'ertilicate or this
Agreement. A focs imi le or simi lar reproduction of a writing signed by a Manager. shall be
regarded as signed by the Managers for purposes of this Section 5. 1(e).

          5.2.      Delegation of Authority.

       (a)     The Managers may cause the Company to hire employees and agents. and mny
delegate to such persons any of its authority here under. as the Managers deems appropriate fur
the conduct of the Co1:npany · s business.

         (b)     The Managers may nppoi nt officers or the Company as the Managers deem
appropriate. The officers may be appo inted fo r such terms and may exercise such powers and
authority and perform such duties as determined by the Managers. An oflicer need not be a
Member of the Company. Any two or more offices may be held by the same person. Any
ofli cer elected oi· appointed by the Managers may be removed. with or without cause. al any ti nee
by the Managers. Each officer will hold ofti ce until his successor is chosen amt is qt1alificd in
his stead. or until his death, resignation. or removal fro m office. Any vaca ncy in an office
because of death, resignation, removal, or otherwise may be filled by a person appointed by the
Mrmagers. An orficer has Lhe snme fiduciary duties as a Mannger as descri bed in Section 5.6.

        5.3.   Reliauce. Persons dealing with the Company may re ly concl usively on the
authority of the Ma nagers as set forth in thi s Agreement. 8very document executed by a
Manager wilb respect to a11y business or property o [ the Company is conclusive evidence in
favor or any person relying on the document lhal (a) al the time 0 r the execution and delivery or
the document this Ag1·ee111ent was eftective, (b) the document was executed in accordance wi th
th is Agreemen t and is binding upon the Company. and (c) the Manager \vas authorized 10
execute and deliver the document on behalr of the Company.

        5.4.     Compensation and Expenses or Members and 1v!anagers. Members and Managers
are not ent itled to any salary, fee, or otber remuaeralion (other than distributions with respect to
the Member's Membershi p Interest) fo r providing property or services or other consiclerali on to
or for the benelit or the Company in their capacity as a Member ll r Manager. except that the
Managers are entitled lo re imbursement from the Company fo r reasonable oul-ol:pockct
expenses paid or incurred on behalf' or the Company. The Company shall pay all out-of-pocket
costs incurl'ed in organizing tbe Company. This Section 5.5 does not limit or enlarge the
Mrmager's or a Member's rights to li abili ty protection or indemni licat ion under Article VI, and
does not limit the Company's abi li ty lo enter into tra nsactions with Members in thei r capacities
other than as Membe rs in accordance with Section 5.6(c ).

          5 .5.      Standards of Manm.!,er and Member Conduct.

      {a)     In General. Each Mrnrnger shall manage and conduct the Cornpnny"s business in
good faith and in a manner the Mam1ger reasonably believes to be in the Compuny's besL


Cm111,\ '1 \ AGl~f.Ern: vr ( )f' C l;;.' 111<10:-. LOC:IS I IC'S L LC                            EX tlllllT A
                                                                                        I l ~tl~J8, 12/ l l/2Cl l ·I




                                                                                                                       CALCE01491
                                                                                                                          MR.051
interest. A ~vtanager docs not violate its obligations under this Section 5.6(a) or· the Code unless
the Nlanagcr engages in conduct described in Section 6.3(a) (relating tn improper conduct),

        (b}     Outside Activities of Managers and Members. Each iv1anagcr shall devote to the
Company's alfairs only such time and n:somccs as the Managers deem necessary for the conduct
and winding up of the Company business. The Managers and Members or their Assignees may
engage il} or have an interest in other business ventures of every nature and description,
imlepL:11dently or with others. i11duding the ownership and opernti011 ol' busim:sse-:; :-;itnilar tu or
in competition with. directly or indirectly, the Company. Neither the Company nor any Member
or i\s5[gnee has. solely         (b)     Removal for Cause. A Manager may be rcmo\'ed as rnanagc1· ol' the Compan)
onl) llpon the nflirmati\·e Oil: or a Requisite Percentage if there is cause for remo,·al as speci fieu
in Section 5. 7(c) and the Company has rece ived a written opinion of counsel that:

               (i)     cause fo r removal as speci licd in Section 5.7(.U exists: and

              (ii)     the n.:moval of the Manager is not prohibited under any loan agreements.
       contmcts. or other applicable legal requirements.

        (                                           ARTICLE VI
                                 LIA BILITY AND INDEMNIFICATlON

          G. I. I.imitation or LiabiliL\. No Member or Manager is liable fo r any debts.
obligations. or liabilities of the Company. Su~jcct to Section 6.3. a11 lndem nilicd Person is 1101
liable to the Company or an> other Indenmi lied Person for an) Damages arising from an)
Proceeding rela1ing to the conduct of the Company·s business or rdating to nny at:l or omission
by the Indemnified Person within the scope or the Indemnified Person's ;;1uthority in the course
of th\'! Company's business, including any breach or any fiduciary duties. or for any misconduct
M negligence on the part or any other person who is an e111ployee or agent or the Company.


       6.2.    lndc111nification by Cornpan\ . ·1Cl the fu llest extent permitted by applicable la\ .
and subject Lo Section 6.3. the Company indemnifies and holds hnnnkss each lndenrnilied
Person from and against any Damages arising from any Proceeding rclnting lo the conduct or the
Company·s business or to any act or omission b. such Indemnified Person within the scope or
the Indemnified Pcrson·s authority in the course of the Compan>·s business or for an}
misconduct or negligence on the part or any other person that is an employee or agent of the
Company. An Indemn ified Person· s expenses paid or in(;urred in defend ing itself against an)
Proceeding shall be reilllbmsed as paid or incurred. The right to inde11111ifi1.:atio11 confe rred in
this Article VI is not exclusive or any other right that any person may have or hereafter acquire
under any statute, agreement. vote of Members, or otherwise.

         6.J.     Conduct Not Protected.

        (a)    This Article V I does not operate to limit liability or lo indcmnif) a person to thl'
extent the person is found liable pursuant to a final j udgmcnl of a courl of requi re. as n cond ition tn the paymt'.!111 nf' any amounts pu rsuant to Section 6.2. that thL'
Indemnified Person proviue to the Cornp(lny (i) a wriuen affi rmation by the Indemnified Person
of !he person·s good faith belier that the person has met the standard of conduct necessary for
indemnification under this Section 6.J: and (i i) a \Hillen umlertnl-.ing b) or on behal f of the
Inde111ni fkd Person to repay the amount paid or reimbursed i !" the person has not met that
standurd or if indemnitication is otherwise prohibited by law.

       6.4.    Insurance. rl1c Company may maintain insurance to protect any person ngain 1
any expense, liability. or loss. \\ hether or not the Company would ha\·e the power IO indemnil)
such person against such expense, liabi li ty, or loss under the Code.

       6.5. Sun ival. The indemnities provided for in this Agl'ccment survive the transfer ul'
itn Indemnified Pcrson· s Membership Interest. the ten11ina1ion of 1he pel'son· ::. status as a
tvkm ber or other status giving rise lO classification as an Imkmni lied Person. and the
termination of thi s Agreement nnd the Company.

                                                          ARTICLE VII
                                             BO OKS AN O R ECORDS; RlW OlffS

         7.1 .   Ma intenance or and Access to Books unu Record s. The Compnny shall mainta in
such books and records regarding the Company's business and properties as is reasonabk
includ ing all books and record:; 1~qu i !'ed under the Code. Each Member shall ha\ c access th~reto
during ordinary business hours lo tbe extent and under the conditions provided in thl.! Code.

         7.2.    Fiscal Year. ·1he Company shall adopt the cn lendnr year as ils fiscal yenr !'or
linanc ial and tax accounting purposes.

        7.3.     Financ ial and Operating Reports. As soon as practicable after the end or euch
liscnl year. but in any event nol later lhun 90 days nftcr the end ol' the fiscal year, the Managers
shall dcli\·er lo each Member Rn annual report containin~ the fo ll owi ng:

          (n)  a Company balance sheet as of the encl of such liscnl year. and Compa ny
statements or income. cash !lows. and changes in Members· equity fo r such fisca l year. each in
reasonable detail and [Jrepnrcd according to United Slates generally accepted accounting.
pri111.:iples:

       (b)     a general description of the Compan; ·s ac tivities during such fiscal year and
business plans for the succeeding year; and

          (c)    a stmement of clmnges in the Member's Capital Accoum (sho\\1ng the balance in
tlH: Mernber·s Capi tal !\ccnl!nl as l)I' the beginning of the t'lscHI year. contributions or
distributions dt1ring the yccll'. allocations of prolits and losses during the year, any other
~1dj u s1ments to the Capital J\ i:c:ount bala1ices during the year. and the balance in the C11 pita l
Account as of the end of Lhc ycor).



C0\1 1' \ ;\;\ ACltl.:•. "'':,~r OF C l·.,   111t10' LO!:is 11 ('~ LLC                       E.x 1111111 A
                                                                                       (l~UR~R' l~   1110 1l




                                                                                                               CALCE01495
                                                                                                                  MR.055
       7.4.     rax Reports.

       (!\)    Not later 1ha11 the date (including extt:nsions) for Jiling 1he Con\pany" s tax return
with the Internal Revenue Service (form I065 ), the Managers shall del iver to each person who
was a Member or Assignee at any time during the period covered by the return all information
necessary ror the preparation of such person· s United States fCJcrnl income tax returns. including
a Form 1065 Schedule K- 1 (if applicable).

       (b)     Upon the \\l'illen req uest of any Member or /\ ·signee, the Managers shall delivcl'
to such person information necessary !'or the preparat ion of' any tax returns tlrnt must be ti led hy
such person. including i11km11a1ion necessa ry lo r estimating and paying estimated t11xes.

        7.5. Transmission orCommunications. Each person who holds n J\krnbership Interest
on behalf or. or fr>r the benefit of. another person or persons shall be responsible fo r coll\·eying
any report. notice. or other communi cation received concerning the Company' s nffairs to such
other person or persons.

                                        ARTICLE        vnr
                                         TAX MAT TERS

        8.1. Tax Classilication. The Members intend th<1l lhl! Company be classi fied HS a
partnersh ip fo r federal inl'omc tax purposes. The Managers shall lake all actions as are or may
be reasonably necessary or appropriate to ensure the Co111 po11y is so classi lied (including the
filing or l!lcct ions or tax returns). No Manager, officer. or Member sh alI take any action
inconsistc111 with the t:lassilication or the Company as a partnership for lcdcrnl income tax
purposes.

        8.2. Company Returns. The Managers shall cause the Compan) lo file such tax
returns ns may be req uired by law.

        8.3.   Tax Elections,

         (a)     General. Except as othcrn ise provided in this Agreement. the Managers shall
cause thi:! Company 10 timely make or revoke all elections, and take all ta:< reporting positions.
necessary or desirable for the Company and l o maxim ize the tax benefits 10 the Members. No
elec tion shall be made to have lite Compa1i.. exc luded from the applicatilm of any provision ur
Subchaptcr K or Lhe I. R.C. or any equivalent tax provision in any other ta:-; jurisdiction.

        ( b)     Section 75·1 l~kction. The Co111pnny shal1 make the election rclc m;d to in £.R.C:.
Secti on 75..i. upon the request of any Ml!mber in connection with a transfer or the Member· s
Mem bcrshi p Interest.

         (c}   S11fe I !arbor Election for Conrnensatorv Ml!tnbcrship Interests. If Proposed
T reastir) Regulation 1.83-3( I) is adopted as a temporary or ll11al regulation. the Company shall
make the safe harbor election descri bed in such regulations. nncl the Company and each Member


                                                                                              E:x1111111 i\
                                                                                       11 508~8\22/ l.:?'21ll I



                                                                                                                  CALCE01496
                                                                                                                     MR.056
(including anr person to whom an intere t in the Compan) is lransll!t'l'ccl in connection with the
perfornu1111.:c of ser\ ices) shall comp!) "ith all requirements ol'the safe harbor with respect to all
Membership lnterc:sls transferred in cc11mectio11 'vvith the pcrlormance or services while tile
dection remains effective. The Managers shall prepare. execute, and tile any requi red
docu1nentarion to cause the election to bt: effecti,·c. Ille Managers may terminate the safe hnrbor
election nt any time if it determines in ~ood faith that it is in the best interests or the CO IUf>Hll~
and the Members to do so.

       8.-1. Consistent Reporting. Each J\rfember shall, on the Member· s ta:-. returns. treat
ench partnership item (as delined in l.R.C. Section 623 1{a)(3)) in a manner consistent wi th the
treatmem or the item on the Company's return in all res pect~. including 1he amount, timing, and
character of the item. No Member shall file a request !or an administrative Cldjusunenl of
partnershi p items under l.R.C. Section 6227(a) if such request would cause 1he Member"s
treatment orthe item to be im:onsistent with the treatment or the item 011 the Company 's return .

          8.5.      Ta-: Proceedini:ts.

        (u)      The Managers shnll be the Compnny·s tax matters partner as dclinetl in l.R.C.
Section 623 1. and shall take such actions as are required to be designated lhe ta~x matters partner
under applicable ·1rcasury Regulntions. The tax mallers partner shall n:presem the Company in
connect ion with all exami11<1tions o f the Company's tax returns by tax authorit ies. includ ing
adm inistrati ve and judicial proceed ings to contest any proposed adjustments. Subject to Section
8.5(c). the tax mn1te1·s partner has the exclusi vi.: right to conduct Proceedings relating lo
C'ompa11:, taxes and to determine whether the Company (either on its own bcha lr or on bchall' of
the Members) will contest or continue to contest a11y lnx dt:liciencics assessed or proposed to be
assessed by any taxing authority. The tax mailers partner shall keep 1he Members informed on a
timely basis or all material developments with respect lo an) such Proceeding. Each Memhcr
shall cooperate with the tax malters partner and do or refrain fro m doing all things reasonably
requested by tJ1e tax niatters pnrlner with respect to lhe conduct or any Company tax Proceeding.

         (bl     The tax mailers partner may not bind any other ~ ! e mber Ill n selllerncnt agreement
rd,1ting. to laxes without obtaining the written concurrence ot\ uch Member.

        (c)     A n~ dclicienc) for taxes imposed on a Memb~r (including penalties. additions Lo
tax or interest impo~ed with respect to such Laxes) shall be pnid by such Member nnd. if paid or
required lo be p<1 id by the Campany. is rel':overnblc l'n:>1n such Me mber pursuant to Section 4.3 ur
by other legal means.

       (d)     This Section 8.5 and Section 8.6 Sll r\' i\' C' the termination nr Lhe Company and the
termination of any Member's interest in the Company and r~· main bincling for a period or lime
necessary Lo resolve all tax mailers with applicable taxi ng authorities.

        8.6.     Information and Documents lo Company. Each Member shall timdy pro\'ick to
1h1: Company all information and documents thnt such Member is required to provide by
nµplic nblc tnx requi rements. and shall also pro\'idc to the Co111pa11: upon request such additio11al

CU\11' " ' AC IU: E.\11.:'\ I   °" C.::-.- I t   IHO'I L oc:1s rn :-. LLC                        Cx11rn1 I' A
                                                                                        I 151J848\'2 1' I 11.:W I~




                                                                                                                     CALCE01497
                                                                                                                        MR.057
inrormation and documents as the Managers may n:asonably request in co11ncction with the
Cotnpany's cotnpli ance with appl icable l!\X req uirements or fil i11 g of nny permitted tax e l ecti on~.

                                                      ARTICLE IX
                                 MEETINGS ANO VOTI NG OF MEMUF.l~S

         9. 1.      Meetings.

          (a)    Meetings of the Members mny be calletl nt any 1i1ne by the Monogers or b) one or
more Members holding at least 75.0% or the Percentage Interest held by Members. Meeting~
slHl ll be held al the Compa ny's principnl place of business or at suuh other reasonable plat:e set
forth in the notice of the meeting.

       (b)     A ny action lhat may be wkcn at a Members' meeti ng may be taken \\ ithout
holding a meeting if Members having al least the Requisite Percentage interc:;l that would be
necessary to lake the action al a meeting. in which em:h Member entitled to vok on the action is
present and votes. ·ign a \Hillen consent or consents stating the action taken.

        (c)     Except as otherwise prO\ idcd in this /\grcement, meeting notices nnd procedurt:s.
including procedures for obtnining written consents in lieu of'a 1111.:cting. shall be in conformity
with Chaplers 6 and 10 I ( 11) of the Code. Sections l 0 l.353 through J 01.356 or the Codi.:
(relating to quorum and minimum voting requirements) shall not apply 10 the extent such
provisions are inconsistent wi th this Agreement. The Managers ~re solely responsible for
conveni ng and conducting meetings of the Members. conducting. the solicitati on of consents.
                                                                           or
determ ining the vnlidity and effect of responses to any solicitation consents. and determining
01hc1· matters regarding meetings. voting. and consents.

         (d)     Notke of 1hc results of any vote taken at a meeting. or the results or any
solicitation of consents in li0u of a mt:eling. shall be given to the Members not later than ' vi th the
delivery of the nex t fo llmvi ng report of tinaneial information given pursuant to Section 7.3.

       <>.2.  Voting. A Member may vote at a meeting in person. or by a proxy executed in
writing by the Member and received by the Managers prior to the time when the votes or
Members are to be counted. The provisions or the Code pertai ning to the vnlidity and use or
proxies by shareholders or i] corporation govern the validi ty and use or pro~ies given by
Members. Only Members of record on the date of the meeting (or if the vote is conduc1cd
withou1 a meeting then on the dalt: of the notice soliciting the Member consents) may vote.

                                                        ARTICLE X
                                TRANSFER OF MEMBERSlllP INTim ESTS

          l 0. 1.   Li111i1ation 011 Transfers.

         (a)    The term "transfer:· when used in rcl'erenct to a lranster of a Membershi p
l rncrest. means un assignment (whether \Oluntat'ily. in,·oluntmily. ur by operation uf la\\ unwhether or not effective under this Agreement) or all or any portion of a Member" s or Assignee ·s
Membersh ip Interest. or a11y interest therein, to another person, and incl udes a sale. assignment.
conveyance. gi ft. exchange. or other disposition. a transfer by merger or other business
combinat ion. a transfer pursuanl lo bankruptcy. insolvency, incapacity. or death, and any pledge.
bypothecut ion. or other encumbrance. A redemption or a Member' s or Assignee·s Membership
Interest pursuant to Section 12.J is not a transfer of the Me111bershi p Interest. A transfer does not
include a 1ransfer of a community property or other interest in a Membership Interest from a
fo rmer spouse of a tvlembet' to the Member pursuant lo the death of !hi.! former spouse or in
connection with the termination of the marirn l relationship.

        (b)     No Member may transfer all or any porti.on of its tvlcmbcrship Interest unless the
transfer is a Perrn.itled Trnnsler. /\. transfer of a Membership Intercsl that is not a Perm illed
Transfer is a Prohibited Transfer.

         (c)     A change of Control or any Member conslitules a transfer         or Lhe   Membership
In terest held by such Member.

          I0.2.     Perm itted Transfer of Membership Intercst.

         (a)     A transler of a Membership Interest is a Permilled Transl'er only if the transfer
satis lies the cond.itions set rorth in Section I OJ and is described in one or more nl' the following
paragraphs of lhis Section:

                   (i)        the transfer is approved by al l of the Managers:

               (ii}      ii' the Member is a corporation. the transfer is to a member              \)r   the
         Member' s affilinted group (as defined in I.R.C. Section I504(a));

                 (iii )   ir the Member is a trustee or one or more employee benefit plans. the
        transfer is to a co-trustee or a successor trustee to suc h pl~ans; or

                (iv)    i f the Member is an individual, the lransrer is to 1he Member"s estale.
        testamentary trust, nr lega l representati ve as a result of the Member· s death or
        adjudicat1on of incapacity in managing its person or affairs. or the transler is ton member
        of the Member"s fam ily. directly or in trust.

       (b)     Upnn a Permitted Transfer by a Member or al l of its Membershi p Interest. the
Member ceases to be a Member ns o f the effective elate of the lransJer determined according to
Section I 0.4.

       (c)     Fot purposes of Section 10.2(a)(iv). a Member's family means lhe Me111ber"s
spouse (exc luding a forn1er spouse), children. grandchildren. pm·ents, and gfandpr,lrenls. A
person·s legally adopted chi ld is treated as hi s chi ld,




C m 11•\:-;y AG IU: ~; \Jlc\ r 0 1· CF\ l'l ICIO'I LOGIS I ICS L LC                            E:\11 11111 A
                                                                                       I 15118-1812 2 1212<11-I




                                                                                                                  CALCE01499
                                                                                                                     MR.059
        10.3. Conditions Lo Permitted Trnnslers of' Membership lntcrcsts. Wi thout limiting tlie
Mrnrngcrs· authoril) ll> with hold approval fo r the transfer or a Membersh ip Interest. a transfer
shnll not be a P~ nnittcd Transfer un less the \ilam1gcrs determi n~ tlun ull of the following
conditions are smistied:

        (a)       The transfer complies with all applicable laws. including uny applicable securities


       ( b)     rhc transfer \\ii l not cause the C\1rn1x111) to be 1reMed as other than a partnership
for United States ledernl income tax: purposes.

       (c)   The trnnsl'cr will not cause the Company to be subject to regulation under the
Investment Compa ny /\ct of 1940. as nrnendeJ.

       (d)    The translcr \\ill not cause any as'>ets of the Company to be deemed ..plan assets'·
under the Einplo) ce Retirement Income Security 1\cl of 197-l.

       (e)     The trnnsrer will not result in <1 tern1inalion or the Compn11) under l.R.C. Section
708. unless the Managers determine that such lcnninution wi ll not have nn adverse impact on the
Mt:mbers.

       ( I)    The trans for will not cause the application or the Lax-exempt use property rules or
l.ltC. Sections t68(g)( I )( H) and 168(h) lo the Company or its Members. unless the Managers
determine that such rules wi ll not have an adverse impact on the Members.

        (g)     fhc transferor and transferee ha\'c delivered to the Compnny a1\)' documents thul
tile Managers request to confirm that the transfer satis lies the requirements orthis Agreement. to
gi\'e effect to the trunsle r. and to conlirm the transteree· s agreement lo be bound by this
Agreement ns nn Assignee.

      (h)      If requested by the Managers. thl' Company has received a tnms le r lee in a11
amount determined b) the Mmrngers to be S\ll'liCil.!nt to reimburse the Company for the estimated
expenses like!) to be incurred by the Company in connection with such trnn ·ter.

        I 0.-l.   Effective Date: Distributions.

         (a)      1\ Perm itted Trnnsfer or a Membership Interest is effcctiv1.: as ol' the lirst day or
the calendar month fol lo\ving the calendar rnuntli during \\-hich the Mamtgers receive notice M
such transfer (in such fo rm and manner as the Managers may require) unless the Managers
determine that the transfer should be ef't'cctivC' as of an earlier or later date ( l~ir example. on an)
date 1he1ranslcr is clli:cti ve as a matter ofs1arc la\\. or wherethe notic~ ()ftransfer specilies thm
the tt"ansfer is to be effective on a future date}.




C m11•\'\\ AG1u.1·.W .'\ 1 w C 1·.'\111HO'\ Loms n ('s LLC                                        E Xllllll I A
                                                                                        I l'lllSIX\ 2 ~1 1 21'.:!11 1 4




                                                                                                                          CALCE01500
                                                                                                                             MR.060
         (b)     Distributions with respect to a transrerrcd Membership rntercst tbot arc made
be l'orc lhe effective dale o r the lransrer shall be paid l tl the trans feror. aml uis1ributio11s mad1:
nlh:r such date shull be paid lo lhe Assignee.

          tc)        Effecti ve as or the effective date of n mrnsfer or a Membership Interest. the
Munagcrs shall amend Exhibit A lo reflect the reducti on in the trnnsteror' s Percentage Interest
ancl tl) re fl eel the Assignee· s l'~rcen tage Intercsl.

        (d)     Neither the Company nor the Managers have any liability for making allocations
and distribut ions to the Members dctcrmi ned in acCl>1'dnnce with thi s Section I0.4. whether or
not the Company or the Managers have knowledge ol' uny transler of any Membership Interest.

         I 0.5. Transferor" s Obliuations. !11e transferor or a Membership I ntcrcst \'vho ceases lo
bl.! n Member continues to be obligated wi th respect to its Membership Interest or its status as n
l(rn11er Member ns provided in the Code and appli cable lnw.

        10.6.   Assignee·s Ri~hts and Obliltations.

        Unless an Assignee becomes a Member pursunnt lo Article XL such Assignee shal l not
be entitled to any or the rights granted lti n Member. other than the rights to receive al locatio11:" or
profit. and losses and distributions as ir such Assignee were a Member. to transfer the
Assignee·s Membership Interest (subject to the conditions of this Article X). and to receiYe
reports and inlo rmation as specilied in Article VII. An Assignee or a Membership Interest shall
succeed to the Capita l Contribution or the transferor to the extent or the Membership Interest
transfened. An Assignee is bound by this Agreement irrespective of\ hether lhL" Assignee has
signed or otherwise adopted this Agreement. An Assignee's Membership Jntcrest may be
redeemed at the option or the Managers as provided in S1.:ction 12.3.

        10.7.   Ef'tcct and Conseq uences of' Prohibited Transfer.

        (a)   Except as otherwise required by la\\. the Company and the Managers shall trem a
Pr~)hibitedTransfer ns void and shall reeogniLe 1hc tra nsferor as conti nuing 10 be the owner or
the Membership Interest purported to be transfern:d , If the Company is required by law to
recognize a Prohibited Transfer. the trans force sha ll be treated as on Assignee \\ ith respect to the
  kmbership Interest transferred nnd mn) not be treutcd as <1 Member wil h respect to th..:
ivkmbership 1ntercst transferred unkss admitted as a ~1kmber in accordance with Article XI.

        (b)   The Company may remove the tram;l"eror and Assignee with respect to a
Prohibited Transrer as pro\ ided in Artick x_t I.

        (c)    Tht' trans!e ror und trnnslercc '"iLh respect 10 a Prohibited Transfer shall bejoi ntl)
and severally liable to the Company for, and shall indemni ty and hold the Company hann kss
against. any expense. liability. or loss incmred by the Company (i11cl11ding reasonable legal fees
and C'\penses) as a result or such Iranster. their remo\ al and liquidation ol' their Membership
!ntNcsis (if applicabte). and the efforts to ~nforce the indcrnnit) grnntcd in this Section 10.7C c ).


                                                                                                  Ex111111I i\
                                                                                          115()g4g,.! 211.!•.!0I I



                                                                                                                     CALCE01501
                                                                                                                        MR.061
        I 0.8. Agreements of Spouse: Sole Manugcment Conununil) Prnpert\ .

         (fl)    Execution of Spousal .loinder and Consent. The spouse of each Member shall
cxec11 tc anhip Interest on the date on which all or the
following conditions are satislled:

       (a )         The Managers ha,·c approved in \vriting the ad111ission of the Substituted Mcni bcr.

          (b)       The Assignee has de livered lo the Company any agreements and other docu111c11Ls
that the Managers request to confirm such Ass ignee as a Member in the Company and such
A ss ig n ~c · s agreement to be bound by this Agree111ent as n Member.



                                                                                                  E\ 11 rnn f\
                                                                                          115Ull4X 1 1~l ll/2iil 1




                                                                                                                     CALCE01502
                                                                                                                        MR.062
        (c)      If requested by the ;-,fanagers, the Comp~ny has received un admission fee in an
amount determined by the rvlanagers to be sufficient to reimburse the Company lo.f the estimated
expenses likely to be incurred by the Company in connection with the admission of the Assignee
as a Sltbstitutcd Member.

          I 1.2. 6dditional ivlernbers.

         (11)    ln Genen1l. The. Mtmag              (ii)     <1n event s peci lied in Section l 53. I 55(u)(4 ) or Section 153 .1SS(a)(5) urthe
      Code (rdal ing to bankruptcy or insolvency proceed ings with 1·cspcct to a g~nera l partner),
      applied as if Lhe Membe1· were a general partner:

              (iii) ir a Member is an ind ividual. the Mcmber·s death. the appointment ol' tt
      guardian or general conservator ror the Member. or a judicia l cletcnninntion that lhe
      Member is incapable or performing the Member's duties under this Agreement: or

              { i")   if the Member is an entity. an c\·enl requiri11g. the Member" s winding up or
      causing the termination of the Member·s existence or suspension of the Member' s right to
      Jo business.

       (c )    If a Member ceases to be a Member in violation of Section 12. l(a), the Compan)
11u1y recover damages from th~ f'ormer Member for breach of this Agreement.

       12.2.   Removal ol'Mcmbers.

      (a)        Member may be re1mwcd as a Member by the unnnimous \Hillen 1.:onsent of the
M:urngers under the fo llowing circumstances:

              (i)     the Member has transferred or attempted to transfer all or any portilH1               or
      its i\kmbct'ship Interest in a Prohibited Transter:

               (i i)   in the case of any Member who is also a Manager or an Affil iate of a
      Manager. the Member or its Al'fi liatc has Ce.'.tsed to be a Manager in violation of Secti on
      5. 7(a} or has been removed as a Manager in accordance with Section 5.7(b);

               (ii i) the Manngers determine. in their· sole discretion. that it is          111    the best
      interest orthe Company to remove n Member:

             (i\·)    the Member has materially bn.:m.:hed tJ1e tcnns or tbis Agreement or an)
      other material agTeemcnt with the Compan): or

              (v)     the Managers determine that removal is nccl!ssary to comply with any
      requirements. condi tions. or guidelines contained in any opinion. dirccliv~. order. ruling.
      or regulation of any United States rcderal or stale agenc) or jl1dicial authority or contained
      in any United Stales lhlcral or state statute.

         (b)      11' lhe Managers propose w remove" Member pursuant to this Section 12.2, the
Mtmagers shall 1101i l). the Member in \\.riling of tht' proposed remornl. and if applicable shall
pn)\ ide such Member a reasonable opportunity to cure the event gh ing rise to removal. I he
r~lllO\'a l or the Member is effective at such time as determined by the l\ilanagcrs in accordance
with applicable lnw and tak ing into account the Member's opportunity to cme the event giving
ri e to remova l.



                                                                                                   EXl llllll A
                                                                                         1151J8H,2 2'1112fll I




                                                                                                                  CALCE01504
                                                                                                                     MR.064
        12.3. Optional Reclemplion of Membership lnlcrest. Subject lo Section 4.4 (relming k>
limitntions 011 distributions). l he Managers, or, ii' there is no Manager. a Requisite Percentag~,
in~1) cause the Compuny to redeem the Membership Interest of an Assignee by pay ing the
Assignee the Fair Vnluc of its Membership lnten.:st ns of the redemption date or the actual value
or the Members Capital Account. Interest       will ac:true al the Index Rate ~rn the amount o\\·cd
under this Section 12.3 frnm the 30111 day after the redemption dale to the date the payment is
made. The rcdcrn rit ion date shall be tlxed b) the Managers in accordance with the principles of
Section IOA. Except a:; otherwise required by the l.R.C.. amounts paid in redemption of an
Assignee's Membershi p Interest shall be treated as made in exchange for the interest or lite
Assignee in Company property pursuant lo 1.R.C. Section 7J6(b)(I ). including the interest or
such Assignee in Company goodwi ll.

        12.4. Status or Fonner Member. A tvlember who withdraws or has been removed rrom
the Company or otherwise ceases to be a Member has the status of an As ignec with respect to
any Membership Interest held by such former 1cmber. Except as provided in Section 12.J
(relating to optional redemption of a Membcr·s Membership Interest) or Article XIII (relating to
winding up and term ination). such former Memher is not entitled to recl.'ive any payments under
Sect ion 101.205 ol'thc Ccide.

                                                            ARTICLE XIII
                                            WINDING lJP ANU T E RMIN ATION

           13.1.       Events Requiring Winding Up.                            The Company shall commence winding up
procedures in accordnnce with this Agreement and the Code upon the l'irsl to occur of any                                         or thl'
lhlltm ing events:

           (a)         a Requisite Percentage vote to wind up and terminate the Company:

           (b)         a dl.'crce by a court requir ing the windi ng up of the Compnny;

           (c)         the 1ermi11ation of membership nl'thc last remaining Member: or

       (d}   the re ·ignation or removal ot' all                                1   lanagers if the   1   kmbers lbil to elect a
replacement Manager as provided in Section 5. 7(1).

           13.2.       Windim!. Up Prm:edures.

        (a)    On the occurrence of an event rl:quiring winding up of the Company, nnless there
is an action to continue the Company without wind ing up in accordance with Secti on 13.3. the
Managers (or othcu Liqnidator as pro,,idcd bckrn) shal I. as soon as reasonabl y practicable. wind
up the Company's business and affairs (including disposing of the Company's assets and
npplying the proceeds as pro\'ided in Section 13.-t ) and tenui nate the Company in accorclan~t:
\\ith this Agreement ond the Code. The Company shall cease to ctm) on its business (except to
the extent neccssur) to "ind up its business). collect and sell ib property lo the extent the



\0 \11',\ ~ \ Ac..au:1·: \H,' " ' 01· C' I·.' I I, ltlO' LOGIS I I C.,   LLC                                               E:x11mn A
                                                                                                                   1 1 5\)8~8\2   2112•2011




                                                                                                                                              CALCE01505
                                                                                                                                                 MR.065
property is not to be translCrr~d or distributed in kind. and µc rfomi any other act required to'' incl
up its busit1ess and affai rs.

       (b)      If the Mu11Hgers have wrongfully caused the windi ng up or the Company or if
there is 110 Manager, (i) a Requ isi te Percentage may vote to elect a person or persons to
accomplish the w inding up or the Company. or (ii) if the Members foi l to \!led a person to
accomplish winding up the Company. then an) Member or Assignee may petition a court tL>
wind up the Compan) as provided in Section I 1.054 of the Code. The pcl'son or persons
winJing up !he Cu111pa11). \\hcthtr Lht: Mam1gers ur an dcctt'd ur 1.:uun appointed persun ut
persons. is referred lo in thi s Agreement us the .. Liquidator.'·

        (c)       The Liquidator may determine the time. manner. and terms of any sn le or sales ol'
Company properly pursuant to such winding up. The Liquidator (if not the M u1mgers) is entitled
to receive rensonablc compcnsmion for its ser\'ices: may exercise all or the powers conforrl;!d
upon. the Managers under this Agreement Lo the extent nccessar) or desirable in the good faith
judgment ol' the Liqu idator to perform its duties: and with respect to ae ts 1nkc11 or omitted w hile
acting in such capacity on behalf or the Company, is entitled to the limi tatio11 o l' liability a11d
indem11i [it.:ation rights set lorth in Article VI.

        (d}    The Liquidator shall pro\•ide quarterly report · to the Members and Assignees
during the \\inding up procedure showing the assets and liabilities of the Company. providing
information and docu1m:11ts requ ired by the Members and 1\ssignces lo comply with thei r lax
reporting obligations. and such other inCornrntion as the Liquidmor deems appropriate. W ith in u
reasonable ti me after completing the windi ng 11p. the Liquidator shall give cuch Member and
Assignee a linal statement setting forth the assets. liabi lities. and reserves or the Company ns or
the date orcompletion of winding up.

           IJJ,        Cominuation Without Wi11ding Up.

       (n)      If there is a decision lo wind up and lerminak the Company ns described i11
Section 13.J Ca). the Compan) may be continued as provided in cction I 01.552 of the Code.

        ( b}    ff there is a ccrmination o f the continued membership of the last remaining
Member as described in Section lJ. I(c). then prior to completion of the wincling up process but
not later than 90 days alter the event of termina tion. the Manngers may continue the Company by
admi lling one or more M!.!mbers cftective as () I' the occurrence or the event or termination. 1\ny
Assignee whose Percentage lnterest \\'OUld be diminished by reason or the admission or n11
Addi tional Member under the circumstances described in this ection 13.J(b) must apprO\c the
admission of the Addit ional Member.

            13.4.      Liquidation ol' Assets and Application and Distribution of PrOL'.t.:i.:ds.

        (uJ    111 General. On winding up the Cornpan) . the Liquidator shnll tlisposc ot' Lhe
Company·s properties and apply and tlis1ributt: the proceeds. or trans(er the C'o111pft11) prope11ics.
in the following order orp1fori t~ :

C0\11' \:'I y /\C ll EE \l t.'1 1 0 1· C F\' I l'l\10'   Loc as·11c'" LLC                                  E\'1111111 /\
                                                                                                    H511~~8'21 ' 1! '101   I




                                                                                                                               CALCE01506
                                                                                                                                  MR.066
                  (i)      to credi tors (i ncluding Members who are creditors) in accordance with
         their relati' c rights and priorities to satisfy the liabilities or the Company. including
         expenses associated with the " inding up and termination or the Compan}. but excluding
         any Company liability for nny unpaid Mandat01) Distributions:

                   (i i)  to Members. Assignees. nnd ronner Members to sntist'y the Company's
         liability for any unpaid tamlatory Distributions: and

                     (iii)      ro tvlcmbers and Assignees as provided in Sc1.:tion -l.2.

     (b)     No Member Deficit Resto1·atio11 Obli gation. No Member is liable to the
Company. to another Mcmbe1·. or lo n third party. ror the repayment or any ueficit II\ the
Member· s Capital /\ccounl. C:'(cept as provided in Section 10 1.206 or the Code.

        (c)     Rcserves. 111 the discretion or the Liquidator. a pro rata portion of the
distributions LJiat wou ld otherwise be made pursuant lo Section 13 A(a)( ii ) and J.ilil may be
withheld 10 provide a reasonable reserve for Company liabilities (contingent or othen;o,•1se) and
future expenses. including N reasonable reserve for any clai ms Lbr indemnification under Art icle
Yl and for any future expenses associated with any tax aud it or othc1· Proceeding that is pe11di11g
OI' may arise.


        (tl)   Pa\ ments anti Distributions to Members in Kind. f hc Liquidator ma~ not make
any payments or distributions to Members or Assignees pursuant to Section 13.-i{a)( ii) or (ifil
other than in easiJ unless all Members and Assignees receivi ng the property approve the transfrr
in kind. The Liquidator shall determine the Fair Market Value or any property transferred lo
Members or Assignees in kind according to the val uation procedures set fort h in Article XIV.

        (e)      Churacter of Liguidating Distributions. Except ns otherwise ri;:quired by the
l.R.C.. amounts pnid to Members pursuant to this Section 13.4 shall be !rented as made in
exchange for the interest of' the Member in Company proper!) pllrSllant to l.R.C. Section
7J6(b)( l ). includ ing the interest of such Member in Company goootht:r ~ases. the Fnir Va lue or an asset as of any date is its fair 111arkel value us determined by the
Managers in good fo ilh using any reasonable va luation rnethod. Ir any afl'ectcd Member does not
agree with the valuation set by the Managers. the Fa ir Va lue shnll be determined using
procedures similar lo those set lbrth in Section 14.2. an        (e )    l'he Company shall pay the Assignee any excess of ti) the recomputed Fai r Value
of th~ Memb1.:rship Interest over (ii ) the sum of any arnount previously paid to the Assignee ln
redemption of his Membershi p Interest plus an) 1.:os1s charged to the Assignee os provided in
paragraph (d). The Assignee shall pay the Company any excess of (i) the sum or any amount
pn:-viously pnid to the Assignee in redemption of his Membership Interest plus any costs chnrged
to the Assignee as provided in pnragraph td). over (ii) the recomputed Fair Value or the
Membershi p Interest.

       (f)       Interest shall be paid at the Index Rate on any amount dctennined under Section
                                    111
14.2(c) fo r the period from the 30 day nl'ter the 1·cdcmption dnte to the dnt1.: lhe amount is pa id,

                                         ARTICLE XV
                                    GF. NE RAL PROVlSlO NS

        15. I.   Amendments.

       (a)     In General. Subject to the l'olk1wing exceptions and li mitations set f'o 11h in
Section 15. l(b). this Agreement ma) be amended onl> \\ ith the approval of a Rcquisitecl
Percentage.

        (b)     Exceptions and Limitations. The Managers may <1mend Exhi bit A from ti me to
time to retlect the admission and withdrawa l or Members, and challges lO nny Member's
Percentage Interest. in accorda nce with this .1\ gn.:ement. The Managers may use the power ur
a llorney granted in St:ction 15. 12 to make mm-~ubstmHi ve amendments that do not adversely
impact the rights or obli gations or any Manager or Member. No amenclrncnt of the Agreement
may adversely affect any Mt:mber" s rights or obl igations under this Agreement (determi ned
without taking into m:count the light or other Members lO am~ml the 1\grecment) without the
adversely affected Member's approval. No amendment o r Article VI (relating to li ability and
indemni fication) mny adversely affect !he rights or obligations or any Indemnified Person
\Vithnut the Indemni tied Person's apprOvl't l. No amendment of I his Agreement may change the
requirements under this Agreement f'or approving any action without the approval or the
Members holding an aggregate Percentage Interest requi red to approve the action.

           15.2. Notice. Any notice, report, or other communication req uired or permitted to be
made lo nny person by this Agreement shall be in writing nnd is deemed given when
(al deli vered to the person by hand. (b) the third business day after delivery to the United States
Posltll Service (or other designated deli\·ery sen ice as defined in l.R.C. Se         15.3. GO\·ernin~ Lu\\': Consent to Jurisdiction. This Agreement i:; go,·crneCock 01· other <1pplicable law. or as prohibiting any act ion that is requi red b) the Code or othc1·
appl icable !irn..

         15. 10. Execution of greemenl. This Agreement may be executed in counterparts. each
ol' \\hich will be deemed to be an originnl copy of this Agreement. and all or which together
coustitute one ngreement. Any signature to thi s /\greemcnl e\' idenccd by a facsimile
transmission or such signature shall b~ bind ing on the parties to the same extent as ir such
signature \\·ere nn miginal.

         I5.1 I. Further Assumnces. The parties shall execute and dd h er all documents. prm iue
al l information, and take or refrain from Laki ng action as may be necessary or approprintc to
achieve tht: purposes of this Agreement.

          15. 12. Power of /\ttornev.

          (a )       l:ach Member appoints the Managers and the Liguidatm several ly with lull power
or substitution. as lhe true and lawful allorncy-in-fact fo r such Member. and in the name. place.
and stead of such Member. le> execute. certi I)'. acknowledge. swear to. lile. publish. and record:

                  (i )    any certificate or other document that may be required to be filed by the
         Comptll1) or the Members in order to qualify the Compflny to do business in any
         jurisdiction. except that no such Ii ling shall include a consent by any Member to service or
         process in any jurisdiction withom the Member's approval;

                 (ii)    any amendment to the Certi!icutc or Fornmtion. to this Agreement, or lo
         an) other· agreement or document as required or permitted by this Agreement:

                  (iii)   any ccrti licate of tennination and other documents that ma) be required w
         cffcctutttc the termination of the Company pursuant Lo the provisions () f this Agrec)llent:
         and

               (i\')   any document required of the Company to cnrry out the nc1ions 1ho1 the
         Managers are authorized Lo take under this Agreement.

        (b}     rhe foregoi ng appointment or the Managers and Liqu idator as a Membet's
al1orney-in-foc1 does not granl such attorney-in-fact any po,vcr or authori t) lo approve. consent.
                                                                                       or
or agree to the substantive terms of any agreement or other document on behalr such Member.

        (cl     flw power orattorney grankd pursuant to this Section 15.12 (i) is a spec ial power
or attorne) coupled with an interest and is irrevucnblc. and (ii l sun i\'es the withdrawal or
remorn l o f a Member or the assignment or its Membership lnterc. t.

                       !T his Page Inten tion ally Left Blank. Signatu re Page l'ollows. I




C.:0.\ 11' \ " ' A t, nU: \H:~ I OF Ct,, 11 IUO;>. L OG IS'l I( 'i L L C                             E~\1111111    A
                                                                                             1 1SI/~ 18'11112· J l)I ~




                                                                                                                         CALCE01511
                                                                                                                            MR.071
          Ext.:cuted as   or the    Effec tiv~   Date set fo rth above, b) and among the persons sig11i11g
belo\\.

MEtvH3ER ':




                                                                   Marc Marrocco, an individual




                                                                   Antonio Albanese. an individual




CCl\11'.\ ' \ Ar:REE\I E'\ T OF CF:'\ rt lllO'\ LOGISTll S   LLC                                          EXllllll r A
                                                                                                  I 151J8~R\l l · 1 :!'101~




                                                                                                                              CALCE01512
                                                                                                                                 MR.072
                                                    EXHIBlT A

                                     Effecfive as of September 18, 2013



                                                    Number of
MEMBF.H. NAME AND ADDRESS                                          Initial Capital Contribution
                                                      Units

TXC Energy LLC
560 l J>rcakness Ln                                      300                 $300.00
Plam), Texas 75093


Marc Manocco
3602 Binkley Ave                                         300                 $300.00
Dallas. Texas 75205


Antonio Albanese
6605 Gentle Wind Ln
                                                         300                 $300.00
Dallas. Texas 75248




CO:\IP.\ :"\\ ' AG1u:n1f:XT IW CE'\Tl 'IUO'\ L                                        COMPANY AG REEMENT
                                                  OF
                                       CENTURI ON LOGLSTICS LLC

                                                     EXHllllT B

                                  SPOUSAL JOlNOER AN D CONSENT

I /\C KNO WLlmGE ( i ) 1'11/\T I HA VE REA D Tl IE f70 REGOING COM P/\NY AG REEM ENT
OF CENTU RION LOG ISTICS L LC (THE ..AGREEM ENT' ), (ii) FULL Y UN DERSTAN D ITS
CONTENTS, AN D (iii) I Hi\ VE BEEN GIVEN Tl II·: OPPORTUNITY TO AS K QUESTIONS
AND TO SEEK /\ND 0 11TA IN TH I:: A DV ICE OF LEG AL COUNSEL CONCERNI NG M Y
RI GHTS, AND T iii: LIMI TATI ONS ON T llOSE RJ GJ[TS. T HAT A RE C01 TAINED IN
Tl IE AG REEMEN I . I agree to be bound by all of the len11S of the Agreement. including.
'' ithout limi tation. the provisions of Section I0.8. I am a•,·are 1ha1. by tht' provisions of the
   greement. my spouse agrees to hold his or her Membership Interest (as such term is defined in
the Agreement ) including any portion of such Membership Interest com prising my community
property. subject to the spcci lie restrictions on the transfer o f such Membership Interests set fo rth
in the Agreement. J agree that [ wi ll not make any transfer o l~ or otherwise deal with, such
Membership Interest or my community properly interest therei n. if any,                                                 COl\:IPANY AGREf,MENT
                                                       OF
                                             CENTURION LOGISTrCS LLC

                                                         APPENDIX A

                                            PRINCIPLES OF ALLOCATION

        f\_ I  Introduction. This Appendix sets forth principles under which items of income,
gain, loss. deduction and credit shall be allocated among the :vlembcrs. This Appendix also
provides for the determination and maintenance or Capital Accounts. generally in accordance
with Treasury Rcgulati()ns promulgated under !. R.C . Section 704(b), for purposes of determining
such allocations. For ptrrposes or this Appendix, an Assignee shall be \i'eated in the same
mam1~r as a Member.


       A2      Definitions. Capita!\7.cd terms used in this Appendix have the meanings set forth
bdo\v or in the Agreement.

      ·-Adjusted Capital Account Deficit" means any deficit balance in a Membe1-' s Capital
Account as of the end of a taxable year. alter giving effec:l to the fol lowing adjustments:

                  (i)    Credit to the Capital Account any amounts the Member is obligated to
          restore pursuant to the Agreement or is deemed to be obligated to restore pursuant to
          {a) Treasmy Regulations Section L704-1{b)(2)(i\)(c) (relating to obl-igations to pay
          partner promissory notes and other obligations to make contributions to the Company). or
          (b) the penultimate sentences of Treasury Regulations Sections L704-2(g)( I) (relating to
          partnership minimum gain) and I .704-2(i)(5) (relating to partner nses at the beginning of such taxable year. Deprcbeginni ng of such Laxable year is zero. Depreciation shall be uetermined with relerence to such
begi nning Gross Asset Value u::;ing any reasonable method selected by the Managers.

       ··Gross Asset Value" means an asse t· s adj usted basis for federal i11come tax purposes.
except ns f'ollo1;vs:

              (i)     The initial Gross AssCl Value or an asset contributed by a Member to the
         C0mpany is the gross Fair VRlue of such asset. as dctennu1ed by the contribut ing
         Member and the Managers and as s1:t lorth 011 Exhi bit A.

                   (i i)    The Gross Asset Va lues oi'Company assets shall be adj usted Lo equal Lhdr
         respecti ve gross Ft1ir Values (taking UtC. ~ 770 I (g) into account). as determined by the
         Managers. as of the following times: (A) the acquisition of an additional interest in Lhc
         C'otnpany by an> new or existing Meinber in cxclrnnge for more than a cle mi11i111is
         CapilHI Contribution: (13) the distribution by the Company to a Member of more than a de
         111inimis amount of property as consideration for an interest in the Company; (C) the
         liquid01ion of the Company \Ni thin !he meaning o f Treasury Regulations Section 1. 704-
          l(b)(2)( ii )(g): a nd (D) in connection with the grant of an interest in the Company (other
         than a de minimis interest) as consideration for the provision of scr\'ices to or for the
         benefit of the Company by a Member acti ng in a mc.;mber capacity or in anticipation or
         being a Member. Atljustments pursuant to clauses (A), (B) and (C) above are requ ired
         only if the Managers determ ine thut such adj ustments arc necessary lo accurately re nccl
         the,; relative economic interests of the Members in the Company.

                 (iii)   rhc Gross Asset Value of a Company asset distributed ton Member shall
                                                                                *
         be a{ijusled to equal the gross Fair Value (taking l.R.C. 770 l (g) into accmmt) of such
         ussct on the date of distribution as determined by the distributce and the Managers.

                (iv)     l'hc Gross Asset Values of Company assets shall be increased (tW
         decreased) to rellcct any adjustmen ts lo lhe adjusted basis of such nssels pmsuant lo
         l.R.C. Section 734(b) or l.R.C. 'cction 743(b). but only to the extent that such
         adjustments arc taken into account in determining Capital Accounts pursuant to Treasur)
         Regulations Section I. 704- l (b){~)(iv)(mJ. Gross Asset Values shall not be adjusted
         pursuant to thi s parngraph ( iv) to the ex tent that an adj ustment is requi red pursuant lo
         paragraph (ii).

Ir the Gross Asset Value of an asset has been determined or adjusted pursuant to
subparngraphs {i). Cii) or (iv) of this defini tion. the asset's Gross Asset Value . hall thereafter he
adj usted by the Depreciation taken into account wi th respect to such asset for purposes or
computing Net Profit mid Net Loss.

       "Ne t Pro liC and "Net Loss·· mean. for each taxable year or other re levant period, ,111
amount equal lo the Compan) ·s taxable income or loss for such taxable year or other relevmlt
period. determined in accorinco1nc, gain, loss. or dedt1ction i-cq uired to be stated separately pursuant to r.R.C. Sccti011
703(a)( i) shall be included in taxable incolne or loss). with the following <1djttstments:

               (i)     Any income of the Company that is exempt from federal income ta:-;. and
        not otherwise taken into account in computing Net Profit or Net Loss shall be added to
        such taxable income or loss.

                      Any expenditures or the Company described in l.R.C. Section
                   (ii)
        705(a)(2)(B) or treated as l.R.C. Section 705(a}(2)(8) expenditures pursuant to Treasury
        Regulations Section 1.704-1 (b)(2 )(iv)(i ), and not othenvise taken into account in
        computing Net Profit or Net Loss. shall be subtracted from such taxable income or loss.

                (iii)   If the Gross Asset Value of any Company asset is adjusted pursuant to
        subparagraph (ii) or (iii) or the Section f\.2 definition of Gross Asset Value. the amount
        of sm.:h adjustment shall be taken into at: count as gain or loss from disposition of the asset
        for purposes of computing Net Profit and Net I.oss.

               (iv)     Gain or loss resulting from any disposition of Company property with
        respect to which gain or loss is rccogni7.ed for federal income tax purpose~ shall bt:
        computed by rderencc tu the Gross Asset Value of the property disposed of (unreduced
        by any liabilities a11ributable thereto). notwithstanding that the adjusted tax basis of such
        property differs fro111 its Gross Asset ValLle.

               (v )    Tn lieu ol' the deprecialio11, amortization. and other cosl recovery
        deductions taken into account in computing such taxable income or loss, there shall be
        taken into account Depreciation computed in accordance with the dcfit1ifion of
        Depreciation in Section A.2.

                (vi)    To the extent an adjustment lo the adjusted tax basis or any Company
        asset pursuant to I.R.C. Section 734(b) is required pursuant to Treasury Regulations
        Section 1.704-l (b)(2)(iv)(m){-IJ to be taken into account in determining Capital Accounts
        as a result of a distribution other than In liquidation ofa Member's Membership Interest.
        the amount of such adjustment shttll be treated as an item of gain (if the adjustment
        increases the basis of the asset) or loss (if the adjustment decreases the basis of the asset)
        from the disposition of the asset and shall be- taken into accounl for purposes or
        computing l\iet Profit or Net Loss.

         "'Nonrecoursc Deductions·• has the meaning set forth in Treasury Regulations Section
l .70'1-2(b)( 1) and shall be determined according to the provisions of Treasury Regulations
Set:ti'on 1.704-2(c).

        ··Nonrccoursc Liabilitv'" has the mcrming set forth in Treasury Regulations Section I .?04-
2(b)(3).



CO~ll'A'\\   AG Rf: DH'.'.\ T OF O ;\   n   lllll\ LOG1.-;·rn .1'   LLC
                                                                    PMa: A-3




                                                                                                          CALCE01517
                                                                                                             MR.077
        '"Partnet' l\onrecoursc Debt" has the mc:ming set forth in Treasury Regulations Section
1.704-2( b )(4 ).

      --Partner Nonrccourse Debt Minimum Gain" has the rneanin~ set forth in Treast1ry
Re£Ulations Section 1.704-2(i)(2) and shall be determined in accordance with Trensury
Regulations Secti0n l .704-2(i)(3 ).

        ··Par111cr NoJ}rceourse Deductions·· has the meaning set forth in Treasury Regula.tions
Sect ion l. 704-2(i)U) and shall be determined in accordance with Treasury Regulations Section
l.704-2(i)(2).

        ··t>artncrship Minimum Gain" has the meaning set forth in Treasury Regulations Section
1. 704-2(b)(2) and shall be determined in accordance with Treasury Regulations Section I. 704-
2( d).

         A.3        Capital Accounts. The Company shall ~letennine and maintain Capital Accounts.
··Capital Account" means an account of each Member deterrni ned and maintained throughoul the
full term of the Company in accordance with the capital accounting rules of Treasury
Regulations Section 1.704-1 (b)(2)(iv). Without limiting the generality of the l'oregoing, thL·
following rules apply:

        (a)     The Capital Account of each ivlcmber shall be credited with ( i) an amount cqtial
to such Member's Capital Contributions and the Fair Value of property contributed (if permitted
hereunder) to the Coll1pany by such Member, (ii) such Member"s share of the Company'~ Net
Profit. and (iii) the amount of any Comptrca11ncnt of the correspond ing tax items) al the Company level. " ithout regard to any manda tor~
or ~kc t iw tax treatment of such items at the Member level.

                  The IXO\ isions of this Appendix and or the /\greemcnt relating to the maintenance
               ( f)
or Capital Accounts an~ intended to comply with Treaslll'y Regu lations Section l.704-l (b)(2)(iv).
rind shall be interpreted and applied in a manner con~ i ste nt \\ith such freasury Regulations. If
the Managers dctennine that it is prudent to modify the manner i11 which the Capi tal Accounts.
or nny dl!bits or cred its thereto (i nclud ing debi ts or cred its rclnti11g to liabi lities that are secured
by contributions or distributed property or that arc assumed by the Company or a ny Member).
are t.:ornputcd in order to comply with such Treasury Rl!gulations. the Managers may make such
modifaation if it fs not likely to have a material effect on the amounts distributed or to be
distributed to any Member pursuanL to the Agreement. T he Managers shu ll make any
ad evl'!nts ( lor example. the acquisition by the
Compnny or oil or gas properties) might othern ise cause this Agreement not to comply '' ith
 rrt'asury Regulations Section L. 704- 1(b).

        (g)    n1e pro\•isions or the propo.sed Tn.:asury Regulations published Oil Januat) 22.
2003 (68 F0tl. Reg. 2930), as they may subsequent I) be mo. Company Net Profil and Net Loss shall be
allocated to the Members as fo llows;

       (a)      Net Profit. Net Pro fit for any period (t:>.:                (ii)   No Member may rl:!ceive an allocation or Net Loss rhat wuu ld cause the
         Member Lo lwve an Adjusted Capi tal Account Deficit at lhc end o f the taxable year. Net
         Loss not allocated Lo n Member pursuant Lo this subparagraph (ii) shall be allocalt'd to
         other Members according to their relative positive Capi tal Account balances (cakulutcd
         taking into account the adjustments described in the defin ition of Adjusted Capitul
         Account Deficit).

        /\.4.2 Regulatory Allocations. The following special allohave n11 Aujustcd Capital Aci.:ount Deficit after all other al locations provided tbr in Section AA
have been tcntativel) made as i r this Section J\.4.2(c) were not in this Appendix. This allocation
is intended lo constilllte a ..quali fied income offset'" within the meaning of'Treasut) Regu lations
Section I .704- l (b)(2)(ii)(d)(3) and shall be co nstrued in accordance with the requi rcmellts
thereof.

        {d)    Gross Income /\llocalion. In the even t a Member has nn Adjusted Capital
Accmml Deficit at the end ol' any taxable yent'. each uch Member shall he spcciall) allocHted
items of Company income and gain in the nmowll of such Adjusted Capital Account Deficit as
quickl y as possible; provided that an al loli kely to offset other              l ~cgula to ry     Al loc11tio11s prev iously made under Sections A .4.2(e) and
A.4.2( 1).

          A.4.-1 Other Allocatiou Rules

        (a)   Net Profit. Net Loss. and other items shall be aJlocated to the Members pursuant
lo this Appendix A as of the last day or each taxable year. and at such times as the Gross Asset
Values or Company Properly are adj usted pttrsunnt to subparagraph (ii) o f lhe delinition of Gross
Asset Value.

       (b)     Ir during any taxable year any Member" s Percentagl' Interest changes. each
Member"s share or N1;t Profit. Net Loss, and other items for such taxable )·ear shall be
determined according to their \'arying interests nnd l.R. C. Section 706(d). u1:>ing any com·enlio11s
permitted by law anJ selected by the Managl'rs.

        (c)    All allocations pmsuant to this Appendix shall. except as otherwise proYidcd in
th is Agreement. bl.! cli\'ided among the Membe r~ in proportion 10 the Pen:cntagc Interests held b)
each.

          (d)     For pmposcs of determining a Member's share of Compuny ··c.xcess nonrecou rse
liabil ities'· withi n the meaning, of Treasury Regulations Section 1.752-J(a}(J). the Members·
shares of Compan) profits shall be deemed to be in proportion Lo their respective Perceniagc
Interests.

        (e)    To the extent perm illed by Trcnstll) Regulations Section I. 704-2(h)(3 ). the
Mmrngers may treat nny distribution of the proceeds of a Nonrccourse Liwith respect to such nsse1 shall take account of any variation between the adjusted basis of ~uch
asset for federal income tax purposes and its Gross Asset Value in the same manner as undc1•
J.R.C. Section 704( c) and the related Treasury Regulations. Any elections or other decisions
relating to allocations pursuant to this Section A.5 shall be made by the Managers in any manner
that reasonably retlects the purpose and intention of this Appendix and the Agreement.

        (c)       Credits. Except as otherwise required by Treasury Regulations Sedion I. 704-
1(b)(4 }(ii). items of tax credit and tax credit recapture shall be allocated nmong the Member:; ill
accordance with their Percentage Interests.

         (d)   Effect of Tax Allocations. Allocations pursuant to this Section are solely for
purposes of U.S. federal. state. and local taxe:s and shall not nffect any Member's Capital
Acc0trnt or share or Net Profit. Net f ,oss, or other items or distributions pursuant to any
provision of this Appendix and the Agreement.




CCl\111.\ :\Y A< itt1:1·:.\ H;\'[ o v Cl::\ 111~10' Loc;1sT!C ·s LLC
                                                              P.\(a: A-9




                                                                                                       CALCE01523
                                                                                                          MR.083
EXHIBIT B




            MR.084
       -···-·   -....J,o.::.:.:.:..:.:.--··· ~




 ...




                                                 COMPANY AGRf!:EMENT

                                                                 Oli'

                                          CENT ORJON PECOS TERMINAL LLC

                                            . 11 Texas   Umite(l Linbility Compnny

                                                         September 12, 20"14
        ,. '
                  .    '   '




       THE MEJVIJlERSHTP INTERESTS REPRESENTED BY THIS AGREEMENT HAVE
       NOT BEEN REGISTERED UNDEH ANY SEClJRITJES LA ws. AND MA y NOT rm
       SOLD,  PLEDGED,     OR  OTHERWISE TRANSFERRIW      ABSENT  SUCH
       REGISTRATION OR AN EXEMl~TlON THEREFROM. THE TR:ANSFER OF
".     MBMBERSHtP INT'E:l<8STS JS FURTUlm RESTRiCTED HY ARTICLE. X OF Tl-US
       AC REEiVfENT.




       ~  ..........--------~--~-· .....------~                                - - ---·---···--··---·




                                                                                                          MR.085
                                                                                                        CALCE01433
                                                            TABLE OP CONTl~NTS



 ARTfCLE: l DEFlNITIO'l'>fS ............................................................................................................. 1
           1.1 .      Defil\ed Te1·111s ........................................................................................... .......... .... 1
            1.2.      CoJ:struction ................................ ............................... ............ ................................5

 Al'··tr·· ~ ··•···· · ···· · ··~···•· • ·· · · · ·········· I · ·· ... ,........................................ ..... 6
           2.:i .    . Rcgir-1tcrcd Ofticc ml211-157. jl~P.'J.IO~ll(lll!llMI IM




                                                                                                                                                                                                            MR.086
                                                                                                                                                                                                          CALCE01434
                  6. t.                     or 1.:1nbi lity ................................... ........................................................ 14
                                  f..,ilnit1.1tio~
                  6.2.            lndcmnilicntion by. Cornpnny .................. .. ...... .............. ....................................... 14
                 6.3.             Conduct Nol P1·01ecied .................... .... ........ ... ............. ...... ..... ........ ........................ 14
               . 6.4.             1nsUrflflce ........................... .......... ..... .......... ...... .... .......... ..... ............ ... .. ................. 15
                  6.5.            Sti1·\ 1Jvn) .,,,,,,,, ..•.. J , j , . • . • • , . , , . ,                                                                             t5
                                                                                               • • • , . . . . . . . . . . . . . . . . . . "' • • • • \ , • • • • • • . • • • . • • • , •• , . , , • • • • • • . • • • • • • • • • • • • • • • • • • ••• , . , • • • • • , . •




. J\RTtCLF: Vil BOOKS AND RECORDS: REPORTS ................................................................ 15
                  7.1.            Maintcm1::ce of and Access tc Bool~s nnd Records ............................................... 15
               · 7.2. .           F isca l Year ... :.... ............... . ............ ., .......................... .. ....................................... 15
                  7.3.            Financial and Opcruting Rcporls .... .............. ......... ... .... ...... ........ ... .... ................... 15
                  7.4.            TnxRcporls .................................................. ............. ............................ ................ 16
                · 1.5.            Trnnsmission of'Comml1nlcntiom: .................................................... ............. .. ,... 16

 ART!Cl.E Vlll ·rAX MATTRRS ....................... .. ............. .. ......................................................... 16
      8.".I. Tct;< Clt1ssiric<1li()n ... ,................... ,.......................................................................... 16
      8.2. Con1pnny Retui·ns ................................................................................ ................. 16
      8.3.· Tax Ek~tions ................................................................................................ ........ 16
                 8.4. · Consistent Reporting... ............... ............. ............... ................. ........................ ..... ; 7
                 8.5. ··· Tux Proceedings ......................... ,. ...........,........... ,............................... ............. .. .... : 7
                 8.6.     Information nnd Doc;.;mcnls lo Cornpany ............................... .............................. : 7
               · 8.7.. Survival ........................................................... ...... .... ............. .......................... .... !7

 AR:l'ICLE·iX MCTETlNGS ANO VOTING OF Mf.tMBERS .................................. ................... 17
                 9. 1.           l\tleetin[;s .. ................................................ ........................................... ................... 17
                · 9.2.~          Voting .................................... ..................................................... .......................... 18

AR'l'ICLE x "f'RANsh:m. OF MEMBERS! llP INTERR8T8 ................... .......... .. ... ... ................ I 8
                  I 0.1 . . l.. imilalion on Trnrn:den; .......................................... ............ .................................. 18
                 1O.?..          Permitted Tr:.msfor of Mcmbzrship Intcrcsl ........................ ................................. 18
                  I 0.3, Righi of First Rel\1s1d; Tag-Aloht-; Righ ts; 'l"riggcril\f:l Evc11ts ..............................19
                 l 0.4. Conditions to Permitted Tnms!Crs oi' Membor.ship lnterc!lts ................................. 20
                 I0.5. Effective Date; Dislribulions ....,....................................... ................................... 21
                 I0.6. TrnnsreJ'or's Oblig'°1tion:; .....,. .................................................................... ........... 21
                 I 0. 7. /\ssignc ..,        Stntus \If fl orml!r ;\1le111ber ... ........................ ... . ,....... ,................. .. ,.. ,............ ,,.. ..... .23
                 ·-··).
A~TJCLE                 Xlll WINDING UP AND Tnt~M!NA'l' I ON ...... ,............,........................................L4

co~u•,\NY AGm:~;.~11,N r OF Ci.;N'!TlUO;'li                                 Pf.COS Ti'.llMl~.\J , LLC                                                                                                                                                                             PAGE
                    I hi
!w~IJ.1~7 f•l)i>,'J .I0.11/lllt>l /0-~l




                                                                                                                                                                                                                                                                                    MR.087
                                                                                                                                                                                                                                                                                 CALCE01435
                   13.J. Events Rcqu i1'iiig Winding Up ................................................................. .............211.
                   13.2. Winding Up Procedl;res ............................................... .. .......................................24
                   13.3. Continuation Wilhvljl Winding l.lp ........................................................................ 25
                 · t 3 .4. Liqukfotion of Assets nnd Application and Drntribution or Proccccb. ................... 25
                   13.5. Ce1tilicH:e ofTem1im1tion ................................. .................................................... 26
              ·· 13.6. Reinstatcmcnt....... ..................................................................................................26

     ART!CL.E x:r\1 ·\'ALU ATION :;................................................................................................... 26
                  14.1.            f'ail' Vnlueof(;oir1pnny Property ...........................................................................26
              ... 14.2.            Purchase Price ol' Membcrsbip lntcrcsl ............................... ,............................... ?.6
             ·. 14.3.              Vnluotion ofMembe:·~hip Interest<> ............... ............................................ ..,.........26

• . 'AR;ncLJS             xv GltN8RAI,.; PROVISIONS .. ,............................,. ..................................................26
                    r 5. 1.       A t1H~ ridme11 ts .......... , ...................................... .. ........... ... , ....... ............. ...    ... ,...... .. ... 26
                    15.2..        Notice............................. ............. .............. .........................................................27
                    I5.3..        Gover~ing Luw; Consent 1<1 .lurisdiclion ............................................................... 27
                    15,4.         Waiver.,, ....... ,...... ,, ...... ,., ...,.,, .... ,., .... ,..,,..,.. ,.,,., ....... ,,................. ,.. ,.............. ,, .... 27
                    l 5.5. ·      En!lre .1\grcement ........................ .......................................................................... 27
                    15.6.         SuccliOJOl'IOill I l-l




                                                                                                                                                                                           MR.088
                                                                                                                                                                                         CALCE01436
                                               COMPANYAGREEM~NT
                                                              OF
                                      Cli:NTUfUON        Pli~COS TE~MfNAL          LLC

         This Company Ag:-eement or C .?nturion Pecos Tem1im1! LLC' (this "J\gres:ment") ISentered mto
                                                 1


  elrcdivc 1'.IS of Septti~iHlll1re
. pnge(sj bet'eoC

        \VJ lEREAS. the Company w;i~ fot·med pursu11nt w t1 Cel'tificat~ or Fornrntio11 Ii led with the
 Secretnry ot'Slwlr.: or tho St:;tc of' Texas ([he "t~1·riticqtt_Q.(fprmqtiou") effo:tive on Sep:t:mbW, THEREFORi~. lhe partles agree HS 17ollows:

                                                       AlfflCLE I
                                                      DEFINITIONS

          l .1. pefincg Terrns. The following definitions. und the definitions set forth in               1\12p~ndix .I\ !1.1
 tllis·Agrcement. apply lo the terms ust~d in thi!il Agreement for ull purpo!-!es.                                        ·

          "'AdclilioJ1al Cruilinl ·cpntriblltion'' means the sum (1f cnsh un(I the F:1ir Vt1t~1c o!" un>' pmp~rty
 ~onlrilrntcd  to the Compnny with 1·cspcct t·o u Mcnucr.ship l1Hc1·cst ns permitted under this /\g,·cc1rnml,
 lrn\ l!oes not include un !nilin: Capiteetl tr:insferred by u
Member or As~ign~e in v. Pcrmm~d 'l'f·r.ns1'cr, or :1~ 11 f>rohibitcd Tnmsfcr 1lwt the Compnny i~ r~q uired
by !nw H1 tecognize, but who hus 11ol become a Member•. i111d (b) H forrner Me111b~r us dest:ribud ln
1k~Ji.~1.11 .   1.u.

           1
            'CAlvl .. 1111::nns CAM Oil nnd N:1,w·<1l Uus. L '.,l'. n LnuisiH~!U limited linbi lity co 111puny.

       '·~opital C9ntnbtitic11" 111enns 1he st1rn of lhe lnitinl Copilul CnntribtttltHl u11d         Ac:~lithmol     Ct1plwl
Ccmtribulions, ifnny. with respect lo t1 Membership l mcrcsl.



COMPANY AGRer=Mt:NT OF C~:.NTtlltlON Pf:C'OS TEH!)lf,~/lf. LLC                                                        PAGE 1
3ii1457.1/SP/~3032/ll'10110911~ ~




                                                                                                                                   MR.089
                                                                                                                                 CALCE01437
            •·ccr'llurion'' mcuns c~mnil'loll t.ogi$tics LLC, ~1 'l'~:-:us li1~:itc~I lktbility c0mp11n); nml u Mcmhcr
 of I he C1mipnny m; of !he ~ffoctiv(.o Dute.

       "(ertlticnt~ or Fq1·1nmiill!." means ltrn Certili~111e of Formation ld>::nti!ied !11 Lhe rei.:itnls to this
 Agrec1m·nt, as snch ccrtificat~ may bt! cnm-:ctcd, rn~'i::11clect, or rcstntcd.

           "Ce1'1i-licme of MeJJ,tbersl:WiJnteJ'est'' menns ti cet·ti lieu!~ l'eJ.)resenllug « Member':;           M~rnbc!'shif'
 lfl1Cl'Cs1 in a fom1 approved by the Boal'cl or Mrt11Hgcrs.



            ··f;Q.U\R.fl!1Y.°' n1cans tiie limited linbility co1:1r:~n>· formei.I pur$i1mH to the Ccrtifa:nte ol' Fmmat~on.

          •;Chn11g~ of; Con1rnf'' menns ;.vilh relipec\ 1~1 a tv!embet» l hnl the owner~ ol suGh Member (as
 e,xisting as or 1hc d111c hereof) shnll (i) cemst: 10 ow11. direi;tly or indirec\1y, 51.0% of lhe out.stnnding
 ownership intcrvsts 1} f st1ch Member, o:· (ii) ccn~;,~ to ()Wl't or cxe1'Cisc voting con!rol over 51.0% or the
 01lls1m1din~ voting inlCl'l!!i\S of sui~h f\1lember.

         "~'ontrol" t11 Clll1S 1hC pOSSCSSt011, clir\11d uller establishment .111d
muintemmce' of s11ch cash r~set'ves 11s the Boal'd or Mrinugc"s dctcltl1incs· shollld be rewinccl lbr the
rensonabk C\lt'renl and l't1tul'e ncecl11 or the Company's husinc.. CAM. whelht:r
pul'Slrnnt lo ~cctio~1 tl.2( b) M this Ag1-cemcnl or olhe•·wisc.

          ·'CAM Prderred RetUrn B11ltclb:Ted
Roh..11'~' 13alancc. no ded,1crion shall be mi1dc for any tax             ~lisl1 ibt1tions   111acc to CAM, whether pursuant tn
Section il.2(b) of this Agreement or otherwise.

         "E1Ui1i' means ;my geni:nll par111c-rsl11r. li1111ted purtne1·s::l p, t1milcd linbdlty P              •·Fiscal Yc.11'· isdeJined    i11   Section 7]:..

              ·'[Qi:n)ation Dale" is defined in the recitals to this /\g1·cemi0110G 11 l Code or           ii;~ A~;sig1wc   who hHs not been ndmillcd ns a Member. but docs not                  .r~cludc   any l'ighl lo
 pnrticipme in nrn1rngcmc>nt or uny other nght rc:-icrvcd ~rndcr this Agrl!cmcnt 01 tht.: Cod~ \:1;1;hisivcl;v 10 u
 ~1fomber.




               ~'Perci;nmge lni~r~~f'    means,. ' ihreutened, pending, or completed nci\011 or other prot.:ccding,
 wh~~1hcr          civil, ci·iminal. administrative. al'bitrnti vc, or invcstignt i vc; (b) un nppcc            of uny. such
proccctllt1g; and tc) an inquiry or invcstign thnt could le;.1d 10 any swch p1ucecding.

           "'Prohibi!cd Ttrmsfci·" means imy Lrnnsf'cr uf a McrnJcn:hip Int~rcsl thM i$ not n Pc:-inilted
Trn11s!cr.

           ''Rcdcmplion Nol'i;;e'' is detincd in Section 10.3(c)(i).

           .. Req§motion QpliQ;~'' is clctined m Sectio11J.03(c)(j).
           1
               '~Bbstltuted ft1£JID2£t°   means a person who is atlmiltcd        illi tt   Me111bcr pu1·Huanl lo ~££!l!J.!Ll.Ll
With 1·e~pecl LO the tronsfer o!"~n existing Membet•ship Interest.

           '   Tretl'sun Regy.!.f!.!it)ns'' meat:s the Treas111')' n.:g11!ntions p1·onltitgalcd under the !. R.C.
               1



     ' "Ir.iggeri11g H.vent" l1,e:ms the nrsl lo OC«~tll' or (a) the clnte of a Prohib ited Translcr, incltJdillg
ony trahsfcr to('.) a Member's lrustoe in ::.111nkn1ptcy, (ii) n purchiiscr til 1my t:r~ditor's or court st1lc, {iij) n
Mcmhcl''s spouse purs111111t to a decree or n  n third party (as a going concem nnd not n!i n liquidshon) fot· ·foj r· market ·10l~1e ancl
the application of the proceeds (lf th~~ snlc uc.:cording t(I Section 13.4. Tl1e Triggering Evc111 Purchusti
Price will be del'ermined (a) if there ls in effect as of ti1c date cf '.:1e Triggering Eve11t l1 vnlj(I Certif'iciltC
of Fair Markel Vulue in s.;bst11ntinlly the Jl)t'l'n allr.:ched m; Schedule fl executed by all Members, IJ_v
retb"1;:11cc to the folr rm1rket v"luc lbr such Membership tmcresl HWl\,\I. LLC                                                      PAGE4
G:114!l7,11S1'13l032101Gf/O!l111~




                                                                                                                                     MR.092
                                                                                                                                   CALCE01440
 Mr.rkcl Valli\~, timl (b) if lhere is no such Ccrtilic~1t() of Fhir M'irscl Value e/'J'cctivi: with n:spci::t to lh1~
 Triggeri ng l\vcnt, (i) b;t ugreemcnt or the Co111pnny m1d the Offl!nng M:;mbcr or the Offering Member's
 succ1!ssor in interest. us rpplick1ole. or (ii) ir no stu"h ~tgreenicmt hi rc;;~~ lwi.! wilhin 30 days e1Hcr the
 iSHllHm:c or 1he Reclcrnprion ~Joth~c, by QI\ independent uppl'~liSCI' d1os"n 11'1\IWf'lllY by lhe Cvided. lli,~.
 thnL in I' dec1-e<1!;1; Triggering l~vt it~ purt, w1d 111 crtl~ct
 from lime lo time, including rnles Md regulations p1·omulga1t:d thercundcl', a11d reference lo any section
or other pro~·tsion of uny !egul req11ircincnt ntc::cms 1;1nt provision of such lcgul r~q u ircment lhlrn U"I:! lo
time in effect und cc:nsriMing lhc &ubswnlivc Ctm1mcl111cnt, modilic~Hinr.~ 1:odifki1tion. rcplnccmcnt, or
rci!riactment of Sl!ch $ec:icrn m oth1;r provisio1\.:.

                    (I)                                1
                           ''hereunder," ' hereol~ ''ht!reto~" iind vvords of' similar import rckr to
                                                              11
                                                                                                                                ~'.1i:;
J\grcement a~       a whole ~md nol to ~my partictilar· Article, Secti011, :w othel' proviSillll h{:ruti!';

               (g)     1
                        'inc:Jding1' (and with it:; cor;'::!lfltivc meaning               ·~inclu:l cl>) mc~ins   including without
limiting 1hc generalily of any description preceding such term;

                     (h)          "or" is used in lh.:: inclusive '\c:1sc or··mld/or":

               (i)      with rc!ipcc1 10 lh.: detci·mimllion t)!' rniy period or tim~... from'' 111en11s --rrnm nnd
inclHding'' und ··to" means ''lo hlll excluding.. : nnd

                    (i)           rc:fon:rH.:e:> to   ngr~~mentu   or olhCI' do1;umcn\s refer os well \o nil uc.:dcmla.   c.~hihit~.
sch~dul~~ 1    or umondmcnts            Lhcn~to.




COMFAN'f A<3RJ?.~MENT OF C:!~N'l'tlltlf>N PF:co:i TtH1,l1Nr\I        f..,l,C                                                PAGt;li
621i4li7 i/SP/330J2JOi01/0g1114




                                                                                                                                             MR.093
                                                                                                                                          CALCE01441
                                                            ARTICt..E ll
                                                    O!tGANJZATJONAL MATTERS

        2.1  For111a1io1t 'i'hc Cnmpany wmi formed pu~uruH rn the Cfrti f'icatc nf Fot"~ntio11 cl'fcuti v·e
 us ofthe fonT,~ Dni°e.
             2.:2.      N11mc. The Company's !inmc is us sci torth                 i:~   the Cert i·f;c;-itc;: of r:·ot·rnMion. '!'he Board ol'
 Manngers may change. the Company m:me Ht any lime without the npprov.:I or nny Mcmhcr by filing .:1
 ccrtilic.:nte     or mrnmdment to the Certific:.1le elf Form<1tion. The 13oard of Vh1;,nge1·s shn!l pmvidc notice: ol'
 ony such ~h;'lnge to oll Mcmbcnt Tho Company's business mny be c' i11 the         IJ11ik~(I   St'atcs where
rucord!; ure to be kepi or mad~ avai lab I~ under Section ! 0 l .50 I of ihe Code shal I be ns determined by
the Bonni bf Managers. The 13oard of Managers may change i·he Company's p1focipr.! ol'lice in tl1c
United States at tmy time 1..:pon notke to 01e M~~mbers. The Co:npuny shall keep m its reg1~te1·cd of;i;;G
m1d mnke available lo a Member on rcosonabk 1"'.:;qucst 1he slrc~t Hcklre~s of the Co111pnny•s prindpal
nnic0 in the Llni1ed Srn11!S.

            2.4.       T~J.!!1,      The Cumpm~y will       ~ontin11e     uri1:11ermim11ed in accord::   the
poweJ'     to do any nnd all acts t'eHr;onably rel11tecl lo iis pw·pnl1es.

           2. 7        Company Proper lj:'..

                  M All Co111pt11~y rrop-.elusively lor tbt:
business or the Colilpuny (i11ch1dl11g distribution~ to the Men·,be1 s) i1l~d m,1y be w;thdrnwn ouly by·
persons approve         2.H, ~Q.!JJCtlL.lP Nlmissipn                 or
                                           Mli_nlb\!r~ . ffoch person executing !his Agreement co11se1~1s to
  the ndmission us memuer!-i in the Compflny all of the other pcr~on:-i whn itrc Mc.:mhc;:·~ ns of the tbtc SiH.:h
  pel'st11~ cxui.:t1lcs this Agre~menl.

         l .9. §lllli.IS orMalli1!k,g,f!.,Q.(l~i. Members. l~xci::pt 115 otherwise p;·ovide!d by Ihis Agrccmc11(, C'! i1Ch
 Me.nr uriy pttrposG5 nthcr lh.un income: tu:.; purposes No provision of thi~ Agreement rn.1y be
 uon,sl t'tt..Jd to !')Lt!J.gcst othe1·wisc.

                                                             ARTICLE HI
                                    C1.\.1°1TAL CONTIUUU'fJONS: CAPrTAL ACCOUl'\TS

            3.1.       .l11itinl C.apitit! Con'tribuli9pe. Each M~111bc1 ·s Initinl Cnpitul Con1ribi1ti11S u1· Cupirul J\l'C{iUnl ol uny Member.




COl\WANY AGREEMeNT oi:- C1·:N'l l•Ht0.'< PK            :1 .5. .M~ru.ber L2an~. '1110 Compmiy· may bon·ow money from one or more Members lo lhc
  cxten1 the Bor.rcl of Mmwgcrs deems appror;·intc to the contluct of the; Company bus i nc~s on lcrms llrnt
  comply witb lhc 1·cquircme1H$ of Section S,S{b)[iii} (rclnting 10 related pnrty l1'H11S()Ctio11s) The wnount
  cfimy loim mmlc to the Comprn1y by n Member wi'l 1101 consti1~:tc u c~1pilal Contributwn or uthc:rwisl.!
  11ffoc1 s11ch :vfom!Jer's Cnpitnl Account rn· tv.fembcr.-hip Jn len:sl.

                                                                      ART1C'LE 1\t
                                                                                     l)ISTt~rnurmNS
                                                               1
                                                    1U.LOC/\ l'!ONR ANO

              4.1.          Allocnllbn ol' Profit or Loss. Compm1y prolits . For t:1'.s purpose. o Mcrnt/e1· or /\ssigni:c i:i dl!cmed to huv~ on unltJ111.lcd t~l< liability for a li.1:-<
 yer.r to th\'! extent (i) the crnnulative nmo~1J1l 1jistribulct: lt' the MfJmbcr or Assigncl.:.'. tmi.Je;· Section 4.2(a'j
1mcl advanced Lo 11tc Mcr1bcl' or Assignee Lmder this ~~Qn 1.2(b.} (and 1101 previously r~covori!ltnl ~he Membci' or Assigi!e.l; l3oard of M~mngcrs may mnkc i;pcciol rnx diMribulions during 1he !,ix year in ac;.\Ol':c.:oin 1·ecdve the timounl so withheld. Tci the extent un am\1,ml ili paid l>y ,he: Co111pn11y·on behall'ol'
·a Member or Assig1\ec but nol withheld from a clistriblttion, the amou111 1n1icl con:-;titutc~ 11 1001~ to such
 Memb~r or Assig1lee. Such loan beat·s inlerf.ll\ <11 lhe Index Rt11" a11d is rnpay~1blc~ on dernanci or. t'l the
 electinu of the Board or Mmrnge1·s, ls 1·epnyuble out ol' distributlons tn which such Memb·~r 01· As!:ilgncc
 wou1~1 othl~rwise       be entitled.
           4.4.       U111itnti(l11 ·oi'   Distribution~.

                · (n)       The C.\H1Jj1m ·y may 11ol 11n1ke o clb:l'ribul'i:m lo <1 Member m· As5ignr.c if il wo-:ld
 1cndcr lhc C,-:impnny insolwnl. dc1cl'mincd in nccorclanl:c wilh Sc\;tion 101.206or1l1c l'mk. A Mc111''>c1
 or i\ssi~llC(I who l'l.'!l!eivcs n uistribution in violoti~·ll o!' St::.!ion 1Ol.206 DI the Code is 1101 rcqui1\.'d lo
 rctum lh·~ cJislrib~ttion CXt; Mcmb lll'Y clcnr nnd
imtnifosl m:t:'ounting ot' similar errnr, diS:tributcd to ::t!1)' Member un nmm:nl in excess o!' the mnmml. to
which lhe Member is entitled put'sunnt to this ,6,grcemtnt 1 the Member shnl! reimburse the Co111rnny ln
the l!)l!enl or such excess, without interest/ Wlihln JO days aner dcmrn'd by tl1e Cor:1pony

                                                        AH.TiCLE V
                      l\'f/\NAGEMF.NT~           ACTrVfflES Of MANAGF.RS AND MEMl3f.RS

           5.1.       Manags.me11l und Control o!'Comm111y             (~us inc~s .

                 (a)        Subjec.:I \ti ihe Jimilatiuns sel '.hrllt in thi:> Agn:1:rnc11l, tl 1 1~ Fhnin.I ol' Managers has
t~Xclt:!dve mnhol'ily lo manuge und co11duct the Compuny's business. The 13oard of Managers sh,)11 do ull
 thir1gs approprl~1te to carry out the Compuny"s purpose and tJ1c.; t1•;1ns11t.:lionll 1.:1111tc111plntcd ty this
Agreement. Except .-i~ otherwise prov1c:cd ill this Agreemenl, nl l uclioris thut the l30<1rd ol' M1.Hrngcrs mny
lake ,\J, l1LC
e2114M.1/SPl~~032/0~ 01/001 1 1~




                                                                                                                                  MR.097
                                                                                                                                CALCE01445
                 (b)   ·!:'.txcept us pl'OVided in S&.filions &~5(n} (reh1ting lo tax molters), the Mcmbcm; mny·
 l1ot take purl in the mtmagemenl or control ol' the Company business er bind the Comrmny in their
 cap~Jcily a:; Members. The Members shall not have the right lo vote 01 otherwise co'1set1l ur withhold
 1.:0i1SCl't 10 i:ln)' klctionS taken by the l3t1Ul'd of \ll:i1~uge;1•s ~XCCj)t wilh fCSj).!CI lo SLtCh liillltCI"$ tlS UI'~
 , which resignation shall be cl'fcc~ive im1ncdiHt'cly 11pon delivery of such notice. A
 Manager is deemed 10 have resigned ns ti mn111;gc1· ffi' the.: Comr>any cffoc1ivcly. imml.ldralviy uron 1hc
 lollowing eve!1l!I:

                           (i)   U11)i· CVe111 ~pccdkd l :1 Section 153.l.55(l1)(4) or Scct1011 15:3.155(n)(5) oJ'
          the Code (relating to bankrnptcy Oi' insolvt:n~r pn.)cei::dingg with rc!!p1.;c1 lu                                           (C)       except as permitted hy this Agrc(;111cn1 , the Mnm1gcr lwr (n;gugi.:d
                     i:1· i,;ondtl::.:I rc!llllng to the Compan)' L~m1 i11 .:ss !·;ill l!us ni:ide It nol rcwm11ubly pni::tii.:ab!r r1::1novnl u Mqjority-in-incrcs! mny c:ecl
 l:l replncetnent Man unanimous vote or written consent of the Mm1agers slrnlt be
rcqui1ed l0 ap1wovc any action by the Board of Managers. In the event nn ;iction i~ t1pp1'                        (b)         txi.:ept· ns olh~rwise provided in this Agn:eim:nt, k1w...vingly do ~m)' 11rnt,k l1S        !l pt1rl 11cr$ilip   r'or l'edcrnl   111:.:ome ta~
  purposes, \lr (ii) take a pc1silion inconsislent with .such lreatmcnt.

                     '(d)    cause the Cor11fla11y to (i) muke l.l gcnertd as.slg,11me11t li1r lht! be11clil orcmditor~.
 {ii) ·me f-1' \loiuntnry b~111krnptcy petilio11, tJI' (iii) $ei..!k <111 oriJer for rel kl" o~· c.l~e l m•nti:m er it1soh1i:ncy in my M~mb~r !ilhcr
 tlrnn pt1rsl1nnl to .S.£,;;.tip11..f,,~ or Article XI;
                  (!':)  c:.lllse the Company lo lU.:qlJire .tny equity ()J' debl ~t:clil'itk::; or t:ny j\'fcmb1~!' ur uny
 Affiliiltc or n Mcmbc1., 01• ori1crwisc make lt~ans tt.11111y. Mc111l>;::f or My/.\ l'filiatc ol' a Member;
                 · O      cause lhQ Company to Ol:quirc from t111y p'!rson uny eqt1il) ur debt ~~clir:!iei: or
                                                                                                            1


;issets· oi"    any corporntion,!imilt'tl li part iciput~ i:; m1y merger, consol ioat'ion, lrunsfor,
 continuMce, or conve1·sion of the Compuny with 01· rnto any c1thcl' pcrnott:
                 (k~    cwse the Company lo pa1'tkipi:itc in any 1·co1·gimiznt'ion in which Membership
!merest": 11rc exchungecl fo,· or ccin vcncd i::tn Ci.\Sh. securi!1c!:: ol nny nth~r f)l!rscw1. m othc1· prnpcr;y; or

              (lj     sell or orherwise di~;posi.: of u: J or· substt:ntinlly nll of lh~ Cw1~pt'l11y properly,
except in e1mncc1inn with winding np lhe Comp~tn)' us permitled in 1hi:o; f\gr~ unlit his ;;ucccssrn· i~ cho~cn tmd is qim litied in his s~eud, or u 1~t:1 1 1is death, 1-csignudrn1. Of removal frorn
 ol'Jice. A11y vnccmcy in ~111 otfo.:e bccnusc of clc.:llh, resignation, removal. or otherwise: moy be lilied by n
 pcr:ln11 iippointccl by the Bo:1rd nl" 1Vhm<1gers. As• :.)mccr is !-!ubject to the stimc :>tnnd~nls of condw;t us
 Apply lo u i'vlum1g1~1· as de~li under Arlicl~-YL find doc:; not limit lh·.: Compi                            (iii) JS-£latesLJ~~r1·g!1sactinns.             l::~cept ns otherwis~ provltled in this
            Agn::en!cnt, I.he Rcmrd of Manl;lgcrs, when acting on bch~lf or lhc Con1pa11y, may purchu~c
            prnp;wly from, sell propc11y tv. or o\h\:rwisc den! will1 any Manager, Member, or Assigiic1::.
            acting on its own behr.U·: ot· any Al1ili,1te \.I!' uny Munuger. Memb~r. or /-\:;si~n~~e. but uny sm:h
            transnclion shall be on terms that ore no less fovornblc to lhc Company thtrn it' the ttunsm;lion hucl
            beer. entered into wilh .an indcpcnJcnl :h:n.l pnrty. No provision oi" this Agrc.:mcnt rc·quires·
            disdosimz or uny \;'ti:1suct ion ~o, and npprovc:l nf l ht~ \t'l:.l:~!mclion by, nny di11inicres1ecl governing
            persons ol' th~ Conwnny. 0 1· th~ tvle111bers u.s provided i11 Section I(); -2.S5 of the Code.

                                                         ARTrCLfo: VI
                                              LlA.BlLJTY ANO I ND~MNlJi'lCATJON

          6.1.     Limit:ition of Liability. No M~mbcr or Mam1ger i::; linble for uny de.bis, oblig•ition~. 01
 Jiubtillies of the Compnny. Sul~j :ccling shrill be reimbur:.t·d u::. paid •.: r in~urred . 'l'ht right to imh::mnilicalkir: t.lmforred in 1h i~
Aili_clc VI is not e-"'cl usivc ot' 1111y othc1· 1·iglH that any pe:1·so11 1m1y h11vc 01· hcrcalk t acqun·c ur:cl~1· an)'
sfututl.!, · ~·l~treemc!ll, vote or Member~. l) I' otl11!rWJS\.!.




                    (<1)    "J'hls A;'tii,;le VJ docii 11ot opc1~.itc 10 lli11lt linDllit)' ~11· m indem11iJ)1 a rers~rn to                           th(.:
ex1e111 Llie pl.!rso11 is found liahk pt11'!HHll1l to a li11al judgment 01'~1 court of c:o111ptlcnljt1risdic.:ti<11' t(w:

                         (i)     an m:t 01' omis~ion th«l involves gr\ls!'.> ncglig;;ncc. i11lclllio1ml 111isc1.1mlut:t.
           tW u knowing viol111wn of l;1w.:

                                    (ii)    <1 trmU:fol' Ol' ~\liemptt>:.l l1'l'l iOll   of ti fvlt;Olbernli1p hllCl'cSl
           in    Prohibited Trnnsl'cr. iii iVlanagcr•s resignation in violation ol' Section 5.2(u},
                tl                                                                                                                        ~1 r u l'vlembcr
           c1.;u~ing to be i1 !Vhm1b~r in vio:11ti1.1n l1t'kQ!J.M..l.2J.UU;

                                    (iii)    H will ful or reckless nrntc1'iol ti1·ench of ~!1is /\ercc111cn1 oi· nny other
           agr~cment rc!nting to            the Com!)fmy's business; nr

                                    (iv)    ;..in act or omission for \vhich indemniflcation i:;                      prnhib 1 ~ed    by law.




CciMr>ANY AGRI:l?f"lleNT or- Cl,i'i·rvmo.'I Pl:( ·os 'fl·;in11rt,\ 1.. LL('                                                                     PACE: ·14
4211G47. 1iS?/:l~C)l~/0101/0$1i1A




                                                                                                                                                                MR.102
                                                                                                                                                              CALCE01450
                       (b)          Nu rmwision or t his Ag1'Cc:mc·1f rcqui1·cs the Compm1y lo p pc1wc1· to indemnil'v snch 1jc1·.son
 n1,wi11st· such e?ipen:;e, liability, or loss u11dc1· the Code.

          6.5.     $lll'vivi.1!. The indc111nitk::; pmvidcd lh l' in this i\gr1;l~r or WI
 h1dcnmified Pot'!\silicncion as un lndeinniliec: i>erson. trncl the: 1~~rminn1.nn of th:s Agr~ement t1nd
 the C.:0111pa11y,

                                                              ARTICLE VU
                                              tlOOKS AND RttCORDS; lU~PORTS
           7.1.     .[vlninLcmmcc of and Access 1:0 Books and R~•!ord:;. ' l'h..' Compony sltnJI m11inl11in ~uch
 bo~)ks ·and 1·ecords regnrcling ih~ Cu1i1p1my's business ~tnd propertir,;s as is 1·cmi1.111al>k, mdudmg utl brn!k~
 ttrtd 1-cccw· equity. for sue-Ii r•'iscnl Yeiw. e<1ch in
1-e:iso1rnble dcl:ovc:·ies dul'lng the
fisc!ll q11nrtcr1 irntl n dcscl'iption ol'm'I)' Prncecdi11gs involving          th~~   Compnny; um;

                   {(")   (I ~U1te111i::nt or chungi.::s in tliC~ f\'lt~mbt~r'~: Cupilul .l\                   (a)    Nc1 Inter 1han lht• ~.lute (including ·c.l\tcn:sions) ,"or tilin~ tht:: Comp<1ny's !H~'i nwm1
 with lhi.: Internal Rcvcnll slw! I dcliwr l'.1 Cl1Ch pc1·~011 who
 wns 11 .'vtemlicJ or A~~ignec 01 uny time during the p~~rloJ coven~igne            BA.   Consistent ll-.!p,ortin.g. 8ach tvlcmber shllll, on ll1e Member's tit:-: re1urn~. treat each
 purtncrship it~m (r-is de'fi11cd in I rte. Section 6?..3 t(n)(J)) in H mu1incr \:omtistcnt \'Vi1h the 11·c1H111~n1 cf"
 lht: it~m on t·h1~ Coinpuny's rlt'Hth·c adjustment of' pa:·tnl'.rship ·items under l.R.C.
 !'iccrion 6227(n) if such rcquc~\t would cmt'.'lc the: Ml•rnbcr"!i lrci:-itenl with
 lhe trenlmenl o:· d1e ilt!m nn the Compm1y':> retllrn.

       ·· S.5.        JitX P1·ocecdi11gs.

                   (a)       John V. Cflkc ·shn!J be the Company's tu,x mnttcrs pmtncr ns defined in l.!~.C.
 Section 623 l, nnc.J shnll take such actions 11s uri:: requirc~1 to be dcsignutcd thi::: lnx mm,crs pnrlncr u:;de1
 r.pplicnble Treldi11g nt lc:H>i 15% o!'thc l>cn:crHuge:: !nrerest hckl by lilt: Memb(tr:;. M1:•.:tlngs
sl1t1ll be ht!ld nt the Comptllly' 1S pnneipul pktcc or hu!'il\                      (h)       Any: ur.:tion lhul :rn1y bc lnkcn 1.11 H M:!mbcrs· meeti ng mu)' be t:1kcn without·
 !1 o ldin1~::1 111•~eting il'M..imb1::1·s howing.11! lcilsl the minimum Pe1c;::ntuge l111.er1o:st !hat would bl! m~::essa;·y
 lo l~ ihc Ul:lio11 ut (\ mc1;:ting, in which ca,;h Member entitk:d to V' V(llbers not h1ter ti··an with the
 deliver)! of'lhc> 1J1.::~l fhllciwin!,.:. n~port of' linancinl inlbrmntion given pursunm 10 SectiqJl.Z.J.

    .       9.2. Vg(iJJS: A Member 1m1y vote at a 111eeling in person, or by fl pr0)\y executed in writing by
lhe Member •ind received by the Board of' Mtu1ngc1s pd or lo the li rnc wlwn 1hc \'oles ()f Mcmbt:rs :.ire to
be counted. The provisions er il1c Code pcrLai11ing to the validity l.tnd llSC <11' pt•o.xics b)• shareholders or a
corporotio1~ govtrn the vll!idity and use of proxies t:iivr.:n b,r ivlemlie1·s. On:y Mcmhe1s nl' iec:Md on 1l;c
:-fol, m dl~lti1. •tnd miy
pledge, hypu\hecatio11, 01· uthei' encl11'11b111!iCl:.

                  (b)       N!i Mi:-mbcr may m1m1tb· till or any rmrlion ~1 1 · its Mt¢ ·•~bersh!µ ln;eres1 t111les8 the
tr                              (ii)      the lr.mwfor oc\:urs in accorclnncc with the           pt'04:Cdure~    $\::l forth in Section
             JQJ.:
                           (iii)   i r the Membt!I: is u corporn11on1 the trnnsfor Is                    t<>    l; membci· or' !lie
             Member's oflllimcd g1·m1p (as dcl'i11ed in l.R.C, Section IS04(a));

                              (iv)     ii' the Member i!i n      trLtJllCC   of one   OI'   more employee •:cncfit       pion~. lhc
             lfa!'1sll:'r is lb n co-lnislce· or i.t sue~cssor trw the Mcmb~t pmsuant le 1<1c d~ath
             Mthe Member's spousf 01· 1er111imuion oflhe :~.nritnl i·elutionship or lhe Member imd the ~pcusc.

                (b)           Upon    11 · Pel'mitted   Trnnslcr by    ~\   Memhe1 of all orits Membershit'            Jnter~~l. the
 Mnmbci· ce?.ses lo       be E\ Mernbc.1· ns of the cffccliVC dote: or lbe lninsfot· determined ~\CC Mcmbi:•rsbip lnl~1\;::1I
 l'o mirifhc;• P'crl')Oll, the :;citing f\lkinhcl' shuJI lirst tlf1cr to sell stwh interest to tilt: Nher Mr!mbcr~ nn the
 terms on which it is pt'era!'ed w sell such lnte1·cs1 1 ro be sokl in tf1e conrcmplnted
lrMl'>ter. as the cnse may be. If the olhci Mcmbccs foil to gi'-•c n•Jlt flcntloll within 15 business c1~1ys or nn
e1~Cli~)!1    to purchn!!e lhe selling f\lkmber's Meniber.ship lnli.:!rest or p<1rticipnlc in tlw contcmplEkd
1ra1:sfor, then lhe selli ng Member shull (I(! pern1iHcd. 101· ti pi th, l!~ird par1y upon th~ terms >ind ~I' the pl'opos~1 d snit! or 1hi1·d puc'ly
nllcr, ::-r 1nnJ.:cs an r.::lcetio11 lo ptu·i.:h.isc till. ~.:!ling tvkmber'!!
M'!01bersl11p I111\:!rc~n unclc1 §~Cl.!Q!l.) 0.3(nll,iJ. each ~if the pim.:lmsing Members :;hull purchnsc :1 portion
of rhc "cl ling Mcn1ber's tvlemb lo the Ofler!11g Membet• m• the Offel'ing M~:mbel"s ~uccessor lu intcrc:!'L, u$ u('lplicnblc (tht: '"RcdcmJ;)lion
 Notice'} in the even\ th~ CompHny e:ects r~1 exercise the Redemption Option, the Comptmy s l1uli
 pL11't.:lrni11;.~. nnd the Oflering Member 01' lhc onering Member's successor intcrcsi, t\S applicable, shnll
 sell, all of' the Membership tntcl'est owned by the O(rering Member al th1: t.1111e or lhe l"rigg~ring Event
 at n price et1unl 10 the TriggcriJ1g Evi::nt"Purchasc Price.

                             (ii) . A closing (~ "Iri.ti.!l&ci.UR Evfil1t C.19.~illl:l") slrn11 b~ held 60 clnys ol'tl?r the
            lulu of' the' dntc of th: Rcdcm1>tio11 Notice or the d,11c thi1t \'he Triggcl'ing Gvcrn Pun.:hn!-ic Price
            !ms been tstab!,shed.

            .                       (11i)    /\t th~ Tl'igg.eri 1;g E\•em Cl~>si1,g, the Of'H::ri11g Memb~1· or Offodng
            Mcmb1:r's successor in interest, as applicable, sh:ill deliver to th1.: Company r.11 f!Ssigomcnt ol'
            Membership !11tcrcst nwnc~i by the Offoring Mc111her, duly cntkirf.lccl for :rnnstbr lo the
            Com puny.

                                (l~)     At !he rl'iggod11g Evt.:nt Cie~in~, 11w Ccmpany sh,11! P th~: Ollen11g Mcmb1;:· ()l' lhe Ol'!crl11g Mi.:mlx: t".~ .$l1C1.:c:m11 in i111~rc:>I, ,1;;
            cipplic~1b 1 c, in irn::·;ediatc!y availabi1: li.111rs (b}' wire; ccrti licd or bnnl c:'· applicHhlc sccuril ics
lt1wi;.

                       (b)     ·1he rranslCr will not ~11usc- Lhr Compa11y lo be trcutcd as other lhnn a por:1:c!'si1ip
for United        ~ Lmcs  lodcrnl inconu! tax 1rnrpoi;cs.

                      (    :.(1   give clii.::ct to the trans!Cr, and ll) confirm the 1ra11slerec's agreerncnr to be bound by this 1\grcemen1 ns
    1111   A:.signcr.:

                       (h)         Jf requested by the l3Qurd cif :Vla:iagt!1·s, tht: Co111f)m1y lrns 1 ~ceived \1 li't.insler l~e
 in an ainol:nl determined by the Hoim:l ~if Mr11rngc1·~ lt> ht: sllt'licicnl tl> reimburse the Compniiy !Or the
 el!l i111atcd r..::q>cr::;C:'i likely lo be in(;Uff' the BMrd oJ' Manngers may rcqwre) uu : .~ss 1hc Bm11d ol'
 Mm1a,gers M lo the Members· dctcnnin1!S to be ii
Member conlimtr:s lo be ohf igittcd with rc1!pcct 10 ill! Mt~m be:rsn it~ lntcn:sl or its stt1 ~ ;.is il!> a fbnrt:r
Me111be1· ns provided in th ol' :ne
C  Interest lrunsfe.rred and may not b~ treated as n Member with rcspel.:~ · lo the Membership lnteresl
  lnmsforrcd unless (tdrnittcd os a Mcn1ber in accordance wi\!1 f\J.:.L\£.ls.JQ

                           (h)           The Compony mny. rninovc \lw lt'lH1s'.crnr an1.! 1\i;sigm:\: with n;spcct lo ;1
  Prohlbile~:       Tm::sler mi provided .in Al'ticlc: XI!.
                           (c)           The \rnnslerdr ~·:ml 111u1sl't>ree wiLh l'i;:sp~atislktl:

                         . (H)           Ttie Boal'mpnny for
 the estimated t'~pcnse$ likely h> be incurn:                                                                                           PAGE 22
!i1.1 ~ 4S7.11Sl'/~~ llJ2/v1G11!i91114




                                                                                                                                                     MR.110
                                                                                                                                                   CALCE01458
                                                      ARTICLE XU
                                          WITJ40RAWAL OR RF.l\ilOVAL OF MEMIU:RS



        .           (ti) . f\io f\Ac111bcr muy withdrnw frm11 lhc Ct~ mpun)" or otherwise ccnsc                        w l~c u Member
 e:-.:ccp1 ui;on· the following events:

                                   '(i)        n trml!lfor   tlf   nil of the• Mcmbe!"s Membership Interest in             ll   Pcrmillcd


                                   (ii)        removal of the Member ns a Meir,ber m; provided in .S..9..~.t.i..9.!J~ oi" this
            Agreement.

                   (b)       A Member'slrnll be deemed Lo withN PECO~ Ti:HMtX;\ I,               t.l..C                                                   PAGE 23
U 111157 'llSPl3303210101I001Hll




                                                                                                                                            MR.111
                                                                                                                                          CALCE01459
                                                           ARTICJ .I~        xm
                                              WINDJNC lll' AND 'rii:nMINATfON
           i'1. I. Events R~..rn1Mng Wi11din1]. U1). The Compn11y slia!l coinmenci,:1 winding ur prnc1~lw·1:rn in
 w.ico1:cla11ce with this AgrccmMi {.lnd the Code up1)n the tirnl lti QCcur ol' the (01 l cai·1·y on its business (cxc:,.;pt tu the cxlt:;1I nccicssary lo wind up i•i>
 ~:n1siness), collect Hrt in this 1\grccmcnl as lhc
"l.l!luid9ll,1,r.'

                      (c)   'The Liquid910r mny dctcnmnc the time, m<1nne1·, and lcrms of any Sf! lc or sales or
Compnny pror:erty pursuant to ~ ·.1cli winding up. The Liquidator (i r nut the 13ourd ol' Marn1gers} Is
c11titkd to receive 1·cas.·onubk con-q:>M:>Mian li:ll' its services; rm1y exe1'Cise ull ilion (1i' linbi11ty and inclcm11illcatio11
right~ Si.'l furth ii1 Artii;le VI.

                 (d)      Tl1e L;quidc1101· slmll pmvid~ qlml'lcrly !·cports to 1hc Mc111bcrs uud /\ssignee!:i
during the winding (lp pJ'ocedure .showing the t1ss~1s unl) linbllltics ol' tile Co111;1a11y, provid:11g
i11fo11nnrion ;ind documents reqt1ired by the Members and Assignees lo C()nply wllh the:;· tax. 1·ero1·ti ng
'Jbligntions, and :;uch other informlutc1111::nt
selling J01lh tlie us~t:ts, li~1l>i l itios, und reserves of d1t1 Compnny as of llie diile of c.:on1pk:tion or wiqding
L:p.


COMPANY AGnE€MENT OF C1•:NTllHIO~ 1'1:c1 >,-:·TKlti\llNr\l , l.t            13.3.     ConlinunJ..on       Wllhou,Ll~iJ)dini{      Up.

                (tt)     Jf tht:•'C is U decision tu Wind Llfl tl!ld lc:·11iimllc the ( l11l1J.ltlil)I' US dCScr:tJ~d in
 Section 13.1{<1), lhc Con'lpan~ mll.y.bc continued o~ provided :n Section I 0 ! .552        the Code.          or
                  (b)      If thct'l'! •$ u rc1·m inaliM or ii !C! CO!~limu;d lllGtnbc:·ship of the lasl rcmnrnmg
 Mern be!' ~ls ckscrlbctl in Sec: ti en 13. I(c ), then pi ior to !'; blll not le.~ tcr
 than 90 days nllcr' the cv\!nt or t1;;nnim11io11, :Ile Bmml of Mtmul!crs may contim;r; lht: Compuny by.
 1:1dmitting one or more M~111be rs el'fccl.ive as of 1hc occiirrenc.:~ or 1hc 1!v~nl or tc1'111in~ttion. Any.
 Assignee whose Pert~enhtge Interest wou ld be diuiiHh;lied by rr.f.\sm1 of the utlmiss1on of un Additiorial
 Membe1· u11de1 the circumstances described in this Section mus; uppmvt: lhe Hdmis~ion ol tlte Addi tional
 Member.


                (a)    In Oenernl. On wiuding up the Company, th\! Liq .. iclalol shall dispO!lt nl' u1e
 Comp11.ny'~ properties nnd r.pply ~in} in ;1ci.:ordu11tl:! with
           1hei1· 1·~lutive righ!S t'ncl !;rioritie:.; 10 sutisi'y th~ liubl li1je:i (11' 1hc Co1np~1ny, including 1.!Xp~nse;\
         · associatt;d with thc ·winding up um:I lcnnillr.Uon of the Co111pn11y, ht;t excluding nny Comp::)ll)'
           liflbility flit any unp:iid lvfandmory Dislributio:1s;

                             (ii)    to Members. i\!;signc:cs, l1nd former \llcmbcrs In sutisl'y the Compi.my':-i
           liability for m'\y. unpaid M~rndiitory Dis~l'ibutions: and

                                   (iii) · to   M1:111o~rs   i111d As">igm;c:;   ;1;5   provjtlcd in Sc S.fi1;t!9n 13 14Cnl'fl.U:ai~d (i.ill mny b~ wltht\eid lo
pro,iide " 1-eu:;11m1ble res~rve fo1· Company linbilit ies (contingent· 01· othc1 wise) w1d future expenses,
includmg a :easonnble reserve for uny t.:hiiim: for in~Y.mcnt:i and llli!ffu.!lion!-; lo Mcn1pcrs in !SJ.mi. The l.,1q1.1id~k):- m:1y 1101 1m1ke
u11y payments M distribuW:ns to Mcmhcrs o~ t\~/\"Jg11cc.S pw·sw.lt\~ \'O S~Qlfon I JAfJUtiJ) 01· {ill) ci1her lhM
tn ct1sh u11lcss ~:I! Members tmd A~signees rccciv i n~ the property approv~ tile tr1111sfrr in kind. The
Llquid' the
l.ltl!., amo\tnl:; i.wld lo Members purnu~:n1 to ihis ~.!)011 ! ;).4 ;,;h:;lll be INnli.::t!                l:\.5. .Certificate or. Ts;l'minntlnn. The Liquidatol' shall lilc a Ccrti!icatc c>I' Tc1·mi1rntion of n
  O<>mcstic Emity (Jn th!! corn1~l~1ic1 n l'..ll''he winding op ol'lht: Cor:1puny.

           I:3.6, RcJ.rstalc.m.~ll·                 If the CGmruny is terminated, it may be r'·111:1tutcd in the    11ii1Jt11t:r
 pro11idfllll(i!Ction with <1 Trigge1 ing Hvcnt, the foir mnrket v11! t1e or the
\/lcmhcrshfp I nterest~ Rhal l he dclcrmincd by rhc Mtmugcr.s r.msur.tnl 10 'm ind.::pc11Jcnl thi rtl purty
apprahrnl of the HSs1:1:.; ol' the Compimy. ','hL· lfourcl of M~nagcrs shull 110 Jess 1lw11 ar:11ually. cause tht:
mrn~ls ol' the Compwi)' !"be uppraiscd b}' ;111 1ndcpcnllc11! third pnrty.

                                                            ARTICLE XV
                                                        GLNElV\L PllOVlSl ONS



                      (a)       In General. Sub,1ecl to the followi nB exceptions Hnd !imltt1tions, this Agrccmcm
ffUI)'   be  Agrcc:."11~11t. No umend111c111 l'i. Ar1klc "..1 (1·~1t11i11g to
liabili ty Md !t'-dc11111IJ'icatilpprnv.il.
CCM!'ANY AGREEMENT or: CJ,,'i n RION p~;(.'()S 'flill,\1111'1\I, LLC                                               l'AGe 26
tr.ll 14!l1. 'l/SP/3303~ro·o·JI0'.11114




                                                                                                                                   MR.114
                                                                                                                               CALCE01462
          I5.2. NQJlf.st An>' notlct', 1·eporL or 011:c1· co111111t1nicution rc([lti1•ccl m permitted lo be mode H:l
 nny person by· this /\gr1;erncnt shall b~ in wriling tind is 1S oJ' ihc d;11e ol
 dc;lvcry. or ( tlic person's li1ci;ilnik·
 phone number or e-mail <1ddress {as 11pplicuble) seL forth in lht Comp,1ny's wcords 11 or tile luw of any olhcl' jurisdiction. Any Proc~cd i ng c1r1~i11g uul ol or 1·elutin~ In thi.::
 Agreement         the Compnny's acrivities or properties mny bi: brought .:~ the sttlte COLlrlS of Dnllas
                    01
 Coi1nt)(,     Ti~:-cas
                    or, if it h th~! !.),'\\\lu!-!ivc jurisdii.:1io11 ol'
 eutli such cowl io nny .such f'l'oceed!ng, wn i v~s uny objci.:1100 h ll'l1\' 01· hen.'t11i·e,. ht:vc 10 vc11t1c (i i '
 tl1 co1wcnlc11:.:c or' fon1m. ngrecs lh£t! ni l r c~indition ;.1:· uny brem.:i1 lhen.."01'. ~\ purly
will 1101 be u~emcd to have wa.ivccl uny right oi· remedy tmdi;;r this l\µr•~cmcnt unless ihlll party l1ns
signed n wr:tl'Cm clocume;1t lo that eftect, and <1ny :such waiver is· u~r1 l i~n~. 1e only with 1·esp1:::ct ln the
specit!c provision one! insrnnc~ for which it Is given.

        I S.5. Enllrc Aurecn1e!~I. ·1his J\greeme111 ~t1pc1·scdcs ~II priOI' ngrccmenrs, wh~thc1· wrincn or
ornl, berwe(rn the 1n1rtics with respect to ils :$llbjeb1igntions undc1· lhi~ /\gr1.:e111t..:nl cxccpl lt)< c,'artics. Othc1· than >IS pro\'iC.:cd in Scctiop 5.7 (rdnting lP relirna:c 011 nuthorily ol'
the Bm1rd cl' Munag.ers) nnd Articlt> YI (re l ulm~ lo rights 01· I ndenrni lied l'erson~ ), none ol' : ' 1c
pl'Ovisions o!' this 1\grccmcn1 t'!l'e for the bcnctit of Cir cnforccublc by any creditors or th~ Company or
orht:r persons n~)l tl pnrly to this Agn.:~:11c1u. cxi,;ept such bcnclits m; i11ure to a sw~c~~sm m' pcrn~i'.:cd
assign in Hccnrdi:ncc with .Scc! io.u.J 5.6.

            15.8. ~~~L~.n1Q.i!Jl!~. 11' ml)' provision ur lhig Agn.'tJment is lidd ill valid or u11cnlon:coblt'i.:t.: und
efii.!ct, 1\ny pn:ivisiQn ul' this Agreement held lnvorid or 1,menlorceable on ly in ptlr1 onlcgr~e will 1·~mnin
111 ti.d· !C.m.'c aud effect to tht:! ~>.. ··
                           Consirnction. The lnnguugc in this Agreement /!.; 10 bt: cons1rucL u:iy party. Nolh ing i11 this Ag:~cmcnt is lo be
          const!'l!Cd ns outhori.zing o~ l'cquiri11g nny ;lction thnt is prohibited by the Code or other npplicablc l11w,
          or as pl'Ohibiting uny nctio11 •!rnt is ri:quircd by !/1t) Code or u~licl' ;1pplk<1blt: !aw.

                   ·   . 15.1O. )*csutjon          9f 1\j,;rec111~1'1. This Agret?mcnl   mti)I'   be                   SEP/ l l/2014/':'RIJ l J: l 5 PM                                 B,O,LLEt>.tEE INTEREST      P,\Y.   N~ .   313-429-1103   P. 0 ~2




                                                                                                            CENTURION 1,0GlST!C.S 'lLC




           ....

         .,
,•

         . ...
                                          . ..
            ~
     .     j'




                          MAN'AGER:


                                               .       '
                                                   "




                                              .    .   ~




                                                                                                                                                         /,
                                                                                                                                                         lo

                          COMPANY AcRl!ltM'EN1. 01" ommuoN:Ptcos'.l.'E.nl 11NALLLC
                          t11ft-.t.14~ • 1Vt"lt'l.,,l\"1' 'Jf"l.lf'\,lflU\•""' 4
                                                                                                                                                         I'
                                                                                                                                                         l·
                                                                                                                                                         l


                                                                                                                                                         MR.117
                                                                                                                                                       CALCE0146~
                                                                  COMPANY AGREfi:Ml!.:NT
                                                                         Ofi'
                                                             CENTURION PECOS TILll.MiNAL LLC
                .....
                                       . .                 EXH101T A
                                    M.E_MBEfil.:_CONTIUDUTlONS AND P~RC.J~NTAG ll;J NTll:IU!:STS

                             ...                                Kl'foctivc us ot' 1'hc li:l'fccHvc B}ltc
                 .              .
         M 'E MUER'NAM'E ANI) Al)ORESS
                                                                                                 lnitinl Cnpitnl   lnitinl Percf:nt~gc
                                                                                                  Contrihution          I ntcrcst
         Cc1~ t llrion     L'Ggi;stics' LI .C                                                        $400.00            40.00~1(,
          17950 Pl'esro11 Rond
.. ,.    Suite 1080
        · D<1llt1s Tc.1 P1;co!{'fr.m11;11,\1.·1,1,c
        G211~.ll 'l, 11SP/33<13210•1(11/09' 114




                                                                                                                                           MR.118
                                                                                                                                         CALCE01466
                                                          COMPANY .\.GRF.li:MI?NT
                                                                        1


                                                            OF
                                              CENTt;R!ON PCCOS TERMINAL LLC

                                                           APPEi'; HIX A
                                                                      ......_...
                                                    PRlNCIPUl:S OF ALLf)CATION          __
          A. l    lt111·odu o I'
 this Appendix, 2111 Assignee shnl I be '. rc111cd in 1bc same munm:r i1s n lvkmbt::-.

           A.2   e     Dl:linitiOll!'.i. Cnpitnlized tk:rms used in          lhi~ l\r>P1!. 11 di~   htt\'C lhi: mcunings !:lel ri.1rlh below
 or in the Agrcc:1"cn1.
        ;,Adjt1~tcd Cuphnl A''~~ar bems lo sut.:h begi1mi11g ndjuslc)d t~1.~ b.isis. Jr the adjus1~d lx1sis ro:· fodcral in..:ome
tnx purpose~ (') r l111 t1~1Scl !ll thi:l 1i~.:gi 1111 l 11g (i I' ~\li!h !t\Xttblc )'CHI' is r.ero. fkpr>·!(Hiable lilelhod selet..:ted by the F:kH11·ci
of \Vbmigers.

       ''Gro:-;s A:s:>yl Vu I tie" means c11l 1•ssct's <1tl]u!lh:d bnsis for l;.:!dernl im:rrrm: tux purr><1~es, r.::-.1:cpl us
follows:




CCMPANY AGREeM!?.NT OF C!::NTUIUON Plt                     (i)     "!'he- iniliul Clr11ss A:-1~c:t Vntuc of nn ns:;¢1 contributed bv u Member to the
               Coinp1my is the gross rair Value of such n:,ii;c1.· a:< dc1c1·111incd by 1he l!Olll!~ibll!fn~ Member and
               the.:   Bo~ll'tl   0J'M11nt1gers ulid   u~ llt!t   ftent 1hat un
              nqjustmcnl is required pun!uunt to pnrngraph (H).

. 11' the Gros.!\ i\.ss~t Yalt1c " mean, fi.)r 1~tcl1 l1~oo~Tt;1t'llN;\l. l.1I,{
G11HS7 1/SP/l30J2!0'1!)110!l1114




                                                                                                                                                    MR.120
                                                                                                                                                CALCE01468
                      (i;i)    I!' thr. G1•oss Asset Value of ~111Y Company ussct is ncljustc'd pmsurul! lo
             :ntbp gain m· loss lhim dlspl)siti(m unl lbr pi:rposcs of compl1ling Net Profil er ".'Jct J.oss.

           ··Non1·ecnw·se Oedu~tions'' hns the meaning, !iel thrtb IH Trc•1sury Rcg11latil .. 1 re<1s\1ry Rcgu lulions Scclio1t 1.704-2(1.:).

         "Nonre,comsc l,.1nhll.iJ.x'' hn:; 'the mcnning :;1~ L fortr in Tr~a:nll'y Rcgi.ilations Section : .704-·
2(b)(J ).

        ''.,&1rtncr 1'1011rccoqrs~••P.~" hm; the inern~ing ~t !Orth in Tre,1sury R1;!g~1lutions S;:ction I .704-
7.(b)(4}

            ''Part.ner Nonrecoui·sc Debt Minimum Gain'' hns the mco1i:11g set for!h 111Trcasll~·y Rcgult1lions
Sec1 :on L'704·2(i)(:!) n11d ~hnll he del'crrni;;cd in nccortluncc wilh Treasury Rcgul:ilinns "lcation I.'7CM-
2{i)l3 ).
          ·'f>artne~ Non1:gco11r;;;~ Deductions" hm; 1hc m1:aning set l.brth in frcr1Slll)' Rcguhttions &-c1io11
 J. 704-';:(i )( l) ~llld sl1t11l be det~rminei.::r dcto.:1·n·.i11cd und 1nttint<1incd lh1'ol1ghnt11 th~ i'ull
lc:ln 1>1' the Conmiioy i11 ~iccordance wilh the C•'1pi l1.1l <1  nnd (lii) IJw n111ot1nl (l['m1y Comp:in}i li<1oilitie!:\ nMuinccl by. l C[lSh
 anti the Fnir Value of property distributed lu such tvkmb~I', (ii) su~h Mt'mrer·s shrm! of the Company's
 Net Loss, and (iii) the am(1t11it of iln)' lh.ibiltties (lf st;ch Member assum1ed by lh•~ Company O!' thut ure
 S'~cured by any property cont1·ibt11ed by sttch Member to the (\rnlpnny.

                  (c)     Upo11 the trm1slbr :Jy n tvicmber or nl I or pol'l of an in1eres1 in the Company tt 1\cr
 thti.JIH.

                   ('.))    Except t1S ot!1erwisc rnquircd by Tn.1<1smy Regulntio11s Section l."/04·1tb")(2)(iv),.
 E1cl;lcstme111 to C;ipital Acl lhi!:i Appendix nnd or the   A~rt1(:1mi.:nt l't'iHLl!1g (()   lhc m;1imc.:nancc
 of Capital      Accounts arc i111.e11clcd to 1::omply with Treasury Regulmion:s Section l.704-1 (b)(2)(iv), ;,md
shall be interpreted mid applied il1 a manner consistf~nt with such TJ'cusury R~gL1ln!ions. 11' the Board of
tvhlnagci·.s detel'mincs thut it is prndent 10 modify the 111a1111e1· 111 which the Cupil911N




                                                                                                                                            MR.122
                                                                                                                                        CALCE01470
  any period ·shnll be illlocmellitic:s» till (lu l igntions (ifuny) of Members to comribu\e udditk1!·1\ll .
        A.4.2 IM.\llln.LQ.t.Y...611oct!lion:i. The !hllnwq~ sp~ciilt allocHt ions i;h.i:l lw flpplbl in lhc order in
 whith they nrc listed. Such tmle::l'f11g is Intended to c0111ply with the orderi11g rult:s in Tr'~O:'. 1h0n1 iil Hcld :rion 10 the a1Mt\ttts, 1f'My, ollhuil be inl~rprctt:d conl'i:;ti;:n:!y therewith, ind•1d1ng lluit 110
 c rc:quir~d ro 1ho c~lcnt 1hc rcqufr~~mcnts lor 11ny ~,'\c.:i:: ptioni; prnvitkcJ in °1'('(:<1su1·y
  lh.:t+ulution St::ction I .704-2(i)(4) 1u·e 11wt.

                 (c)       Q<1flliJ:e<11ru:;mll£..Pfljg_L II uny Member wwxpcctediy rc offsi::l" wilhln the meaning o!' Tri.!a~mry Rcglllations Se,:lion 1.704-l (b)(2)(iii(d)(1) llncl shiill b~
 congtrucd in ncco.-do11cc- with 1hc. 1·cqt1irctnc11s thereof.

                       (d)                                               'i
                                    Q.i:tifil:Jucomu\Uuc>1tion. 1;· Member             hu~   un   r'\d,iu;-;t~xi C11pi~~1l Ac1;(lu1tl DJdurtfons ure t11tdbutahlc in
 nccorc.lnnr.:e wl;b Tre~1~ury Regulnli(Jns Sc(,;itr1s.

           A.4.3 Ci.1rnlive Allot:ntions. The allllc::nions ~ct Jbrth in Section A.4.2 hcrcol· (the "Rcg;1lntory
 Allocr.tiotis'!) .we lim~nded to comply with certnin 1-eqL1il'emems ot' the T1·~as1.11·y Rcgulmions. Tile
 Members inter1d that, lo tile extem possible, all Regul~1tory Allocalious slw.I be offset either with ntbe1·
 Regulatory Al!ccations or with special allocations or other items of Company incc.1mt , gain, loss, or
deduction pllrsuum te> this ~cction A.4.3. Tho:-efore, imy other prnvis ions ()f thli: SectiM AA (orhel' ~han
tl1~: .Re~tdulory Alloc~Hions) notwithsmnditig. !he Board (1f lVhrnagers ~h;1ll make :rnch offo~:llin!>, ~pcci~1I
allocnli(H!S' or Co1npnny incorne, gtiin, loss. or dcduclion in whatl'.:Vt:I' lllllllllCI' the Bn:ll'd o'f Mn1111gc1·s
detonninc:-; appropt•intc su thEJI. alhH' such olfse11ing t1llvt..'t'llio1is •m: made. e<1d1 Mcmb~r·s C:ipltl-11
/\cco1ml hul~mi.:e 1s, lei thl' cxicnl p1rnsihlc, cqrn1l t•1 tin.: Cupilctl Acl:ollnl b  HCC(>t'ding to their v11rying inicrcslS anti UtC.:. 8ection 706(ti>. using imy: ct111vcntion~ 1~ermlt1ed b>• inw
  ~ml s~lectcc.J       by lhc Board of Mu1rngcrs.

                      (1,;)   Fo1· pul'pO:!i\.'S of' dc(crmining hni! bo deemed 10 cc in prnponiun lo their rc:o:pectivc l'ca;unlage Interests

                 '(d)    To the ex lent pcrmilled by Trcasur)' Hcgula!icins S~c1 ion I. 7(14 ..2(h)(J ), the l3rn1rilal Accou:il D('ficit for a1\)· Me111bc1-.

              A.S · ' T_.Px Allocqtj.QM
                    (n) . 'In Geneh'tl. E:-wept ns othe:·wise prnvided in !his Section I'd, 1;:1'l,)'
 i;011tri!:iui1.xl to lhc c;:ipitnl ol' the C()rnpany shall, solely rui tax pllrf>O!'IC1;i, be ul!m:n:ed Vil'iOn or llii:-: Ap('l1:!11dix
nncl tho /\gn:cr;1~ml.




COMPANY AGREEMENT Of' CrXl'lllt!ON Pll.('(l.'> Tf:1n11~1\l LLC
\;211<16'i'.11SPll303li0101i\l0l t 14




                                                                                                                                             MR.125
                                                                                                                                        CALCE01473
     . In uccm dance with th1:. provision~ (Ir lilt dcllni1im t or ''Triggcri11g 6\1cnl Purdm~~ P1•i~i)" ol' l!w
  Comp              iN wrrNJ~~s WHERf..\CW. thtl Members htl.VO CXCCl!lcd lhis Cerlil'icnle ur 1:air M11rkc! Valt:e as
 of the date :irst written above.

  MU:MHERS:                                                      CF.N'Tl.IRION LOGISTfCS LLC


                                                                 Dy;_
                                                           ' '
                                                  ..   '




                                                                 Ti1lc;_____ ·--·-~- · - - - -

                                                                 CAM OIL ANJ) NATURAL GA8, LLC


                                                                 13y:



                                                                 Title:_---:----- - - -
                                        ...   '




                           ·   . .. .

       ,•   ...

                  '   '.




COMPANY.AMEE~feNT OF C!CN'l'(lfU()N' Pl•'.C0!-1 Tf,llAll~,\t LLC
Gi11457.1/SPl330J2/1110'/!J01114




                                                                                                                   MR.127
                                                                                                               CALCE01475
EXHIBIT C




            MR.128
                                       JflRST AMENDED AND RESTATED

                                          COMPANY AGREEMENT

                                                      OF

                                      CENTURION PECOS TERMINAL LLC

                                       n Texas Limited Linbility Company




THE MEMBERSHIP INTERESTS REPRESENTED BY THIS AGREEMENT IIA VE
NOT BEEN REGISTERED UNDER ANY SECURITIES LAWS, AND MAY NOT BE
SOLD, PLEDGED,   OR    OTHERWISE   TRANSFERRED    ABSENT SUCH
REGISTRATION OR AN EXEMPTION THEREFROM. THE TRANSFER OF
MEMBERSHIP INTERESTS IS FURTHER RESTRICTED BY Al{TICLE X OF THIS
AGREEMENT.




6ll l~S7 .tlSP/l3032/0ID110r.l I IS


                                                                           MR.129
                                                        TABLE OF CONTRNTS

                                                                                                                                                        Page

   ARTICLE I DEFINl'rlONS ············-····· ........................................................................................ 1
Johns. I. Dcfi11ed Terms ......................................................................................................... J
        1.2.  Conslruclion ...................................................................................................       _.. 5      a • •• • •••••




  ARTfCLE JI ORGANIZATIONAL MAlTERS ...........................................................................6
       2.1. Fonnation ............................................... .................................................................. 6
            2.2.       Nanlc ......................................................................................................................... 6
            2.3.       Registered Office and Agent; Principal Office........................................................6
            2.4.      Tenn ..........................................................................................................................7
            2.5.      Pl.lr]>OSCS ... ......................................................... ......... .................... ............................. 7
            2.6.      11 owcrs ........................................................................................ ,................................ 7
            2. 7. Cornpnny Properly ................................................................................................... 7
            2.8.  Consent to Ad1nission of Members ......................................................................... 7
            2.9.  Status of Managers and Mcmbcrs ............................................................................7
            2.10. Cerlificates of Membership lntcrcsts ....................................................................... 7
            2.11. No State Law Partnership ........................................................................................ 8

 ARTICLE Ill CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS ...................................... 8
      3.1.   Initial Capital Conlributions .................................................................................... 8
      3.2.   Additional Capital Contributions .............................................................................8
      3.3. Capila) Accounts ................................................................................................... ,.....8
      3.4.   No Right to Return of or Interest on Capital Account .............................................8
      3. 5.  Member Loans ............................................................................................................ 8

 ARTICLE IV ALLOCATIONS AND DISTRIBUTIONS.............................................................8
      4.1.  Allocation of Profit or Loss ..................................................................................... 8
      4.2.  Distributions of Distributable Cash ......................................................................... 8
      4.3.  Withl1oldi11g ······················••t·•··················································································9
      4.4.  Limitnlion on Distributions......................................................................................9
      4.S. No rught to Partition or Distributions in Kind ...................................................... 10
      4.6. Recovery of Erroneous Distributions .................................................................... 10

ARTICLE V MANAGEMENT; ACTIVITIES OF MANAGERS AND MEMBERS ................ 10
     5.1. Management and Control of Company Business .................................................. 10
     5.2. Resignation, Removal, and Replacement of Managers ......................................... 1O
     5.3.  Actions of the Board of Managers ......................................................................... 12
     5.4. Limitations on Board ofMnnugers' Authority ...................................................... 12
     5.5.  Dclcgntion of Authority; Officers .......................................................................... 13
     5.6.  Reliance ................................................................................................................. 13
     S. 7. Compensation and .Expenses of Members and Managers ..................................... 1J
     5.8. Standards of Manager and Member Conduct ........................................................ 14

ARTICLE VJ LIABILITY AND 1NDEMJ\'JF1CATION ......................................... .................... 14


FIRST AJ\lf.Nl>lm AND RESTATEU COMP/\N\' AGnt;t:r.n:NT1Dli0721J5


                                                                                                                                                                 MR.130
                6.1 .        L..imitntion of Liability .... ,,., .................................................................................... 14
                6.2.         lnden1nificatio11 by Company ................................................................................ J 5
                6.3.         Conduct Not Protcctcd ..................................... ...................................................... 15
                6.4.         lnst1rance ................................................. ,.............................................................. l S
                6.5.        St1rvival ................................................................................................. ..................... 15

   ARTICLE vn BOOKS AND RECORDS; REPORTS ................................................................ 16
        7.1. Mni nlenance of cmd Access to Books and Records ............................................... t 6
        7.2.  Fiscal Year ............................................................................................................. 16
        7.3.  Financial and Operating Reports ............... ............................................................ 16
        7.4. 'fax Rcports ............................................................................................................ 16
        7.5. 'fransmission of Com1nunications ......................................................................... 16
   ARTICLE VIII TAX. MA·rrERS ................................................................................................. 17
        8.1.   'J·ax Classification ............................... ,.................................................................. I7
               8.2.         Company Returns ..................................................................................................... 17
               8.3.        Tax Elections .. ,. .......................................................................................................... 17
               8.4.        Consistent Reporting ......................................................................................... ...... .... 17
               8.5.        Tax Proceedings ........................................................................................................ 17
               8.6.        lnfonnation and Documents to Company .............................................................. I8
               8. 7.       Su.rvival .................................................................................................................. 18
  ARTICLE IX MEETINGS AND VOTING OF MEMBERS ...................................................... 18
       9. I. Mcetings ............................................................................................................ ,....... 18
              9.2.         Voting ......................................................................................................................... 19

  ARTICLE X              TRANSFER OF MEMBERSI UP INTERESTS ..................................................... 19
       10.1 .             Limitation on Transfers ......................................................................................... 19
       10.2.             Permitted Transfer of Membership Interest. .......................................................... 19
       10.3.             Right of First Refusal; Tag-Along Right.c1; Triggering Events ..............................20
       l 0.4.            Conditions lo Permitted Tnmsters of Membership lnterests .................................21
       10.5.             Eflective Date; Distributions ................................................................................. 21
       10.6.             Transferor's Obligntions ........................................................................................22
       10.7.             Assignee's Rights und Obligations ........................................................................22
       I 0.8.            Effect and Consequences of Prohibited Transfer ..................................................22

 ARTICLE XI              ADMISSION OF NEW MEMBERS ....................................................................23
      11. I.             Substituted Me1nbers ...................................... .......................................................23
      J1.2.              Additional Mc1nbers ..............................................................................................23
      11.3.              No Required Capital Contributions .......................................................................23

ARTICLE XJI WITHDRAWAL OR REMOVAL OF MEMBERS ............................................23
     12.J. Wit11draWc1I of"Mcml1era ...............................................................................,, .... ,....23
     12.2. Rc1novnl ofMembers........ ............................................................................              24             4 •••••• • • •



     12.3. St.illus of Fonner Membei· ........................................................................................24

ARTICLE XJJI WfNDING UP AND TERMINATION ................... ........................................... 24


FIRST AAr£NDF.D AND RESTATED Cmll'AN\' AGREEMENT OF CENTURION PECOS 'l'ERMJ:'JAL LLC                                                                                  PAGE
62l l457.              13. J.    Events Requiring Winding Up ............................................................................... 24
             13.2.      Winding Up Procedurcs .......................................................................................... 25
             13.3.      Continuation Without Winding Up ........................................................................ 25
             13.4.      Liquidation of Assets and Application nnd Distribution of'Procccds.................... 26
             JJ.5.      Certificate of1'enninution ..................................................................................... 26
             13.6.      Reinstutemcnt. ........................................................................................................ 26

   ARTICLE XIV VALUATION ..................................................................................................... 26
        14.1. Fair Value of Con1pany Property ........................................................................... 26
        14.2. Purchase Price of Membership Interest ................................................................. 27
        14.3. Valuation of Membership lnteresls ........................................................................ 27

  ARl'ICLE XV GENERAL PROVISIONS ...................................................................................27
         I 5.1. Amend1nents ...........................................................................................................27
         I5.2. Notice ......................................................................................................................27
        15.3. Governing Law; Consent to Jurisdiction ...............................................................28
        15.4. Waivcr .................................................................................................................... 28
        15.5. Entire Agreement ...................................................................................................28
        15.6. Successors and Assigns .........................................................................................28
        I 5.7. Third·Parties ..........................................................................................................28
        15.8. Severability ............................................................................................................28
        15.9. Construction .............................................................................                                   28
                                                                                                                 i • • • • • • • • • • •• • • • • • • • • • • • • • • • • •



        15.10. Execution of Agreemcnl ........................................................................................28
        15. I I. Further Assurances ................................................................................................ 29




Futs·r A!\IF.NDt:o AND RF-~TA'f't:D COl\11',\N\' AGREE.\tEl'ff or- CENTt.'RlO~              PECOS Tl-:HMINAI . LLC                                                              PAGE
6211457...ISl'i.3303214101107211.5


                                                                                                                                                                              MR.132
                                  FIRST AMENDED AND RESTATED
                                      COMPANY AGREEMENT
                                              OF
                                 CENTURION PECOS TERMINAL LLC

           This First Amended and Restated Company Agreement of Centurion Pecos Terminal LLC (this
   '•Agreement") is made and entered into effective as of November _ , 2014 (the "Effective Date''), by
   the persons identified on the signnturc pagc(s} hereof:

                                                    RECITALS

          WHEREAS, l.he Company was fonned pursuant to a Certificate of Formution filed with the
  Secretary of State of the State of Texas (the "Certificate of Formation") effective on September 12, 2014
  (the "Fom1ation Date"); nnd

        WHEREAS, the members of the Company as of the Formation Dntc entered into the Company
  Agreement (as herein defined}; and

        WHEREAS, in each case on nnd as of the Effective Date, in accordance with the Company
  Agreement and prior to the execution of this Agreement, sequentially,

               (a)     contemporaneously (i) CAM Oil and Natural Gns, LLC, a Louisiana limited
  HubHity company, without any reservation of any right, title, or interest therein, assigned all of its
  Membership Interest to Stampede (as herein defined) (the uMembership Interest Assignment"), (ii) in
 connection with the Membership Interest Asi;ignment, Centurion (os herein defined), acting in its
 capacity us u Member, ( 1) pursuunl to Section 10.2{n)(i) of the Company Agreement approved such
 transfer, and (2) waived all of its rights set forth in Section 10.3 of the Company Agreement in
 connection with such transferred Membershjp Interests, (iii) the Manager (as herein defined) so named
 in the Certificate of Formation dctennined that the Membership Interest Assignment satisfied the
 conditions set forth in Section 10.4 of the Company Agreement, nnd (iv) such Mnnugcr. pursuant to and
 in accordance with Section 11 .1 of the Company Agreement, approved the admission of~ and admitted.
 Stampede as a Substituted Member (as herein defined);

                (b)    The Manager so named in the Certificnte of Fonnalion resigned ns Mnnager
 pursuant to and in accordance with Section 5.2(a) of the Company Agreement; and

              (c)    the Majority-in-Interest (as herein defined) elected Centurion and Stampede as
 replacement Manngers pursuant to nnd in accordance with Section 5.3 oflhc Compnny Agreement; nnd

        WHEREAS, the parties hereto desire to hereby (i) amend and restate the Company Agreement
with this Agreement, and (ii) provide for the regulation und management of the affairs of the Company
according to this Agreement Wld the Code (as herein defined).

          NOW, TIJEREFORF., the parties agree ns follows :

                                             ARTICLE I
                                            DEf1"'1NITIONS

        J. l. Defined Terms. The following definitions, und the definitions set forth in Appendix A to
this Agreement, apply lo the tenns used in this Agreement for ull purposes.

FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF CENTURIOri PEC'OSTERMl:"il.r\I. LLC               PAGE1
G211457.4/SPl330321D101/D72115


                                                                                                        MR.133
           •'Additional Capitul Contribution" means the swn of cnsh and the fair Vnlue of nny property
   contributed hi Lhe Company with respect to a Membership Lntcrcst ns pcnnittcd under this Agreement,
   but docs not include an Initial Cnpital Contribution.

            "Additional Member.. meuns u person who acquires a Membership Interest from the Company in
   exchange for a Capital Contribution and is admitted lo the Company ns a Member pursuant to Section
   I 1.2 after the Effective Date.

        "Affiliate" mcnns a person who directly or indirectly Controls, is Controlled by. or is under
   common ControJ wilh 1he person in question.

        "Agreement., means this First Amended aml Restated Company Agreement, as it mny be
  amended. supplemented, or restated from time to time.

         "Assignee" means (a) n person to whom a Membership Interest hns been transferred by a
  Member or Assignee in a Pcnnittcd Transfer, or in n Prohibited Transfer that the Company is required
  by law to recognize, but who has not become n Member, and (b) a former Member as described in
  Section 12.3.

          "Board of Man:.igersn means nJI of the Mnnagers acting together. The Boord of Mnnngers ns        or
  the Effective Date is comprised of Centurion and Stampede.

         "Capital Contribution" means the sum of the Jnilinl Capital Contribution nnd Additional Capital
  Contributions, ir any, with respect ton Membership Interest

         "Centurion" means Centurion Logistics LLC, n Texas limited liability company, and u Member
 of the Company us of the Effective Date.

       "Certificate of Fonnotion" means the Certificate of Fonnation identified in the recitoJs to this
 Agreement, as such certificate may be corrected, amended, or restated.

         °Cerlilicate of Membership Lntercst•• means a certificate representing o Member's Membership
 Interest in o fonn npprovcd by the Board of Managers.

           ucode" means the Texas Business Organizations Code.

           ucomoony" means the limited liability company fonned pursunnt to the Certificate of Formation.

        "Company Agu;ement'' means that certain written agreement, dated as of the Formation Dute by
and between the members of the Com puny as of such date, providing for the regulation and management
of the affairs ofthe Company.

        "Change of Control" means with respect to a Member, that the owners of such Member (as
existing as of the date hereoO sh'111 (i) cease to own, directly or indirectly, 5 I .Oo/o of the outstanding
ownership interests of such Member, or {ii) cense to own or exercise voting control over 5 t .0% of the
outstanding voting interests of such Member.

          "Control" means the possession. directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person, whether through ownership of voting securities,
by contracl, or otherwise.

FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF CENTI..1UON rEcos 'fER.\llNAL LLC                   PAGE2
t2f 14'&7.~P/330321010110721 ts


                                                                                                          MR.134
         "Dnmogcs•• meuns any expense or loss (including uny court costs, judgment or selllemcnt
  payment, penally, tine, tux, and reasonable attorney's fees or other dispute resolution costs) 1>aid or
  incurred in connccliun with or us a consequence of any Proceeding, net of any in.surunce or other
  recoveries received by the Indemnified Person with respect to the foregoing.

         "Distributable Cash" means the cash and cash equivalents held by the Company from operations
  rcasonnbly detcm1incd by the Board of Managers to be available for distribution to the Members after
  payment of the Company's debts, expenses, und other obligations, und aficr establishment and
  maintenance of such cash reserves ns the Board of Managers dctennines should be rctnined for the
  reusonablc current und future needs of the Company's business.

          ..E1foclivc Dute'' is defined in the introduction to this Agreement.

           "Entjty" mcnns any gcncrnJ partnership, limited partnership, limited liability partnership, limited
  liability company, corporation, joint venture, trust, business trus~ cooperative, association, foreign trust.
  foreign business organization, or other business entity.

          "Fair Value'' means, wirh respect to an !:ll)Set, its Fair Value delem1ined according to Section


          "Fiscal Year" is defined in Section 7.2.

         "Fonnntion Date" is defined in the recitals to this Agreement.

        ..Indemnified Person" means (a) a Member or Assignee; {b) n Mnnnger, (c) a Liquidator (if any};
 (d) nny Affiliate of the Company. u Member or Assignee, a Manager, or a Liquidator; and (c) any
 governing person, ollicer, employee, ugent, or owner of the Company, u Member or Assignee, u
 Manager, u Liquidator, or any Affiliate of any of the foregoing. A person is an Indemnified Person
 whether or not such person has the status required to be an Indemnified Person at the time ony
 Proceeding is made or maintained as described in Article VI or al the time any amendment to this
 Agreement is proposer.J under Sectfon 15. l. provided such person had the status required to be an
 [ndemnified Person at the time of the relevant actions referenced in the Proceeding.

         "Index Rate" means the rate specified in Section 302.002 oflhc Texas Finance Code.

        "Initial Cupjtul Con1ribution'' means the sum of any cash and the Fnir Value of any pmperty
contributed to the Company by a Member with respect to a Membership Interest in connection with the
original issuance of the Membership lntercst by the Company as set forth on Exhibit A.

        "J.R.C." means the lnternaJ Revenue Code of J986.

        "Liquidator" is defined in Section 1J.2(b).

       "'Majority-in-Interest" means one or more Members owning collectively more than 50% of the
Percentage Intere~1S owned by all Members entitled to vote 011 the pnrticuJnr issue.

       "Manager'' means the person or persons designated ns manager of the Company in the Certificate
of Formation and any person or persons who become a rcpJoccmenl Manager pursuant tu Section 5.3.



FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF C!o:"l lllllON Pl-.:COS Tlo:K,\.111\'AI, LLC          PAGE3
ll211.t57.CISPl3303ZI01Ot1072115


                                                                                                            MR.135
         "Mandatory Distribution'' means nny distribution tlmt a Member is entitled to receive und as to
  which the Member has attained the slnttlS of n creditor under Section l 01.207 of the Code.

        ·~Member" meuns any person identified as n member on Exhibit A, and any other person who
  becomes a mcmher of the Company pursuant to this Agreement, who has not ceased tu be u Member.
  "Members" mcnns nil pt!rsons that arc Members, collectively.

          "Membership Jntercst0 means n Member's or Assignee's economic inlc1·cst in the Company. The
  tcnn includes the Member's or Assignee•s right to receive allocations of profits and losses and
  distributions as described in Article IV, and other rights and obligations under this Agreement or the
  Code of an Assignee who has not been admitted as a Member, but docs not include any right to
  participate in management or any other right reserved under this Agrcemenl or lhe Code exclusively to a
  Member.

         ·•otrcnng Member" is defined in Section 1O.J(cl(i).
        ••Percentage Interest" means, os to nny Member or Assignee, the percentage interest set fm1h on
 Exhibit A.

         "Pcm1ined TranslCr'' means any transfor of a Membership Interest that is described in Section


         "Person" or "person" means any individual or Entity, and the heirs, executors, administrnlors,
 legal representntives, successors, nnd assigns of such "Person," as and where the context so pcm1its or
 requires.

        ''Proceeding" means (o) any threatened, pending, or completed action or other proceeding,
 whether civil, criminnl, administrative, arbitrcitive, or investigative; (b) an nppcaJ of any such
 proceeding; and (c) an inquiry or investigation that could lend to any such proceeding.

        ''Prohibited Transfer"   me~ms   any transfer of n Membership Interest that is not a Pcnnined
 Transfer.

        ''Redemption Notice" is defined in Section I 0.3(c){i}.

        "Redemption Option·• is defined in Section 10.3(c)(i).

        "Stampede" means Stampede Energy, LLC, a Louisiana limited liability company.

        "Stampede Capital Conlribulion Balunce" means, with respect to Stampede, the total Cnpitul
Contribution of Stampede less the cumulative distributions of cash by the Company to Stampede in
return of Stampede's Cupital Contribution pursuant to Section 4.2Cu)(ii). For purposes of calculating the
Stampede Capital Contribution Balance, no deduction shall be made for any tax distributions made to
Stnmpede, whether pursuant to Section 4.2(bl of this Agreement or otherwise.

        "Stampede Preferred Return" means, with respect Lo Stampede an nmount equal to nn 8%
cumulative compounded annual relum on the amount of Stampede's unreturned tolol Capital
Contribulion accrued as of any date of determination. The Stampede Preferred Return will be calculuted
by treating all distributions of the Stampede Preferred Return pursunnt to Section 4.2(a) as first being a


FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF CEN'TURJON PECOS Tf.'. HMINAI. l.LC                PAGE4
8Z1 t457.41SP13l03ZI010tl012115

                                                                                                         MR.136
   payment of any undistributed nccumulntcd aruuml 1'Cturn as of the distribution date and then being a
   repayment of any and nil of Stampede's Capital Contributions as of the distribution dnte.

         "Stampede Preferrcd Return Bnlnnce" ml!uns. wilh respect lo Stampede, the cumulative nccrued
   Stampede Preferred Return less the cumulative distributions of cash by the Company to Stampede in
   payment of the Stampede Preferred Return pursuant to Section 4.2CnlCi). For purposes of calculating the
   Stampede Prcforred Return Balance, no deduction shall be made lbr any tux disuibutions mndc to
   Stampede, whether pursuant lo Section 4.2Cb) of this A!:,rreement or olherwise.

           "Substituted Member" means a person who is ndmittcd as a Member puJ·suant to Section 11.1
   with respect to the transfer of nn existing Membership Interest.
             0
                 Trcasury Regulations" means the Treasury regulations promulgated undcl' the l.R.C.

             "'Triggering Event" means the first to occur of (a) the date of a Prohibited Trnnsfer, incluc.Jing
  nny transfer to (i) a Member's trustee in bankruptcy, (ii) a purchaser at nny creditor's or court sale, {iii) a
  Member's spouse pursuant to a decree of u divorce court, or (iv) the guardian of an incompetent
  Member, (b) the date of denth of an individual Member, (c) the dale of' a Change or Control or
  tenninution of a Member that is no1 an individual; (d) the removal of u Member pursuant to Section
  12.2; or (c) the voluntary election of a Member that is not an individual to liquidate oil or substantially
  all of its assets and/or dissolve.

            "Triggering Event Closing•· is defined in Section 1O.J(c)(ii}.

         "Triggering Event Purchase Price" means, in the case of a Membership Interest to be purchused
 pursuant to Section 10.3(c), the urair market value" (as defined in this paragraph) of the Membership
 Interest as of the date of the Tdggcring Event, dctennincd assuming an onns length snle of nil of the
 Company's assets ton third party (ns n going concern und not as a Hquidation) for fair murket value and
 the application of the proceeds of the sale according to Section 13.4. The Triggering Event Purchase
 Price will be detennined (a) if there is in effect as of the date of the Triggering Event a valid Certi licate
 of Fair Market Value in substantially the form attached as Schedule A executed by all Members, by
 relerencc to the fair market valuc for such Membership Interest as set forth in such Certificate of Fair
 Markel VuJue, and (b) if there is no such Certificate of Pair Market Value effective with respect to the
Triggering EventJ (i) by agreement of the Company and U1c Offering Member or the Offering Member's
successor in interest, as applicable, or (ii) if no such agrccmeat is reached within 30 days aOcr the
issuance of the Redemption Notice, by ru1 Independent appraiser chosen mutually by the Company and
the Offering Member or the Offering Member's successor in interest, as applicable; provided. however,
thul in detennining the fair market vulue of a Member's Membership Inlerest, such appraiser shall take
into account the Stampcde~s Capital Contribution Balance nnd the Stampede Preferred Return Balance
and shall increase or decrease Triggering Event Purchase Price of each Member's Membership Interest
occordingly. Any foir market value agreed by the Members in a Certificate of Fair Murkel Vulue shall be
elTcctive until the earlier of (A) 90 days from the date set forth in any such Certificate of Fnir Market
Vnlu~, or (A) the date that a new Certificate of fair Market Value hns been executed by all of the
Members.

           1.2.      Construction. In this Agreement, unless n clear contrary intention appears:

                     (a)           the singular number includes the plural number and vice versa;


FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF CJ~NTUIUO~ P•:cos Tf:H!\11"11/\I. LLC                   PAGES
6211~5".419P/33032J0101/07211 fi


                                                                                                              MR.137
                  (b)       reference   to   any per!'nn includes such person's successors nm! ussigns but, if
  tipplicuble, only if such successors and nssigns arc not prohibited by this Agreement, and reference to a
   person in o particular capacity excludes such person in any other capacity or individually;

                 (c)        reference to any gender includes the other gender and the neuter;

                 (d)   reference to any agreement or other document mcnns such agreement or other
  document as nmcnclcd or modified and in effect from time to time;

                 (e)     reference to any statute, rcgulotion, or other legal requirement means such legal
   requirement as amended, mm.lilied, codified, replaced, or reenacted. in whole or in pnrt, und in effect
  from time to time, including rules and regulations promulgated thereunder, and reference to any section
  or other provision of any legal requirement menns that provision of such legal requirement from time to
  time in cITccl and constituting the substantive amendment, modification, codiliculion, replacement, or
  reenactment of such section or other provision;

                 (r)  '"hereunder," "hereof:•· ~'hereto~·' and words of similur import refer tu this
  Agreement us u whole nnd not to any particulur Article. Section, or other provision hereof;

                 (g)     "including" (and with its correlotive meaning "include'') means including without
 limiting the genernlily of any description preceding such tcm1;

                 (h)    0
                            or" is used in the inclusive sense of''and/or'';

                (i)    with respect lo the determinution of aoy period of time, "from" means ''from and
 including" nnd "to" mcnns "to but excluding"; und

                (j)  references to ngreemenl.s or other documents re for us well to all addenda, e;'l(hibits,
 schedules, or amendments thereto.

                                               ARTICLE II
                                        ORGANIZATIONAL MATTERS

         2.1.   f'ormation. The Company was formed pursuant to the Certificate of formation effective
 us of the Fonnation Date.

        2.2.    Name. The Company's name is as set forth in the Ce11ificatc of Fonnation. The Donrcl or
 Managers may change the Company name at any time without the approval of any Member by filing a
certificate of amendment to the Certificate of Formation. The Board of Managers shall provide notice of
nny such change lo alJ Members. The Company's business may be conducted under its name and/or nny
other nume or names deemed advisable by lhe Board of Managers. The Board of Managers shall cause
ro be executed and fiJcd of record all assumed or .fictitious name certificates for the Company as are
required by law.

       2.3.    Registered Office nnd Agent; Principal OJTice.

              (n)      The street address of the initial registered office of the Company in Texas and the
name of lhe initial registered agent of the Company are as set forth in t11e Certificate of Formation. The
Board of Managers may change the Company's registered office or registered agenL ut uny time by filing


FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF C•:NTlllU01" rEcos 'l'ERMINAI. l.LC                 PAGE6
1211'4!i7,41SP/33032/0101/0121115


                                                                                                           MR.138
    a Chunge of Registered Agent and/or Registered Office os provided in the Code. The Board of Managers
    shull provide notice of the chunge to nil Members.

                   (b)    ·n1c address of the principal office of the Company in the United States where
   records arc to be kcpl or made available under Section 101.501 of Lhe Code shall be as dctcnnined by
   the Board of Managers. The Board of Managers may change the Compnny's principal ollice in the
   United Stntcs at any time upon notice to the Members. ·n1c Company shall keep at its registered office
   and make available ton Memher on reasonable request the street address of the Company's principal
   office in U1c United Slates.

              2.4.       Tenn. The Company wiJl continue until terminated in accordance with Article XIIT.

          2.5.    Pumoses. The purpose for which the Company is organized is for the development aml
   opcrntion of the Projecl and the transaction of any and nil lawful business for which limited liability
   companies may be organized under the Code.

         2.6. Powers. Subject to nny limitations in lhis Agreement, the Company may exercise the
  power to do any and nil acts reasonnbly related to its purposes.

             2.7.       Company Property.

                 (a)  AJI Company property shall be 0V\11ed in the name or the Company and not in the
  name of any Member. No Member or Assignee wH1 have any interest in such Company property solely
  by reason of the Member's stalUN as a Member.

                (b)    The Board of Managers shnJJ cause all funds of the Company to be deposited or
 invested in an account or uccounts in the nwne or the Company. No funds other than the funds of the
 Company may be deposited therein. TI1e funds in such accounts shall be used exclusively for the
 business of the Company (including distributions to the Members) and muy he \vithdrawn only by
 persons approv~d by the Board of Managers.

        2.8.    Consent to Admission of Members. Each person executing this Agreement consents to
 the admission as members in the Company all of the other persons who are Members as of the date such
 person executes this AgreemenL

        2.9.    Status of Managers and Members. Except as otherwise provided by this Agreement, each
 Manager has the status, rights. and obligations of n monuger in a limited liability company us set forth in
 the Codt:, and each Member has the s1atus, rights, and obligations of u member in a limited liability
 company as set forth in the Code.

         2. I 0. Certificates of Membership Jntercsts. If provided by the Board of Managers, ench
Member's Membership Interest may be represented by n Certificate of Membership Interest. Each such
Certificate of Membership Interest, if any, shall be numbered and registered in the records of the
Company as lhcy are issued, nnd shall be signed by two oOicers of the Company. The holder of any
Certificate of Membership Interest shall promptly notify the Company of any loss or destruction of the
certificale, and the Company shall cause a replacement certificate to be issued to the holder upon receipt
of satisfactory evidence of the loss, destruction, or mutilation or the ccrtificmc and snlisfoction of other
reasonable conditions esUiblished by tht! Bourd of Mnnogers.



FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF CENTURION PECOS TERMl~AL LLC                           PAGE7
11211"457.41SP/3Jo:J2/010~/D72115


                                                                                                             MR.139
          2.11. No Slate Lnw Pa11ncrship. The Members intend that the Company is not a partnership or
  joint venture, and thnt no Manager or Member is a pnrtncr or a joint venturer of any other Manuger or
  Member. for any purposes other than income tax purposes. No provision of this Agreement may be
  construed Lo suggest otherwise.

                                        ARTICLE Ill
                         CAPlTAL CONTIUllUTIONS; CAPlTAL ACCOUNTS

         3.1.     Initial Capital Contributions. Euch Member's Initial Cupit.al Contribution is set forth on
  Exhibit A.

         3.2. Additional Capital Contributions. No Member shull be required to muke Additional
 Capital Contributions. No Member has t.he right or is permitted to make any other Additional Cnpitul
 Contributions unless (a) the Board of Munugers approves such AdditionuJ Capital Contribution after
 notice to all Members of (i) the amount of the Additional Capital Contribution to be made, (ii) the effect
 of the Additional Capital Contribution on each Member's Percentage Interest, and (iii) other material
 information relevant to the proposed Additional Capital ConlribuLion, and (b) nil Members are afforded
 an opportunity to participate in the Additional Capital Contribution according lo their relative
 Percentage Interests.

       3.3. Capital Accounts. The Company shall establish a sepurule Cupitnl Account for each
 Member and Assignee. The Cnpitnl Accounts shall be maintained according to the provisions of
 Appendix A.

         3.4.    No Right to Return of or Interest on Capital Account No Member may demand or
 receive the retum orits Capital Contribution or any portion of its Capital Account, except as provided in
 this Agreement imd the Code. Neither any Manager nor any Member has any personal liability for the
 repayment of any CnpitaJ Contributions of any Member. No interest will accrue or be puid with respect
 to the Capital Contributions or Capitol Account of any Member.

        3.5.   Member Loans. The Company may borrow money from one or more Members ro the
extent the Board of Mnnagers deems appropriate to the conduct of the Company business on tcnns thnt
comply with the requir~ments of Section 5.8(b)(iii) (relating to related pnrty transactions). The amount
of any loun made to the Company by a Member will not constitute a Capital Contribution or otherwise
affect such Member's Capital Account or Membership Interest.

                                               ARTICLE JV
                               ALLOCATIONS AND DISTRIBUTIONS

        4.1.  AIJocntion of Profit or Loss. Cumpuny profits and losses shnB be allocnted among the
Members nnd Assignees in accordance with the provisions of Appendix A. The Members are awnre of
the income tax consequences of the allocations made by Appendix A and agree to be bound by the
provisions of Appendix A in reporting their shares of Company income and loss for income tax
purposes.

       4 .2.    Distributions of Distributable Cash.

                (a)     Except os otherwise provided in Section 4.2(b) (relat.ing to distributions lo pay
truces), Section 4.3 (relating to withholding), Section 4.4 (relating to limitations on distributions), or

FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF CEl\TURION PECOS TERMJNAL LLC                      PAGES
8211•57.4fSPIJ3032!0101/072111i


                                                                                                         MR.140
  Section 13.4 (relating to liquidnling distributions), Distributable Cash shall be distributed to ll1c
  Members as follows:

                         (i)  first, lo Slumpede in payment of the Stampede Preforrcd Return until the
         Stampede Prefcn·ed Return Baluncc has been reduced to zero;

                      (ii)   next, to Stampede in payment of Stampede's Capitnl Contribution until the
         Stumpcde Capital Contribution Balance has been reduced to zero; and

                        (iii)   finally, to the Members according to their Percentage Interests.

  The Board ofMonngers may provide for a record date with respect to distributions.

                   (b)    To the extent Lhe Board of Managers determines that any Member or Assignee
  has an unfunded tax liability as a result of allocations of Company lax items for any tax year. then, to the
 extent the Compnny has fonds JcgaUy available for the payment of distributions to Members, the Bourd
 of Managers .shall make a special tax distribution to all such Members and Assignees pro rntn accnrding
 lo their relative unfunded tax liabilities in the minimum amount necessary lo pay any .such unfonded tax
 liabilities. For this purpose, a Member or Assignee is deemed lo have an unfunded tax liabilily for a tax
 year to the extent (i) the cumulative umount distributed lo the Member or Assignee under Section 4.2{a)
 nnd advanced to the Member or Assignee under this Section 4.2(b} (nnd not previously recovered) rrom
 the inception of the Company thJ'ough the end of the such tax yeur exceeds (ii) the Member's or
 Assignee's tax liability with respect to such Member's or Assit,rnee's cumulative aJlocablc share of
 Company tax items for ull periods from the inception of the Company through the end of such tax year.
 Unless the Board of Managers dctcnnines otherwise, the taxes due for each Member and Assignee shall
 be calculated by assuming that the Member or Assignee is an individuaJ taxed nt the highest tux rate
applicable to tJ1c type of income involved. A.ny such tax distribution shall, to the extent it exceeds the
amount tlte Member or Assignee would otherwise be entitled to receive under Section 4.2(ll), be Lrentcd
as an n   or Assignee who receives a distribution in violation or Section IO 1.206     or the Code is not required to
   return the distribution except as r~quired in Section 101.206 of the Code.

                  (b)    The Members shall look solely to the nssets of the Company for any distributions,
  including liquidating distributions. If the n.c;sets of tl1c Company remaining after the paym~nt or
  discharge, or the provision for payment or discharge, of the Company liabilities arc insufficient to make
  any distributions, no Member has any recourse against the separate assets of any other Member.

          4.5. No Right to Partition or Distributions in Kind. No Mcmbc1· hns any right, and waives any
  right that it might otherwise hnvc, to cause any Company property to be partitioned and/or distributed in
  kind. Except ns provided in Section I 3.4(d) (relating to liquidating distributions), the Company may not
  make any distributions in kind.

          4.6. Recovery of Erroneous Distributions. If tl1e C-Ompany has, pursuant to any clear nnd
  manifest accounting or similar error, disl.rihuled to any Member an amount in excess of the amount to
  which the Member is entitled pursuant to this Agreement, the Member shall reimburse the Company lo
  the extent of such excess, without interest, within 30 dnys after demand by the Company.

                                                ARTICLEV
                 MANAGEMENT; ACTIVITIES OF MANAGERS AND MEMDEH,S

         5.1.    Management and Control of Company Business.

                 (a)     Subject to the limitations set forth in this Agreement, the Board of Managers hus
  exclusive authority to manage and conduct the Company's business. The Board of Managers shall do all
  things appropriate to carry out the Company's purpose and the transactions contemplated by this
 Agreement. Except ns otherwise provided in lhis Agreement, ull actions that the Board of Munagcrs may
 take and all determinations that the Board or Managers mny make pursuant to this Agreement may be
 taken ood made in the absolute discretion of the Board of Managers. In the event the Board of Managers
 cannot reach unanimous agreement on any proposed action before them, the disposition of such
 proposed action shall be detennincd by a vote of the Members made in accordance with Section 9.1, and
 the vote of a Majority-in-Jntercst in connection with such proposed action shall be dcterminntivc as to
 the Company and binding on the Board of Managers.

                (b)     Except as provided in Sections 8.S(u) (relating lo lnx matters), the Members may
not take part in the management or control of the Company business or bind the Company in their
capacity as Members. The Members shnll not have the right to vote or otherwise consent or withhold
consent to any actions taken by the Board of Managers except with respect to such matters as arc
expressly stated in this Agreement.

        5.2.    Resignation, Removal, ruld Replacement of Manugers.

              (n)   Resignation. Any Manngc:r may resign as n manager of the Company upon notice
to afl Members, which resignation shall be effective immediately upon delivery of such notice. A
Mnnngcr is deemed to have resigned as a manager of the Company effectively immediately upon 1he
following events:




FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF CF.~TUHION PKCOS n:itrulNAI. l .. tc                PAGE 10
821 t457.41SP/3303210101/072115


                                                                                                           MR.142
                          (i)   any event specified in Section l 53.155(a)(4) or Section l 5J. J 55(a)(5) of
          the Code (relating to bankruptcy or insolvency proceedings with respect to a general partner).
          applied as if the Mnnngcr were u general partner;

                        (ii)    if the Mannger is an individual, the Manager's death, the appointment nf u
          guardian or general conservator for the Mnnuger, or u judicinl detcm1ination that the Manager is
          incapable ofperfonning the Mnnager·s duties under lhe Agreement; or

                         (iii) ii' the Manuger is nn entity, the tem1inution of the Mnnnger's existence or
          suspension of the Munager 1s right to            5.3. Election of Replacement Manager. If lht! Manager resigns or is removed us the manager
   or the Company. within 90 days following such resignation or removul a Mnjority-in-fnlcrest mny elect
   u replucemcnt Mnuagcr of the Company cfTectivc as of the date of the former Manager's resignation or
   removal. The replacement Manugcr shall flJe any required amendments lo this Agreement to rcJ1ect the
   resignation or removal of the fonner Manager and the election of the replacement Manager. Ir the
   Members fail to clecl a replacement Manager within 90 days following the resignation or removal of the
   former Manager, the Company shafl be wound-up according to Article Xlll.

             5.4.      Actions of the Board of Managers.

                   (a)    Except as set forth herein, meetings of' Lhe Board of Munngers shall be held in any
   manner allowed by the Act. including by merms of conference telephone or similar communication
   equipment if each Manager participating in the meeting can hear nnd be heard by all other Mnnngers
   participating in the meeting.

                  (b)     For purposes of establishing a quorum at any such meeting of the Bonrd of
   Managers. it is necessary that all Managers appointed by the Members be present.

                (c)     Approval by the unanimous vote or written consenl of the Managers shull be
  required to approve any action by the Bourd of Mnnngers. Jn the event an action is approved by the
  Board of Managers, the Managers, individually or collectively, shall be authorized to carry tllll such
  action on behnJf ofthe Company.

                 (d)    Any action of the Board of Managers to be taken by written consent must be
  signed by all of the Managers to be effective.

          5.5. Limitations on Board of Managers' Authority. The Bourd of Managers may not do uny
  of the following acts without the approval of all Members:

                 (a)    knowingly do any act in contravention or this Agreement or. when acting on
 behal r of the Company, engage in, or cause or permit the Company to engage in, any activity that is not
 consistent with the purposes of the Company;

               (b)     except as otherwise provided in tJ1is Agreement, knowingJy do any act thut would
 make it impossible to curry on the Company business: or

                 (c)     cause the Company to (i) not be taxable as a partnership for federal income tax
 purposes, or (ii) Lake n position inconsistent with such treatment.

                  (d)    cause the Company to (i) make n general assignment for tl1e benefit of creditors,
 (ii) file n voluntary bankruptcy petition, or (iii) seek an order for relief or dcclurntion of insolvency in a
 federal or stale bankruptcy or insolvency prncee                      (g)       cause the Compuny lo issue nny MembershiJ> Interest or admit nny Member other
   lhnn pursuant to Section 2.8 or Article XI;

                   (h)   cause the Compm1y Lo ~tcquire uny equity or debt securities uf nny Member or any
   Affiliate of a Member, or otherwise make loans to uny Member or any Alliliute of a Member;

                (i)    cause the Company to acquire from any person nny equity or debt s~curities or
  assets of any corporation, limited liability company, partnership, associolion, business. or business
  division, whether by stock purchase. asset purchase. contribution, or other business combinntion
  (excluding invcsuncnts and asset ncquisitions in the ordimtry cour.sc of the Company's business and
  lrummclions contemplated by this Agreement)~

                 (j)    cause the Company to participate in any merger, consolidution, transfer,
  continuance, or conversion of the Company with or into uny other person;

                  (k)   cnuse the Company to participate in nny reorganization in which Membership
  Interests are exchanged for or converted into cash, securities of uny other person, or other property; or

                (I)     sell or otherwise dispose or all or subs1anLially all of the Company property,
  except in connection with winding up the Compnny as pennitted in this Agreement.

           5.6.      Delegation of Authority; Officers.

                (a)    The Board of Mnnngcrs mny cause the Company 10 hire such employees and
 agents us the Board of Managers deems appropriute for the cone.fuel of the Company's business.

                 (b)     The Board of Managers may establish offices nnd uppoint officers of the
 Company, and may delegate to such uflicers any of its nuthority hereunder, us the Board of Managers
 deems appropriate. The oflicers muy be appointed for such terms and may exercise such powers and
 nuthority and perfonn such duties as detennined by the Board of Manager. An officer need not be a
 Member of the Company. Any two or more offices may be held by the same person. An officer may be
 removed, with or without cause, at any time by chc Bourd of Managers. Each officer will hold office
 until his successor is chosen and is qualified in his stead, or until his deuth, resignationt or rcmovul from
 office. Any vacwicy in an oflice because of death, resignation, removal, or otherwise may be filled by a
 person appointed by the Board of Managers. An officer is subject to the snme standards of conduct as
 apply lo a Munnger as described in Section 5.9.

         5.1.   Reliance. Persons dealing with the Company may rely conclusively on lhe authority of
lhe Board of Managers as set forth in tflis Agreement. Every document executed by uny Manager with
respect to nny business or properly of Lhe Company is conclusive evidence in favor of any person
relying on the document that (a) at the time of the execution nnd delivery of the document this
Agreement wmi effective, (b) the document was executed in accordance with this Agreement and is
binding on the Company, and (c) the Manager was nuthori7..ed lo execute and deliver the document on
behnl f of the Company.

        5.8. Compensation and Expenses of Members and Managers. Members and Munngcrs are not
entitled to any salary. fee, or other remuneration (other than distributions with respect to the Member's
Membership Interest) for providing property or services or other consideration to or for the bcnent of the
Company in their capacity us a Member or Manager, except that each Manager is enlittcd lo

FIRST AMENDED ANO RESTATED COMPANY AGREEMENT OF Cfo:,Vl"llRION Pt!COS Tt.;H.,\UNAI, LLC             PAGE 13
621101.41SPl33032/01011072115


                                                                                                            MR.145
   reimbursement from the Company for rcLLc;onablc out-of-pocket expenses paid or incurred on behalf of
   the Company, including rcusonahle charges for services pl'Ovided by employees of the Manuger nnd
   overhead expenses. The Company shall pay ull oul-ot:.pockct costs incurred in orgnnizing the Company.
   This Section 5.8 docs not limit or enlarge a Mw1ager's or a Member's rights lo liability protection or
   indemnification under Article Vl, and docs not limit the Company's ability to ~nler into transactions
   with Members in their capacities other than os Members in accordance with Seel ion 5.9(iiil.

             5.9.     Standards of Manager and Member Conduct.

                  (a)     In General. 1l1e Board of Managers shall manuge und conduct the Company~s
   business in good faith and in n manner the Managers reasonably believe to be in the Company's best
   interest. A Manager does not violate this Section 5.8(a) unJess the Manager engages in conduct
   described in Section 6.3{o) (relating to improper conduct).

                      (b)         Oucside Activities of Mnnagcr and Members: Noncompetilion Covenants.

                                Each Manager shall devote to the Company's affairs only such time nnd
                                  (i)
            resources as the Manager dcoms necessary for the conduct and winding up of the Company
            business.

                           (ii)    Except as provided herein, the Managers and Members or their Assignees
           may engage in or have an interest in other business ventures of every nature und description,
           independently or with others, including the ownership and operation of businesses similar to or
           in compeCition with, directly or indirectly, the Company, and neither the Company nor any
           Member or Assignee has, solely as n result of such penmn's interest in the Company, any right to
           acquire any rights in or to nny such other business venture or to the income or profits derived
           from any such other business venture. A Manager or Member or Assignee has no duty to
           disclose any such similar or competing business venture to the Company or any Member or
           Assignee, or to offer to the Company or any Member or Assignee any prior opportunity to
           acquire an interest in such other business venture.

                                  Related Pnrtv Transactions. Except us otherwise provided in this
                                 (iii)
          Agreement, the Board of Managers, when accing on behalf of the Company, may purchase
          property from, sell property to, or otherwise deal with any Manager, Member, or Assignee,
          acting on its own behalf. or any Affiliate of uny Munuger, Member, or Assignee, but nny such
          transaction shall be on tcnns that are no Jess favorable to the Company chan if the transaction had
          been entered into with nn independent third party. No provision of this Agreement requires
          disclosure of any lrnnsaction to, and approval of the transaction by, uny disinterested governing
          pt!rsons oflhe Company or the Members as provided in Section 101.255 of the Code.

                                                   ARTICLE VI
                                         LIABILITY AND INDEMNlFlCATION
         6.1. Limitation of Liability. No Member or Manager is liable for any debts, obligations, or
liabilities of the Company. Subject to Section 6.3, an Indemnified Person is oot liable lo the Company or
any other Indemnified Person for any Damages arising from any Proceeding relating to the conduct of
the Company's business or relating to any act or omission by the Indemnified Person, including any act
or omission constituting negligence, within the scopt! of the Jndcmrufied Person's authority in the course


FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF CENTl'RION PECOS TERMINAL           l.. LC           PAGE14
6211..57.WP/3303210101/07211 S


                                                                                                           MR.146
   of the Company's business, or for uny miscom.Jucl or negligence on the parl of any other person who is
   an employee or agenl of the Company.

           6.2.    lndernnillcalion by Compuny. To l11e f'ullcst extcm permitted by applicable law and
   subject to Seclion 6.3, the Company indemnifies and holds hannless ench Jndemnified Person from and
   against uny Dumnges arising from any Proceeding reluting to the conduct of the Company's business or
   lo any uct or omission by such Indemnified Person, including uny uct or omission constituting
  negligence, within the scope of the lndemnificd Person's nuthority in the course of the Company's
  business or for nny misconduct or negligence on the part of any other person that is an employee or
  agent of the Company. An Indemnified Person's expenses paid or incurred in defending itself against
  any Proceeding shoU be reimbursed as pnid or incurred. The right to indemnification conferred in this
  Article VI is not exclusive of any other right that nny person may have or hercufier acquire under any
  statute, agreement, vote of Members, or otherwi~e.

            6.3.      Conduct Not Protected.

                 (n)     This Article VJ docs not operate to limil liability or lo indenmify n person to the
  extent the person is found liable pursuant to a final judgment of a court of competent jurisdiction for:

                          (i)     an act or omission tlmt involves gros:-; negligence, intcotionnl misconduct,
            or a knowing violation of law;

                                 a transfer or attempted transfer of all or u porlion or a Membership Jntercst
                                (ii)
           in a Prohibited Transfer, a Manager's resignation in violation of Section 5.2(u), or a \1cmber
           ceasing to be a Member in violation of Section 12.1 (n);

                         (iii) u willful or reckless mntcriol brcnch of this Agreement or nny other
           ugreement relating to the Company's business; or

                                (iv)   an act or omission for which indemnification is prohibited by law.

               (b)     No provision of this Agreement requires the Company to pay or incur any amount
 for which indemnificulion is not penniuec.l under this Article VI.

                 (c)   Any payments mHde lo or on bchulf ofa person who is Inter determined not to be
 entitled to such payments shall be repaid by the person to tbe Company. The Company may require, ns n
condition to the payment of any amounts pursuant to Section 6.2, that the Indemnified Person provide to
the Compnny (i) a written affinnntion by the Indemnified Person of the person's good faith belief thnl
the person ha.~ met the standard of conduct necessary for indemnification under this Section; and (ii) a
written undertaking by or on behalf of the fndemnified Person to repay the amount paid or reimbursed if
the person has not met that standard or if indemnification is otherwise prohibited by Jaw.

        6.4.    Insurance. The Company may maintain insurance lo prolt!Ct any person uguinst nny
expense, liability, or loss, whether or not the Company would have the power lo indemnify such person
against such expense, liability, or loss under t.hc Code.

        6.5.    Survival. The indemnities provided for in this Agreement survive the transfer of an
Indemnified Person's Membership Interest, the tcm1ination of the person's status as u Member or other
status giving rise to classitication n.~ an Indemnified Person, and the termination of this Agreement and
the Company.

FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF CENTURION PECOS TER.\llNAL LLC                              PAGE 15
62t1457.~SP/33032101011072t15



                                                                                                                  MR.147
                                               ARTJCLE VU
                                       BOOKS AND RECORDS; REPORTS

            7.1.    Maintenance of and Access tn Books and Records. 111e Compnny shall maintain such
    books and records regurding the Company's business and properties as is rensonablc, including all books
    nnd records required under the Code. Each Member shall have access thereto during ordinary business
    hours to the extenl und under the conditions provided in the Code.

           7.2. Fiscal Year. The Compuny shall adopt the calendar yearns its fiscal year for financial
   and tax accounting purposes (such liscaJ year of the Company being referred to as the uFiscnl Yenr").

           7.3. Financial and Operating Reports. As soon as practicable atler the end of each Fiscal
   YcRr, but in any event not later than 90 days after the end of the Fiscru Year, the Board of Managers
   shall deliver to each Member an annual report containing the following:

                  (a)     o. Company balance sheet ns of the end of such Fiscal Year, and Company
   statements of income, cash flows, uncl changes in Memhcrs• equily for such Fiscal Year, euch in
   reasonable detail und prepared according to United States generally uccepted accounting principles;

                   (b)    u general description of the Company's activities during such Fiscnl Year.
  including a description of the amount and circumstances of nny indemnification paymcnL'i paid or
  requested pursuant to Section 6.2. a description of any material insurance claims or recoveries during the
  fiscal quarter. nnd a description of nny Proceedings involving the Company; nnd

                (c)      a statement of changes in the Member's Capital Account (showing the balance in
  the Member's Capital Account os of the beghming of the Fiscal Year, contributions or distributions
  during the year. allocations of profits and losses during the year, any other adjustments to the Cupital
  Account balances during the year, and the balance in lhe Capital Account ns of the end of the year).

             7.4.       Tax Reports.

                (a)    Not later than the date (including exten.c;ions) for filing the Company's tax return
 with the Internal Revenue Service (Form I065), the Board of Managers shall deliver to each person who
 was n Member or Assignee at any time during the period covered by the return nil infonnation nt!ccssary
 for the preparation of such person's United States federal income lax returns, including n Fonn 1065
 Schedule K-1 (if npplicahle).

                 (b)     Upon the written request of any Member or Assignee, the Board of Managers
 shall deliver lo such person infonnalion necessury for lhe preparation of any tax returns that must be
 lilecl by such person, including information necessary for estimating unc.l paying estimated taxes.

        7.5. Transmission of Communicalions. Each person who holds u Membership Interest on
behalf of, or for the benefit of, anoU1cr person or persons shall be responsible for conveying any report,
notice, or other communication received concerning the Compwiy's affairs to such other person or
persons.




FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF C•:NTllRION P1~c:os n.HMll\AI. LLC                PAGE 18
&211.Cll7.4/SP/3303210101I07211 II


                                                                                                          MR.148
                                              ARTICLE Vlll
                                             TAX MA·f,'ERS

          8.1. Tux Clussiticalion. The Members intend that the Company be classified as n partnership
  for federal income tnx purposes. The Board of Mnnagcrs shall take nil actions rensonubfy necessary or
  appropriate lo ensure the Company is so cfussiflcd (including the filing of elections or tax rt!lurns). No
  Manager, oflicer, or Member shnll tuke uny action incom.;slent with the clnssificntion of the Company as
  a parUtership for fedl!ral income tax purposes.

          8.2.   Company Returns. The Board of Managers shall cause the Compnny to file such tax
  returns as may be required by law.

         8.3.    Tax Elections.

                 (a)    General. Except as otherwise provided in this Agreement, the Board ol' Managers
 shall cause the Company to timely make or revoke nil elections, and tnke all tux reporting positions,
 necessary or desirable for the Compuny as determined by the Board of Mnnugers. Nu election shnll be
 made lo have the Company exclude   infonned on n timely basis of nil material developments with respect to any such Proceeding. Each
   Member shall cooperale with the tax molters partner and do or refmin from doing all tirings reasonably
   requesled by lhe lnx matters partner with respect to the conduct of any Company tax Proceeding.

                  (b)    The tax mutters partn~r muy not hind nny other Member to a settlement agreement
  relating to taxes without obtaining the written concurrence of such Member.

                   (c}   Any deficiency for taxes imposed on a Member (including penalties, additions to
  tax or interest imposed with respect to such taxes) shaJI be paid by such Member and, if paid or required
  to be paid by the Company. is rccovcrnblc from such Member pursuant lo Section 4.3 or by other lt:gul
  means.

         8.6. Infonnntion and Documents lo Company, Each Member shall timely provide to the
  Company all information and documents that such Member is required to provide by applicable tax
  requirements, and shall also provide to the Company upon request such nddirional infonm1tion and
  documents as the Board of Managers muy reasonably request in connection with the Company's
  compliance with applicuble tax requirements or filing of any pennilted lax elections.

        8.7. SuryivaJ. This Article VIIT shull survive the tennination of the Company und the
 renninalion of uny Member's interest in the Company and remain binding for such period of time as is
 necessary to reso)ve all tax matters with applicable taxing authorities.

                                        ARTICLE IX
                              MEETINGS AND VOTING OF MEMBERS

         9.1.   Meetings.

                 (a)    Meetings of the Members may be coiled at any time by the Board of Mum1gcrs. or
 by one or more Members holding at least 25% of the Percentage Interest held by the Members. Meetings
 shall be held at the Company's principaJ pince of business or at such other reasonable place set fonh in
           or
 the notice the meeting.

                 (b)     Any action that may be taken at a Members• meeting mny be taken without
 holding a meeting if Members having ut least the minimum Percentage Interest that would be necessary
 to take the action at a meeting, in which each Member entitled to vote on the action is present and votes,
 sign a written consent or consents staling the action taken.

                (c)     Except as otherwise provided in this Agreement, meeting nolices and procedures,
 including procedures for obtaining wrillcn consents in lieu of a meeting. shall be in conformity with
Chapters 6 and 10 I (H) of the Coch!. Sections I0 I .353 through 101.356 of the Code (relating to quorum
nnd minimum voting requirements) shall not apply lo the extent such provisions arc inconsistent with
this Agreement. The Board of Manogcrs is solely responsible for convening nnd conducting meetings of
the Members. conducting the solicitation of consents, detennining the validity and effect of responses Lo
any solicitation of consents, and determining other matters regarding meetings, voting. and consents.

                {d)    Notice or the results of any vote tuken at a meeting, or the results of uny
solicitation of consents in lieu or a meeting, shall be given to the Members not later than with the
delivery of the next following report of financinl infonnation given pursuant to Section 7.3.



FIRST AMENDED ANO RESTATED COMPANY AGREEMENT OF CENTUklON PECOS TERMINAi. LLC                     PAGE18
621 IC51.          9.2.   Voting. A Member mny vote at a meeting in person, or by a proxy execuLed in writing by
  the Member and received by the Donrd of Managers prior lo the time when the votes of Members are to
  be counted. The provisions of the Code pertaining lo the validity and use of proxies by shareholders of a
  corporation govern the validity and use of proxies given by Members. Only Members of record on the
  date of the meeting (or if the vote is conducted without a meeting then on the dote of the notice soliciting
  the Member consents) may vote.

                                          ARTICLEX
                              TRANSFER OF MEMBERSHIP INTERESTS

         I0. J• Li mi lulion on Transfers.
               (a)     The tenn "transfer," when used in this Agreement in reforencc to a transfer of a
 Membership fnleresl, means on assignment (whether voluntarily, involuntarily, or hy operation of law
 and whether or not effective under this Agreement) of nil or any portion of a Member's or Assignee's
 Membership Interest, or any interest therein, to unother person, and includes a sale, assignment,
 conveynnce, gifi, exchange, abandonment, or other disposition, a lransfor by merger or other business
 combination, u transfer pursuant to bankruptcy, insolvency~ incapucity, divorce, or death, and uny
 pledge, hypothccation, or other encumbrance.

                 (b)     No Member may transfer all or any portion of its Membership Interest unless the
 transfer is a Pennitted Transfer. A transfor of a Membership interest thnt is not a Pcnnittcd Trunsfer is a
 Prohibited Trnnsfer.

         I0.2.   Pem1illed Transfer of Membership Interest.

                (a)     A transfer of a Membership Interest is a Pcnnittcd Traru;for only if the transfer
 satisfies the conditions set forth in Section 10.4 and is described in one of more of the following
 paragraphs of this Section:

                       (i)     the transfer is approved by the other Members;

                       (ii)    lhe transfer occurs in accordance with the procedures sel forth in Section


                      (iii)   if the Member is a corporation, the transfer        1s lo   a member of the
        Member's affiliated group (as defined in l.R.C. Section I 504(u));

                        (iv)    if the Member is a trustee of one or more employee benefit plans, the
       transfer is to n co-trustee or a successor trustee to such plans; or

                       (v)    if the Member is an individual, the transfer is of n community property or
       other inlerest from the Member• s spouse or former spouse to the Member pursuant to the death
       of the Member's spouse or tenninalion of the marital relationship of the Member and the spouse.

            (b)     Upon a Pennittcd Transfer by a Member of all of its Membership Interest, the
Member ceases to be u Member as of the etlectivc date of the transfer determined according lo Section
jfil.



FIRST AMENDED ANO RESTATED COMPANY AGREEMENT OF CJ:NTlJRION PECOSTERJUl"AL LLC                     PAGE19
1211 •67 .          10.3. Righi of First Rcfi.i:ml; Tag-Along Rights: Triggering Events.

                   (a)    Jn the event a Member desires to sell ull or any portion or its Membership lntcresl
   to another Person, the selling Member shall first offer to sell such interest to the other Members nn the
   terms on which it is prepared to sell such interest to such Person by sending written notice lo each other
   Member describing the ofler and its tcnns. AdditionnUy, upon receipt of un offer from u Lhird purty to
   purchase all or any portion of n Member's interest in the Company, which such Member desires to
  accept, such Member shall promptly deliver a copy of the third party offer to each other Member. Ench
  other Member will have 15 business days from the date of receipt of notice of the proposed sale of u
  Member's Membership Interest or the third party offer, as the case may be, to notify the selling Member
  in writing thnt such other Member elects to (i) purcha.~c the selling Member•s Membership Interest upon
  the tenns nnd conditions of the proposed sale or third party offer, or (ii) sell in the contemplated transfer,
  nt the same price in the same form of consideration and on the same terms (including ff the transfer is
  made to nnother Member making an election under clause (i), Membership rnterests representing a
 Percentage Interest in the Company equal to the product of (A) the quotient determined by dividing the
 Percentage Interest owned by such party by the aggregate Percentage Interests owned by all parties
 participating in such transfer. and (B) the aggregate Percentage Interests to be sold in the contemplated
 transfer, as the case may be. ff the other Members fail to give notification within 15 business dnys of an
 election to purchase the scJling Member's Membership Interest or participute in the contemplated
 transfer, then the selling Member shall be permitted, for a period of 90 days. to sell u)) of its
 Membership Interest to the third pru1y upon the terms and conditions of the proposed sale or third party
 ofTert as the case mny be.

                (b)    If more than one Member mukes un election lo purchase the selling Mcmber·s
 Membership Interest under Section I0.3(a)(i), each of the purchasing Members shall purchase a portion
 of the selling Member's Membership Interest that is proportional to thut Member's Percentage Interest.

                 (c)     (i) Upon the occurrence of n Triggering Event with respect to any Member (the
"Offering Member"), Company shall have the right but not the obligation to purchase all of the Ofiering
Member's Membership Interest in the Company at Lhe time of the Triggering Event (Lhe "Redemption
Option..). Within 60 days after the Company receives written notice of the occurrence of (and date oJ)
the Triggering Eventt the Company shull provide written notice of its election of the Redemption Op lion
to the Offering Member or· the Offering Member's successor in interest, as applicable (the "Redemption
Notice"). In the event the Company elects tu exercise lhe Redemption Option, the Company shall
purchase, nnd the OfTering Member or the Offering Member's successnr interest, as applicable, shall
sell1 all of lhe Membership Interest owned by the Offering Member ut the time of the Triggering Event
at a price equal to the Triggering Event Purchase Price.

                       (ii)    A closing (a "Triggering Event Closing") shall be held 60 days af\er the
       later of the date of the Redemption Notice or the date that the Triggering Event Purchase Price
       has been established.

                           At the Triggering Event Closing, the Offering Member or Offering
                       (iii)
       Member·s successor in interest, as applicable, shall deliver lo the Company an assignment of
       Membership Interest owned by the Offering Member, duly endorsed for transfor to the
       Company.

                     (iv)    At the Triggering Event Closing, the Company shall pay the Triggering
       Event Purclmse Price to the Offering Member m· the Offering Member's successor in interest, us

FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF CENTIJIUON PECOS 'fER)UJ\'AL LLC                     PAGE20
811'f.CS7•.CISPl330321111Gfl072116

                                                                                                             MR.152
           applicable, in immediately available funds (by wire, certified or bank cashier's check or other
           means acceptable) and the parties shall execute such documentation as may be necessary ur
           desirable, ns determined by the Company, in the Company's sole discretion~ to eITectuntc the
           tr.msfer of such Offering Member's or Offering Member successor in interest's Membership
           Interest.
          J0.4. Conditions lo Pem1iUc..-d Transfers of McmhersJ1ip Interests. A transfer shall not be a
  Permitted Transfer unlcs~ the RonnJ of Mnnngers detem1ines thnt all of the following conditions arc
  satisfied:

                   (a)    The transler complies with ull applicuhle laws, including any applicable securities
  laws.

                 (b)     The transfer will not cause the Company to be trcutcd us other than a partnership
 for Uni led States fodcrol income tax purposes.

              (c)   The transfer will not cause the Company lo bt: subject to regulation under the
 Investment Company Act of 1940.

              (d)    The transfer will not cause any assets of lhe Company to be deemed "plan assets•~
 under the Employee Retirement Income Security Act of J974.

                  (c)  ·Ibe transfer will not result in a tem1ination of the Company under LR.C. Section
 708. unless the Board of Managers determines thal such lc1mination will not have an adverse impact on
 the Members.

                (f)    The trnnsfer will not cause the application of the tax-exempt use property rules of
 I.R.C. Sections 168(g){l)(B) and 168(h) to the Company or its Members, unless the Board of Managers
 delennincs that such rules will not have an adverse impact on tl1e Members.

                 (g)      The transferor and transferee have delivered to the Company any documents that
 the Board of Managers requests to confirm that the tnmsfer satisfies the requirements of this Agreement,
 lo give effect to the transfer, nnd to confinn the lransferee's agreement to be bound by this Agreement ns
an Assjgncc.

              (h)     If requested by the Board of Monagers, the Company has received a transfer fee
in an amount detennined by the Board of Managers to be sufficicnl to reimburse the Company for the
cstinmted expenses likely to be incurred by the Company in connection with such transfer.

          I0.5.   Effective Date; Distributions.

                 (n)     A Permitted Transfer of a Membership Jntcrest is effective as of the first day of
the calendar month following the calendar month during which the Board of Managers receives notice
of such transfer (in such fonn and manner as the Board of Managers may require) unless the Board of
Managers dctcnnines thul the transfer should be effective as of an earlier or Jntcr date (for cxnmple, on
nny dntc the transfer is effective as H matter of state law, or where the notice of transfer specifies that the
transfer is to be effective on a future date).




FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF CE~ffUIUON PF.COS Tt-:kl\ll~AL l..LC                  PAGE21
621 tc57.C/SP/3303Z/Otat/07211S


                                                                                                               MR.153
                   (b)      Distributions with respect to n transferred Membership Interest that nre made
   before the effective date of the transfer shall be paid to the transferor. and distributions made ancr such
   date shall be paid l(l the Assignee.

                  (c)    Effective ns of the effective date of a transfer of n Membership lntcrcsl, the Board
  of Managers shalJ amend Exhibit A to reflect the reduction in the transferor's Percentage Interest und to
  reflect the Assignee's Percentage Interest.

                 (d)     Neither the Company nor lhe Boord of Managers has any liability for making
  allocations and distributions to the Member.i determined in accordance with this Section 10.5, whether
  or not the Board of Managers or the Company has knowledge of any transfer of any Membership
  lntcrcsl.

       l 0.6. Trnnsforor's Oblit:utions. The lmnsferor of a Membership Interest who ceases to be n
  Member continues lo be obligated with respect to its Membership Interest or its status as u fonncr
  Member as provided in the Code and applicable law.

         10.7. Assignee's Rights and Oblignlions. Unless nn Assignee becomes a Member pursuant to
 Article XI. such Assignee shall not be entitled to any of the rights granted to a Member (other than as
 required by the Code), and shaU have no right to parlicipntc in the management of the business of the
 Compuny or to become a Member, unless the Members specifically approve the admission of such
 Assignee as a Member or such assignment or transfer is accomplished in accordance with the permissive
 provisions of this Agreement. An Assignee not admitted as a Member hereunder shall huve no
 membersh.ip rights and shall not be a Member with regard to the Membership lnle1'Csts transferred to
 such Assignee (other than us required by the Code).

         10.8.   Effect und Conseguenccs of Prohibited Transfer.

                 (a)     Except as othenvise required by Jew. the Company and the Board of Mnnagers
 shall treat u Prohibited Transfer ns void and shall recognize the transferor as continuing to be the owner
 of the Membership Interest purported to be trJnsforrcd. If the Company is required by lnw to recognize a
 Prohibited Transfer, the lransl'Cree shall be treated as nn Assignee with respect to the Membership
 Interest transferred and mny not be treated ns o Member with respect to the Membership Jntercsl
 Lransferred unless admitted as a Member in accordance with Article XI.

               (b)      The Company may remove the transferor antl Assignee with respect to u
 Prohibited Transfer as provided iu Article XII.

                (c}     The transferor and transferee with respect to a Prohibited Transfer shaJl be jointly
and severa!Jy liable to the Company for, and shall indemnify and hold the Company harmless ugainst,
any expense, liability, or loss incurred by the Company (including reasonable legal fees and expenses)
as a result of such transfer, their removal nnd liquidation of their Membership Interests (if applicable).
and the efforts to enforce the indemnity granted in this Section I0.8(c).




FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF CF.!li"llllUON P•:cos Tl-!H~lf~AI. LLC             PAGE22
121141i1."1!Pll3D3210101 ID72115


                                                                                                           MR.154
                                                     ARTICLEXJ
                                             ADMISSION OF NEW MEMBERS

           11.1 . Substituted Members. An Assignee of a Membership Interest shall be admitted us a
   Substituted Member with respect to such Membership Interest on the date on which all of the following
   conditions are satisfied:

                      (u)         The Board of Managers has approved in writing the admission of the SuooLiluted
   Member.

                  (b)   The Assignee ha.ci delivered lo the Company any agreements and other documents
   lhar lhe Board of Munugers requests lo confirm such Assignee us a Member in the Company and such
   Assignee•s agreement to be bound by this Agreement as a Memher.

                (c)    If' requested by the 13ourd of Managers, the Company has l'Cccivcd nn admission
  fee in an amount detennined by the Board of Munugers to be sufficient lo reimburse the Company for
  the estimated expenses likely to be incurred by the Company in connection with the admission of the
  Assignee as a Substituted Member.

       11.2. Additional Members. The Board of' Manager.; shall admit a person as an Addilionat
  Member upon satisfaction of all of the following conditions.

                  (a)    A Majority-in-Interest hos approved the admission of the Additional Member
  after notice to nil Members of (i) the Initial Capita! Contribution to be made by the proposed Additional
  Member, (ii) the effect of the admission on each Mcmbcr•s Percentage Interest, nnd (iii) other material
  information relevant to the proposed admission.

                (h)    The admission of the proposed Additional Member satisfies the applicable
 conditions of Section l 0.4.

               (c)   The proposed Addilionul Member has delivered to the Company any agreements
 and other documents lhat the Boord of Managers requests to confirm the person as a Member in the
 Company and the person's agreement to be bound by this Agreement as a Member.

        11.3. No Required Capitol Contributions. A person may be udmitted as a Member, including
 as lhe sole Member, and mny acquire a Membership Interest without mnking a contribution to the
 Company or asswning an obligation to make a contribution to the Company.

                                                  ARTICLE XU
                                      WITRDRA WAL OR REMOVAL OF MEMBERS

          12.1.     Withdrawal of Members.

              (a)     No Member may withdraw from the Company or otherwise cease to be a Member
except upon the following events:

                                (i)     a transfer of nil of the Member's Membership Interest in a Pcnnitted
         Transfer; or



FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF C•:NTCIUON PECOS TERMINAL LLC                         PAGE 23
121 t45UISP/330321010t/072115


                                                                                                             MR.155
                                  (ii)   removul of the Member as a Member as provided in Section I2.2 of this
             Agreement.

                  (b)     A Member shnl1 he deemed lo withdraw from the Company upon the occurrence
   of nn event specified in Section t 2.1 (a}.

             l 2.2.     Renwvnl of Members.

                  (a)   A Member may be removed as a Member by the Board of Managers under the
   following circumstunces:

                          (i)     the Member has transferred or aucmpled to transfer all or any portion of
            its Membership Interest in u Prohibited Transfer;

                                 (ii)    the Member has materially breached the tenns of this Agreement;; or

                                  the Board of Munngcrs detennines thnt removal is necessary to comply
                                 (iii)
            with any requirements, conditions, or guidelines contained in any opinion, directive, order,
            ruling, or regulation or any United Stales federal or stnte agency or judicial authority or
            contained in any United States federal or state statute.

                (b)    lf the Board of Managers proposes to remove a Member pursuant to this Section,
 the Board of MwlUger.; shall notify the Member in wri1ing of the proposed removal. and if npplicable
 shall provide such Member n rcasmmblc opportunity to cure the event giving rise to removal. •tbc
 removal of the Member is effective at such time as detennined by the Board of Munngers in accordance
 with applicnblc lnw and taking inlo account the Member's opportunity lo cure the event giving rise to
 removal.

         12.3. Status of Fonner Member. A Member who withdraws or has been removed from the
 Company or otherwise ceases to be a Member hns the status of an Assignee with respect to any
 Membership Interest held by such fom1er Member. Except ns provided in Seccion I 0.3(c) (relating to
 optional redemption of n Member's Membership Interest upon the occurrence of u Triggering Event) or
 Article XJJI (relating to winding up and le1minntion), such former Member is not entitled to receive uny
 payments under Section 101 .205 of the Code.

                                                     ARTICLE XIII
                                         WINDING UP AND TERMINATION

       I3.1. Events Requiring Winding Up. The Company slmll commence winding up procedures in
accordance with this Agreement and the Code upon the first to occur of the following even ls:

                      (a)       the Members wuuumously vote to wind up and terminate tl1c Company;

                      (b)       a decree by n court requiring the winding up of the Company;

                      (c)       lhe termination of memben;hip of the Inst remaining Member; or

             (d)    Uie resignation or removal of all Monugers if the Members fail to appoint uny
replacement Manager as provided in Section 5.3.


FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF CKIVl'UIUON Pl·:cos TltllMINAl. LLC                    PAGE24
B211'57.~SPl330l2/0101/D7Zl16



                                                                                                                MR.156
           13.2.    Winding Up Procedures.

                  (n)    On the occurrence of nn event requiring winding up of the Company, unless there
  is nn action to continue the Company without winding up in accordnncc with Section 13.3, the Board of
  Managers (or other Liquidator us pmvided below) shall, as soon as reasonably practicable, wind up the
  Company's business nnd alTnirs (including disposing of the Compnny's nsscls and applying the proceeds
  as provided in Section 13.4) nnd tenninnte the Company in accordance with this Agreement nnd the
  Code. TI1e Company shall cease to cnrry on its business (except to the extent necessary to wind up its
  business), cotlcct and sell its property to the extent the property is not to be transferred or distributed in
  kind, and pcrfonn any other act required to wind up its business and uJTairs.

                    (b)  lftlle Board of Managers has wrongfully caused the winding up of the Compuny
  or if there is no Manager, (i) o Majority-in-Interest may vote to elect a person or persons to accomplish
  the winding up of the Company, or (ii) jf the Members fuil lo elect a person to accomplish winding up
  the Company. lhen any Member or Assignee may pelition o court to wind up the Company ns provided
  in Section I 1.054 of the Code. The person or persons winding up the Company. whether lhe Board of
 Managers or un elected or court nppoinLed person or persons, is referred to in this Agreement ns the
 "Liquidator."

                   (c)    The Liquidator may determine the time, mruUlcr, and tcnns of any sale or sales of
 Company property pursuant t<> such winding up. The Liquidator (if not the Board of Managers) is
 entitled to receive reasonable compensation for its services; mny exercise ull of lhe powers conforred
 upon the Board of Managers under this Agreement to tl1e extent necessary or desirable in the goud faith
 judgment of the Liquidator to perfonn its duties; and ~~th respect to acts taken or omitted while acting
 in such cupacily on behalf of the Company, is entitled to the limitation of liability and indemnification
 rights set forth in Article VI.

                 (d)     The Liquidator shall provide quarterly reports to the Members und Assignees
 during the winding up procedure showing the assets and liabilities of lhe Company, providing
 information aml documents required by the Members and Assignees to comply with their tax reporting
 obligations, nnd such other infonnation as the Liquidutor deems appropriate. Within a reasonable time
 ufler completing the winding up, the Liquidator shall give each Member and Assignee a final statement
 setting forth the assets, liabilities, and reserves of the Compw1y as of the dale of completion of winding
 up.

        13.3.      Continuation Without Winding Up.

                (a)     ff there is u decision to wind up and terminate the Company ns described in
Section 13. )(a), the Company may be continued as provided in Section I 01.552 oflhe Code.

              (b)    If lhere is a termination of tbc continued membership of Lhe last remammg
Member as described in Section 13.l{c}, then prior to completion of the v.inding up process but not later
than 90 days ufier the event of termination, the Board of Managers moy continue the Company by
admitting one or more Members effective as of the occurrence of the event of termination. Any
Assignee whose Percentage Interest would be diminished by reason of the admission of an Additional
Member under the circumstances described in this Section must approve the admission or lhc Additional
Member.



FIRST AMENDED ANO RESTATED COMPANY AGREEMENT OF Cf.l"n'URION PECOS 'l'l-:R.\llNAI. LLC               PAGE   25
8211"57-41SP/330S2/010110721t5


                                                                                                                 MR.157
              IJ.4.    Liquidation of AsscL.; and Application nnd lJisrribution of Proceeds.

                 (a)      In General. On winding up the Company, tl1e Liquidator shall di:-;posc of the
   Company's properties und apply and distribute the proceeds, or transfer the CompW1y properties, in the
   following order of priority:

                              (i)    lo creditors {including Members who are creditors) in accordance with
             their relative rights and priol'itics to satisfy the liabilities of the Company. including expenses
             associated with the winding up nnd termination of the Company, but excluding uny Company
             linbility for any unpaid Mandatory Distributions;

                              {ii)   to Members, Assignees, and former Members to satisfy the Company's
             liability for any unpaid Mandatory Distributions; und

                                 (iH}   to Members and Assignees as provided in Section 4.2(a).

                (b)      No Member Deficit Restoration Obligation. No Member is liuble to the Company
  or MY other person for the rcpaymenr of any deficit in the Member's Capital Account, except as
  provided in Section l 01.206 of the Code.

                 (c)    Reserves. Tn the discretion of the Liquidator, a pro rata portion of the
 distributions tbat would otherwise be made pursuant to Section 13.4CalCiil and (iii) may be withheld to
 provide a reasonable reserve for Company liabilities (contingent or otherwise) nnd future expenses,
 including a reasonable reserve for any claims for indemnification under Article VI and for uny future
 expenses ussocintcd with nny tax audit or other Proceeding lhnt is pending or may arise.

                      (d)        Payments and Qistributions to Members in Kind. The Liquidator may not make
 nny payments or distributions lo Members or Assignees pursuant to Section I 3.4(a)(ii} or (iii) other than
 in cash unless all Members and Assignees receiving the property approve the transfor in kind. The
 Liquidator shall detennine the Fair Market Vulue of uny property transferred l<> Members or Assignees
 in kind according to the valuation proceuures set forth in Article XIV.

                 (e)   Character of Liquidating Distribution~. Except as otherwise required by the
 J.R.C., amounts paid to Members pursuant lo this Section 13.4 shall be treated as made in exchange for
 the interest of the Member in Compnny property pursuant to J.R.C. Section 736(b)(l), including lhe
 interest of such Member in Company goodwiU.

      13.5. Certificate of Tenninution. The Liquidntor shall tile a Certificate of Tcnnination of a
Domestic ~ntity on the completion of the winding up of the Company.

       I3.6. Reinstatement.              Jf the Company is tcnninnte   Fair Vnlue of un us.set as of nny dnte is its lair mnrkel vulue as detennincd by the Board of Managers in
   good faith using any reasonable valuation method. If any affected Member docs not ngrce with rhe
   valuation set by the Doard of Managers, the Fair Value shall be dctemlincd using procedures similar to
   chose set forth in Section 14.2, nnd Lhc cost of any such delenninuLion shall be borne entirely by the
   affected Member unless the Board of Managers or n Mnjority-in-Jnteresl of all Members other than lhe
   affected Member approves an alternative allocation of such costs.

               14.2.     Purchnsc Price of Membership lnreresL

                    (n)    For purposes of any redemption of n Membership Interest pursunnl to Section
    I0.3(c), the purchase price shall be the Triggering Event Purchase Price.

                 (b)     If the Offering Member nnd the Company cannot cooperutively designate an
   appraiser wiU1in 15 days foJlowing the date uf the Redemption Notice, then the Offering Member and
   the Company shall each select nn appraiser, un          15.3. Oovcming Law; Consent to Jurisdiction. This Agreement is govcmcd by and shall be
   construed under the Juws of the State of Texas without regard to legal rt!quirements that would require
  the application of the law of any other jurisdiction. Any Proceeding i1rising out of or rcluting to this
  Agreement or the Company' s activities or properties may be brought in the stutc courts of Dallas
  County, Texas or, if it hus or can acquire jurisdiction~ in the United Stntcs District Court located in
  Dallas County, Texas. Each Member und Assignee irrevocably submits to the exclusive jurisdiction of
  each such court in any such Proceeding, waives any objection it may now 01· hereafter have to venue or
  lo convenience of forum, agrees thal all cluims in respect of the Proceeding shnll be heard and
  detennincd only in any such court und abrrecs nol lo bring uny such Proceeding in any other court. The
  Company or any Member or Assignee muy file a copy of this Agreement wiU1 any court as wriUcn
  evidence of the agreement between the parties irrevocably to waive uny objections lo venue or to
  convenience of forum. Process in nny Proceeding refen·ed to in the second sentence of this Section may
  be served on nny party anywhere in the world.

         15.4. Waiver. Any foilul'c by n party to insist upon the strict perfom1unce of uny covenant or
 condition of this Agreement, or to exercise any right or remedy upon a breach of any such covenant or
 condition, docs not constitute waiver of nny such covenant or condition or any breach thereof. A purty
 will not be deemed to huve waived uny right ur remedy under this Agreement unless that party has
 signed H written document to that effect, and any such waiver is applicnblc only with respect lo the
 specific provision and instance for which it is given.

         15.5. Entire Agreement. This Agreement supersedes nil prior agreements, whether written or
 oral, between the parties with respect to its subject matter and constitutes u complete nnd exclusive
 statement of the agreement between the parties with respect to its subject matter.

         15.6. Successors nnd Assigns. No Member or Assignee may assign any of ils rights or delegate
 ony of its obligations under this Agreement except ns expressly pcm1itted in this Agreement

         15. 7. Third-Parties. Other than ai; provided in Section 5.7 (relating to reliance on authority of
 the Bonrd of Munugen.i) and Article VJ (relating Lo rights of Indemnified Persons), none of tbc
 provisions of this Agreement nre for the benefit of or enforceable by nny creditors of the Company or
 other persons not a party to this Agreement, except such benefits as inure to n successor or permitted
 assign in accordnncc with Section 15.6.

         15.8. Severability. If any provision of this Agreement is held invulid or unenforceable by any
court of competent jurisdiction, the other provisions of this Agreement will remain in full force and
cflect. Any provision of this Agreement held invalid or ummforceable only in part or degree will remain
in full force and effect lo the extent not held invalid or unenforceable.

         15.9. Construction. The language in this Agreement is lo be construed according to its fair
meaning and is not to be strictly construed for or aguinst uny party. Nothing in this Agreement is to be
construed as authorizing or requiring any action that is prohibited by the Code or other applicable law,
01· as prohibiting any action tJiat is required by the Code or other applicable law.

        15.10. Execution of Agreement. This Agreement may be executed in counterparts, each of
which will be deemed to be an original copy of this Agreement, and all of which together constitute one
agreement. Any signature to this Agreement evidenced by a facsimile or other electronic transmission of
such signature shall be binding on the parties to the same extent ns if such signature were an original.


FIRST AMENDEO AND RESTATED COMPANY AGREEMENT OF CEl\TUIUOJ\' P•·:cos Tt:ltMJl\'/\I. LLC          PAGE 28
G211457•.USPIS3032/0101/0721 fll

                                                                                                         MR.160
           I5.11. further Assurances. The pa11ies shall execute and deliver all documents, provide all
    information, and tnkc or refrain from taking action os may be necessary or upproprinte to achieve the
    purposes of this Agreement.

                              !This Spncc Left UJank lntcnOoually. Signature Page Follows.I




FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF CE.~'l'UIUON        ri::c:os TmtMINAl. LLC     PAGE29
12I1467.418P/3303210101/072I1 S


                                                                                                      MR.161
         Executed n.o.; of the Effective Dale sel forth nbove, by nnd nmong Lhe persons signing below.

  MEMBEltS:                                           CENTURION LOGISTICS LLC




                                                      STAM PEDE ENER




                                                      Name:   ~=-=-........
                                                                          .wo.o=----...,.._,.q.-~~~~-




                                                     T itIe: ?res.1 ~-r


 MANAGERS:                                           CENTURION LOGJSTICS LLC




                                                     B.
                                                     Nwne:    ..LIMLs l:\ciJ'-
                                                    Title:   ~rt=c;;, &n,t -             ---




FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF CENTURION PEcosn:HMINAI. LLC                       PAGE30
8211•5UISP/l3032IO f0tf072115


                                                                                                            MR.162
                                 FIRST AMENDED AND RESTATED
                                     COMPANYAGRF.EMENT
                                             OF
                                CENTUlUON PECOS TERMINAL LLC

                                     EXHIBIT A
                 MEMBERS' CONTRJ.BUTlONS AND PERCENTAGE INTEl{ESTS

                                     Effective ns oi' the Effective Date

                                                                  lnifinl Capital        (nitJaJ Percentage
  MEMBER NAME AND ADDRESS
                                                                   Con tribu ti on            Interest
  Centurion Logislics LLC                                            $400.00                  40.00%
  17950 Preston Road
  Suite 1080
  Dallas, Texas 75252

 Stampede Energy, LLC                                                $600.00                 60.00%
 800 Spring Street
 Suite 205
 Shreveport, Louisinnn 7110 I




FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF CENTUIUO:'\ P•:ros n :1ui •~Al.   Ll.C
0211457 .418Pl33032J0101107211 S


                                                                                                         MR.163
                                     FIRST AMENDED AND RESTATED
                                         COMPANY AGRJ£EMENT
                                                 OF
                                    CENTURION PECOS TERl\tllNAL LLC

                                               APPENDIX A
                                        PIUNCJPLES OF ALLOCATTON

             A.J  Introduction. This Appendix sets !OrU1 principles under which items of income, gain,
   loss, deduction and credit shall be allocated among the Members. This Appendix also provides for the
   determination and maintenance of Capital Accounts, generally in accordance with Treasury Regulations
   promulgated wider l.R.C. Section 704(b), for purposes of determining such ollocations. For purposes of
   this Appendix, an Assignee shnH be treated in the snmc manner as a Member.

            A.2       Definitions. Capitalized terms used in this Appendix huve the meanings set forth below
  or in the Agreement.

          "Adjusted Capital Account Deficit'' means ruiy deficit balance in a Member's Capital Account as
  of the end of a taxable year, after giving effect to lhc following adjustments:

                     (i)    Credit to the Capital Account any amounts the Member is ohlignled to 1-cstore
           pursuant to the Agreement or is deemed to be obligated to restore pursmml to (a) Treasury
           Rcgulatic>ns Section 1. 704-1 (b)(2)(ii)(c) (relating to obligations to pay partner promissory notes
           nntl other obligations to mnke contributions lo the Company), or (b) the penultimate sentences of
           Treasury Regulations Sections 1.704-2(g)( I) (relaring lo partnership minimum gain) and 1. 704-
           2(i)(5) (relating lo partner nonrecourse debt minimum gain); und

                  (ii)    Debit to such Capital Account the items described in Treasury Regulations
           Sections l. 704-l(b)(2)(ii)(d)( 4), 1. 704-J (b)(2)(ii)(d)(5), and 1. 704-1 (b)(2)(ii}(d)(6).

 The foregoing definition is intended to comply with Treasury Regulations Section l.704·l(b)(2){ii)(d)
 and shall be interpreted consistently thel'cwith.

           ucapital Accow1t" has the meaning set forth in Section A.3.

        "Depreciation'' means. for each taxable year, an amount equal to the depreciution, amo11ization,
 or other cost recovery deduction allowable with respect to an asset for such tnxable year, except that if'
the Gross Asset Value of an asset di ffors from its adjusted basis for federal income tax purposes ul the
beginning or such taxable yeur, Depreciation is un umount which bears the snmc ratio to such beginning
Gross Asset Value as the federal income tax depreciation, umortizulion, or other cost recovery deduction
for such taxable year bears to such beginning adjusted tax basis. If lhe adjusted basis for t'Cderal income
tax purposes of an asset at the beginning or such taxable year is zero, Depreciation shnll be determined
with reference to such beginning Gross Asset Value using uny reasonable method selected by the Board
of Managers.

       "Gross Asset Value" means an asset's adjusted busis for federal income lax PllllX>Ses, except as
follows:



FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF C.:N"l'l:IUON PECOS Tl-'. ltMINAI. LLC              Pl\GEA-2
9211451.4/SPl3l032'0101I072115


                                                                                                            MR.164
                 (i)    The initiul Gross Asset Value of an asset conlribute                         (iii)  If the Gross Asset Value of any Company asset is adjusted pursuant cu
                  subparagraph (ii) or (iii) of the Section A.2 definition of Gross Asset Value, the amount of such
                  adjustment shall be taken into account ns gain or loss from disposition of the ac;set for purposes
                  of computing Net Profit nm.I Net Loss.

                         (iv)    Gain or loss resulting from nny disposition of Company property with respect 10
                 which gain or loss is recognized for federnl income tax purposes shall be computed by rcl'Crence
                 to the Gross Asset Value or the property disposed of (unreduced by any liabilities nttrihutablc
                 thereto), notwithstnnding that the adjusted tax basis of such property differs from its Gross Asset
                 Value.

                         (v}    Jn lieu of the depreciation, amortization, and other cos! recovery deductions lnken
                 into account in cotnputing such taxable income or loss, there shall be lnken into occount
                 Depreciation com puled in occordnncc with the definition of Deprccintion in Section A.2.

                          (vi) To the exlent an adjustment to the adjusted tux b'1sis of any Company asset
                 pursuant to l.R.C. Section 734(b) is required pursuant to Treasury Regulations Section I.704-
                  l(b)(2)(iv)(m)(4) lo be taken into nccount in determining Capital Accounts as a re~mlt of n
                 distribution other than in liquidation of a Member's Membership Interest, the amount of such
                 adjustmenl shnlJ be treated ns an item of gain (if the adjustment increases the basis of the asscl)
                 or loss (if the adjustment decreases the busis of the nsset) from the disposition of the asset and
                 shall be taken into account for purposes or computing Net Profit or Net Loss.

          "Nonrecoursc Deductions'" has the meaning set forth in Treasury Regulations Section J. 704-
 2(b)( I) nnuch Member's Capital Contributions and the Fair Value of property contributed (ff permitted
hereunder) to the Company by such Member, (ii) such Member's share of the Company's Net Profit,

FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF CF."T\JRION PECOS TERMl~At. LLC                          rAGf; A-4
G211«57,41SP/n03210101/072115


                                                                                                                 MR.166
   and (iii) the amount of any Company liabilities assumed by .such Member or that arc secured by property
   distributed to such Member.

                 (b)      The Capital Account of each Member shall be debited by (i) the nn1otml of cash
   and the Fair Value of pl'Opcrty distributed to such Member. (ii) such Member's share of the Compnny's
   Net Loss, and (iii) the amount of any liabilities of such Member assumed by the Company or that arc
   secured by nny property contributed by such Member to the Company.

                  (c)    Upon the transfer by a Member of all or part of an interest in the Company ofter
  the Effective Dale, the Capital Account of the transferor that is attributable to the transferred interest
  carries over to the transferee and the Capital Accounts of the Members shall be aqjustcd to the extent
  provided in Treasury Regulations Section l.704-l(b)(2)(iv)(m).

                (d)      Jn dctennining the amount of nny liability for purposes of Sections A.3(a) and
  A.3(b), I.R.C. Section 752(c) and any other applicable provisions of the I.R.C. and the Treasury
  Regulations shall be taken into account.

                 (e)      Except as otherwise required by Trcnsury Rcgulntions Section l.704-1(b)(2)(iv),
  adjustment to Cnpitnl Accounts in respect of Company income, guin, loss, deduction, und T.R.C. Section
  705(a)(2)(B) expenditures (or items thereof) slmll be made wilh reference to the Je   any period shall be ullocated to the Members in such amounts as may be necessary to cuusc each
   Member's Capitul Account (as udjusced through the end of such period) to equul, ns nearly as possible,
    the sum (which may be either a positive or negative amount) of (i) the amount such Member W(1uld
   receive if all Company assets on hand at the end of such period were sold for cash at their Gro.ss Asset
   Values, all Company liabilities were satisfied in cash 11ccording to their terms (limited in the case of any
   Nonrecourse Liability and Partner Nonrecourse Debt to the Gross Asset Value of the properly securing
   such liabilities), all ohligntions (if uny) of Members to contribute additional capital lo the Company were
   satisfied, and a.JJy remaining cash was distributed to the Members under Section 4.2 us or the last day of
   such period, minus (ii) lhe Member's share of Partnership Minimum Gain and Purtner Nonrecoursc Debt
   Minimum Gain computed immediately prior to such deemed snlc of assets.

          A.4.2 Regulatory Allocations. The following special allocation.c; shall be applied in the order in
   which they arc listed. Such ordering is intended to comply with the ordering rules in Treasury
   Regulations Section I.704-2(j) and shall be applied consist  offset" within the meaning of Treasury Regulolions Section 1. 704-1 (b)t2)(ii)(  nccording tu their varying interests and l.R.C. Seclion 706(d), using nny convenlions penniltcd by law
  and select                                                  SCHEDULE A
                                       CERTIFICATE OF FAIR MARKET VALUE

           In accordance with the provisions of the definition of "Triggering Event Purchase Price" sel forth
    in the Pirst Amended and Restated Company Agreement of Centurion Pecos Terminal Ll. .C (the
    "Company") effective ns of November _ , 2014, the liquidating vnlue of the Membership Interests (ns
    defined in such company agreement) is as follows:


               I     Estimated fair nmrket value of Company nssets                   $
                                                                                    ---~----------~
              2      Less: estimated selling expenses                                $
              3      Less: liabilities
                                                                                    ----------
                                                                                     $
                                                                                    ~~----------~

              4      Less: reserves                                                  $
                                                                                    ---~---------
              5      Equals: total distributable proceeds (sum of lines I -4)       _$__________
              6      Less: Stampede Preferred Return llalnncc                        $
                                                                                    --------------~
              7      Less: Stampede Capital Contribution Bulance

              8      Equals: residual distribution amount (sum of lines 5 - 7)
                                                                                     $
              9      Residual distribution amount per percentage point of
                     Percentage Interest (line 8 + I00)                   $
                                                                                    ---------
             I0     Liquidnting Value of Stun1pcdc Mcmbcl'Ship lntcrcsf
             Jl     Stumpedc Preferred Return Balance (line 6)                       $
            12      Stampede Capital Contribution Ilalancc (line 7)                  $
                                                                                      ---------
            13      Stampede Percentage Interest (line 9 x 60.00%)
                                                                                    --------------
                                                                                    $
            14      Totnl (sum of lines 11 - 13)
                                                                                    --------------
                                                                                    ---------
                                                                                    $

            I5      Liquidating Value of Centurion Membership Interest
            16      Centurion Percentage lnl'erest (line 9 x 40.00%)



                              (This Space Left Blunk lntentionully. Signature Pugc Follows.I




FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF Ct1'1'lfHION Pf.COS TF.HMINAL LLC
6:Z11<117.           JN WITNESS WHEREOF, the Memhi:rs have executed this Certificate of Fnir Mnrkct Value as
   of U1c dnte first written nhove.

   MEMBERS:                                           CENTURION LOGISTICS LLC


                                                      By:_ _ _ _ _ _ _ _ _ _ _ _ _ __

                                                      Nnmc:
                                                              --------------
                                                      Title:_ _ _ _ _ _ _ _ _ _ _ _ __

                                                      STAMPEDE ENERGY, LLC


                                                      By:_ _ _ _ _ _ _ _ _ _ _ _ __




                                                     Title:




FIRST AMENDED AND RESTATED COMPANY AGREEMENT OF Ct~TUIUON Pe.:cos Tmo11:'-l,\l. LLC
6211457,.U8P/3303ZID1DflD1ZH Ii


                                                                                               MR.172
                                                                                                                 FILED
                                                                                                     DALLAS COUNTY
                                                                                                    11/22/2017 1:55 PM
                                                                                                        FELICIA PITRE
                                                                                                     DISTRICT CLERK

                                                                                             Marissa Pittman
                                        CAUSE NO. DC-16-07706

CENTURION LOGISTICS LLC,                               §      IN THE DISTRICT COURT OF
individually and derivatively on behalf of             §
CENTURION PECOS TERMINAL LLC,                          §
a Texas Limited Liability Company,                     §
                                                       §
           Plaintiffs,                                 §
                                                       §
v.                                                     §
                                                       §
JAMES BALLENGEE, BALLENGEE                             §
INTERESTS, LLC, JOHN CALCE,                            §      DALLAS COUNTY, TEXAS
STAMPEDE TX ENERGY, LLC,                               §
CENTURION MIDSTREAM GROUP,                             §
LLC, CENTURION TERMINALS, LLC                          §
                                                       §
           Defendants,                                 §
                                                       §
and CENTURION PECOS TERMINAL                           §
LLC, a Texas Limited Liability Company                 §
                                                       §
           Nominal Defendant.                          §      44th JUDICIAL DISTRICT

          DEFENDANT/COUNTER-PLAINTIFF JOHN CALCE’S FIRST AMENDED
             COUNTERCLAIM AGAINST CENTURION LOGISTICS LLC AND
                      CENTURION PECOS TERMINAL LLC

           John Calce (“Counter-Plaintiff” or “Calce”) files his First Amended Counterclaim

complaining of Centurion Logistics LLC (“Centurion Logistics”) and Centurion Pecos Terminal

LLC (“Centurion Pecos”) (collectively, “Counter-Defendants”) and, in support thereof, would

respectfully show the Court as follows:

                                                 I.
                                          DISCOVERY LEVEL

           1.         Discovery in this matter is to be conducted under Texas Rule of Civil Procedure

190.4 (Level 3).




DEFENDANT/COUNTER-PLAINTIFF JOHN CALCE’S FIRST AMENDED COUNTERCLAIM
AGAINST CENTURION LOGISTICS LLC AND CENTURION PECOS TERMINAL LLC                              PAGE 1
9513752.1/SP/38371/0105/112217

                                                                                                        MR.173
                                                 II.
                                           MONETARY RELIEF

           2.         Calce seeks both monetary and non-monetary relief. The monetary relief sought

by Calce is, at this time, over $100,000 but not more than $200,000. But the monetary relief

sought by Calce continues to increase as he is required to incur additional expenses in defending

himself against the claims brought against him in this lawsuit.

                                                    III.
                                                  PARTIES

           3.         Plaintiff Calce is an individual residing in Collin County, Texas.

           4.         Counter-Defendant Centurion Logistics is a limited liability company organized

under the laws of the State of Texas with its principal place of business in Dallas, Dallas County,

Texas. Centurion Logistics has made an appearance in this matter.

           5.         Counter-Defendant Centurion Pecos is a limited liability company organized

under the laws of the State of Texas with its principal place of business in Dallas, Dallas County,

Texas. Centurion Pecos has made an appearance in this matter through Centurion Logistics

bringing claims against Calce and the other Defendants derivatively on behalf of Centurion

Pecos.

                                                 IV.
                                       JURISDICTION AND VENUE

           6.         This Court has jurisdiction over this matter because the amount in controversy

exceeds the minimum jurisdictional limits of this Court.

           7.         Calce asserts that Dallas County is not a proper venue for this lawsuit pursuant to

Section 15.011 of the Texas Civil Practice and Remedies Code. The bases for such assertion are

set forth in Calce’s Motion to Transfer Venue. The Motion to Transfer Venue has been denied

and is an interlocutory order.

DEFENDANT/COUNTER-PLAINTIFF JOHN CALCE’S FIRST AMENDED COUNTERCLAIM
AGAINST CENTURION LOGISTICS LLC AND CENTURION PECOS TERMINAL LLC                                  PAGE 2
9513752.1/SP/38371/0105/112217

                                                                                                            MR.174
                                                V.
                                       FACTUAL BACKGROUND

           8.         On June 27, 2016, Centurion Logistics, individually and derivatively on behalf of

Centurion Pecos, filed its Original Petition complaining of Calce and the other Defendants.

Centurion Logistics has brought claims against Calce for (1) breach of fiduciary duty; (2) unjust

enrichment; and (3) aiding and abetting fraudulent concealment.

           9.         Plaintiff generally claims that Calce and the other Defendants carried out a

scheme that resulted in Centurion Pecos and Centurion Logistics losing their interest in the

Reeves County Property, thereby allegedly depriving such entities of the opportunity to construct

a railway terminal for the shipping of crude oil on the Reeves County Property. 1 Among other

things, Plaintiff alleges that Calce breached the fiduciary duties that he allegedly owed Centurion

Logistics as a manager of the company. See Pl.’s Orig. Pet. ¶¶ 36 – 42. Plaintiff further claims

that Calce took various allegedly unauthorized acts on behalf of Centurion Pecos. See id. ¶ 24.

           10.        On September 20, 2016, Calce filed his Motion to Transfer Venue and Brief in

Support Thereof and, Subject Thereto, Original Answer (the “Original Answer”). Since the time

of filing his Original Answer, Calce has incurred significant expenses in defending against the

claims that have been brought against him in the lawsuit.

CALCE’S RIGHT TO INDEMNIFICATION/IMMEDIATE REIMBURSEMENT                         OF   EXPENSES   FROM
CENTURION LOGISTICS

           11.        Calce is a manager of Centurion Logistics.        Section 1.1 of the Company

Agreement of Centurion Logistics (the “Logistics Agreement”) defines an “Indemnified Person”

as follows:



1
 The term “Reeves County Property,” when used herein, should be understood to have the same meaning
as the term is used and defined in Plaintiff’s Original Petition.

DEFENDANT/COUNTER-PLAINTIFF JOHN CALCE’S FIRST AMENDED COUNTERCLAIM
AGAINST CENTURION LOGISTICS LLC AND CENTURION PECOS TERMINAL LLC                                 PAGE 3
9513752.1/SP/38371/0105/112217

                                                                                                          MR.175
           “Indemnified Person” means (a) a Member or Assignee; (b) a Manager; (c) a
           Liquidator (if any); (d) any Affiliate of the Company, a Member or Assignee, a
           Manager, or a Liquidator; and (e) any governing person, officer, employee, agent,
           or owner of the Company, a Member or Assignee, a Manager, a Liquidator, or
           any Affiliate of any of the foregoing. A person is an Indemnified Person whether
           or not such person has the status required to be an Indemnified Person at the time
           any Proceeding is made or maintained as described in Article VI or at the time
           any amendment to this Agreement is proposed under Section 15.1.

See Section 1.1 of the Logistics Agreement (emphasis added). A true and correct copy of the

Logistics Agreement is attached hereto as Exhibit A. Calce, as a manager of the company, is

therefore an “Indemnified Person” under the Agreement. See id.

           12.        Section 6.2 of the Logistics Agreement is entitled “Indemnification by Company”

and provides as follows:

           To the fullest extent permitted by applicable law, and subject to Section 6.3,
           [Centurion Logistics] indemnifies and holds harmless each Indemnified Person
           from and against any Damages arising from any Proceeding relating to the
           conduct of [Centurion Logistics’] business or to any act or omission by such
           Indemnified Person within the scope of the Indemnified Person’s authority in the
           course of [Centurion Logistics’] business or for any misconduct or negligence on
           the part of any other person that is an employee or agent of [Centurion Logistics].
           An Indemnified Person’s expenses paid or incurred in defending itself against
           any Proceeding shall be reimbursed as paid or incurred. The right to
           indemnification conferred in this Article VI is not exclusive of any other right that
           any person may have or hereafter acquire under any statute, agreement, vote of
           Members, or otherwise.

See Ex. A § 6.2 (emphasis added).              Accordingly, pursuant to Section 6.2, Calce—as an

Indemnified Person—is entitled to immediate reimbursement of “expenses paid or incurred in

defending [himself] against any Proceeding.” See id.

           13.        Section 1.1 of the Agreement defines “Proceeding” as follows: “(a) any

threatened, pending, or completed action or other proceeding, whether civil, criminal,

administrative, arbitrative, or investigative; (b) an appeal of any such proceeding, and (c) any




DEFENDANT/COUNTER-PLAINTIFF JOHN CALCE’S FIRST AMENDED COUNTERCLAIM
AGAINST CENTURION LOGISTICS LLC AND CENTURION PECOS TERMINAL LLC                                   PAGE 4
9513752.1/SP/38371/0105/112217

                                                                                                            MR.176
inquiry or investigation that could lead to any such proceeding.” See Ex. A § 1.1. This Lawsuit

clearly constitutes a “Proceeding” under the Logistics Agreement.

           14.        Under the terms of the Logistics Agreement, Centurion Logistics is required to

reimburse Calce for any and all expenses paid or incurred by Calce in defending himself in this

lawsuit—as such expenses are paid or incurred. If it is ultimately determined that Calce is not

entitled to such payments, the Logistics Agreement expressly provides Centurion Logistics with

an appropriate remedy. See Ex. A § 6.3(c) (providing that “[a]ny payments made to or on behalf

of a person who is later determined not to be entitled to such payments shall be repaid by the

person to [Centurion Logistics].”).

CENTURION LOGISTICS’ REFUSAL TO REIMBURSE CALCE’S DEFENSE COSTS

           15.        On August 22, 2017, Calce—through his counsel—requested that Centurion

Logistics, pursuant to Section 6.2 of the Agreement, (1) reimburse Calce the full amount of

expenses that he had been invoiced as of July 31, 2017, plus an additional $50,000 to be applied

to future expenses as they are incurred; and (2) agree to reimburse Calce the additional expenses,

in excess of such $50,000 advancement, that he pays or incurs in his defense of the Lawsuit as

such expenses are paid or incurred (referred to hereinafter as the “Reimbursement Request”).

           16.        The Reimbursement Request provides that, “[p]ursuant to Section 6.3 of the

Agreement, Mr. Calce hereby affirms that it is his good faith belief that he has met the standard

of conduct necessary for indemnification under Section 6.3.” The Reimbursement Request also

provides that “Mr. Calce further agrees to repay any amount that is paid or reimbursed by

Centurion Logistics, pursuant to Section 6.2, if it is determined by a court of competent

jurisdiction that Mr. Calce did not meet the aforementioned standard or if indemnification is

otherwise determined to be prohibited by law.”


DEFENDANT/COUNTER-PLAINTIFF JOHN CALCE’S FIRST AMENDED COUNTERCLAIM
AGAINST CENTURION LOGISTICS LLC AND CENTURION PECOS TERMINAL LLC                             PAGE 5
9513752.1/SP/38371/0105/112217

                                                                                                       MR.177
           17.        Centurion Logistics denied Calce’s request for reimbursement.       To date,

Centurion Logistics has not reimbursed Calce any amount for the expenses he has paid and

incurred in defending himself against the claims brought against him in the Lawsuit.

CALCE’S RIGHT TO INDEMNIFICATION/IMMEDIATE REIMBURSEMENT                     OF   EXPENSES     FROM
CENTURION PECOS

           18.        When Centurion Pecos was initially formed, Calce was the sole manager of the

company. See the Company Agreement of Centurion Pecos (the “Pecos Original Agreement”),

which is dated effective September 12, 2014, a true and correct copy of which is attached hereto

as Exhibit B. Calce was also appointed as the president of Centurion Pecos. Such appointment

was effective as of September 11, 2014.

           19.        In November 2014, the First Amended and Restated Company Agreement of

Centurion Pecos (the “Pecos Amended Agreement”) was executed. A true and correct copy of

the Pecos Amended Agreement is attached hereto as Exhibit C. The First Amended and Restated

Company Agreement removed Calce as a manager of Centurion Pecos, but Calce remained the

duly appointed president of the company.

           20.        Section 1.1 of both the Pecos Original Agreement and the Pecos Amended

Agreement defines an “Indemnified Person” as follows:

           “Indemnified Person” means (a) a Member or Assignee; (b) a Manager; (c) a
           Liquidator (if any); (d) any Affiliate of the Company, a Member or Assignee, a
           Manager, or a Liquidator; and (e) any governing person, officer, employee,
           agent, or owner of the [Centurion Pecos], a Member or Assignee, a Manager, a
           Liquidator, or any Affiliate of any of the foregoing. A person is an Indemnified
           Person whether or not such person has the status required to be an Indemnified
           Person at the time any Proceeding is made or maintained as described in Article
           VI or at the time any amendment to this Agreement is proposed under Section
           15.1, provided such person had the status required to be an Indemnified Person at
           the time of the relevant actions referenced in the Proceeding.

See Ex. B § 1.1 (emphasis added); see also Ex. C § 1.1 (emphasis added).


DEFENDANT/COUNTER-PLAINTIFF JOHN CALCE’S FIRST AMENDED COUNTERCLAIM
AGAINST CENTURION LOGISTICS LLC AND CENTURION PECOS TERMINAL LLC                               PAGE 6
9513752.1/SP/38371/0105/112217

                                                                                                        MR.178
           21.        Moreover, Section 6.2 of both the Pecos Original Agreement and the Pecos

Amended Agreement is entitled “Indemnification by Company” and provides as follows:

           To the fullest extent permitted by applicable law and subject to Section 6.3,
           [Centurion Pecos] indemnifies and holds harmless each Indemnified Person from
           and against any Damages arising from any Proceeding relating to the conduct of
           [Centurion Pecos’] business or to any act or omission by such Indemnified
           Person, including any act or omission constituting negligence, within the scope of
           the Indemnified Person’s authority in the course of [Centurion Pecos’] business or
           for any misconduct or negligence on the part of any other person that is an
           employee or agent of [Centurion Pecos]. An Indemnified Person’s expenses
           paid or incurred in defending itself against any Proceeding shall be reimbursed
           as paid or incurred. The right to indemnification conferred in this Article VI is
           not exclusive of any other right that any person may have or hereafter acquire
           under any statute, vote of Members, or otherwise.

See Ex. B § 6.2 (emphasis added); see also Ex. C § 6.2 (emphasis added).

           22.        Like the Logistics Agreement, the terms of the Pecos Original Agreement and the

Pecos Amended Agreement require Centurion Pecos to reimburse Calce for any and all expenses

paid or incurred by Calce in defending himself in this lawsuit, as such expenses are paid or

incurred. Furthermore, also like the Logistics Agreement, both the Pecos Original Agreement

and the Pecos Amended Agreement provide Centurion Pecos with an adequate remedy if it is

ultimately determined that Calce is not entitled to such payments. See Exs. B and C § 6.3(c)

(providing that “[a]ny payments made to or on behalf of a person who is later determined not to

be entitled to such payments shall be repaid by the person to [Centurion Pecos].”).

           23.        To date, Centurion Pecos has not reimbursed Calce any amount for the expenses

that he has paid and incurred in defending himself against the claims brought against him in this

lawsuit.

           24.        The Pecos Amended Agreement identifies Centurion Logistics and Defendant

Stampede TX Energy, LLC (“Stampede”) as the only members of Centurion Pecos. Pursuant to

the Pecos Amended Agreement, Stampede is the majority-in-interest member holding a 60%

DEFENDANT/COUNTER-PLAINTIFF JOHN CALCE’S FIRST AMENDED COUNTERCLAIM
AGAINST CENTURION LOGISTICS LLC AND CENTURION PECOS TERMINAL LLC                                PAGE 7
9513752.1/SP/38371/0105/112217

                                                                                                         MR.179
membership interest in Centurion Pecos, and Centurion Logistics holds the remaining 40%

membership interest.

           25.        Stampede—on behalf of Centurion Pecos—has already agreed that Centurion

Pecos will reimburse Calce for the amount of expenses that he has paid or incurred (or will pay

and incur) in defending himself against the claims brought against him in this lawsuit. But

Centurion Logistics claims that Stampede was removed as a manager of Centurion Pecos on June

13, 2016. Stampede disputes the propriety of the alleged removal and does not recognize same.

Accordingly, Calce’s claim for contractual indemnification and reimbursement/advancement of

defense costs against Centurion Pecos is significantly intertwined with and dependent upon the

outcome of the competing declaratory judgment claims of Stampede and Centurion Logistics

regarding which entity has control of Centurion Pecos.

                                                  VI.
                                           CAUSES OF ACTION

                                 COUNT 1: DECLARATORY JUDGMENT

           26.        Calce restates and incorporates the allegations contained in the preceding

paragraphs.

           27.        As shown by the facts set forth above, Calce is entitled to indemnification from

Centurion Logistics and Centurion Pecos pursuant to the terms of such entities’ own company

agreements. Calce is further entitled to reimbursement of the expenses he has paid and incurred

(and those that he will pay and incur in the future), as such expenses are paid and incurred, in

defending himself against the claims brought against him in this lawsuit.

           28.        Calce therefore seeks a judicial determination that:




DEFENDANT/COUNTER-PLAINTIFF JOHN CALCE’S FIRST AMENDED COUNTERCLAIM
AGAINST CENTURION LOGISTICS LLC AND CENTURION PECOS TERMINAL LLC                               PAGE 8
9513752.1/SP/38371/0105/112217

                                                                                                         MR.180
           (a)        Centurion Logistics is required to reimburse Calce the expenses, including but not

                      limited to attorneys’ fees, that he has paid or incurred to date in defending himself

                      against the claims brought against him in this lawsuit;

           (b)        Centurion Logistics is required to reimburse Calce the expenses, including but not

                      limited to attorneys’ fees, that he pays or incurs in the future in defending himself

                      against the claims brought against him in this lawsuit;

           (c)        In the unlikely event that any liability be found on the part of Calce, Centurion

                      Logistics is required to indemnify Calce and hold him harmless from any

                      damages that relate to either (i) the business of Centurion Logistics and/or (ii) any

                      alleged acts or omissions that were purportedly taken or made by Calce in his

                      capacity as a manager of Centurion Logistics (not including any damages arising

                      from any conduct set forth in Section 6.3(a)(i)-(iv) of the Logistics Agreement);

           (d)        Centurion Pecos is required to reimburse Calce the expenses, including but not

                      limited to attorneys’ fees, that he has paid or incurred to date in defending himself

                      against the claims brought against him in this lawsuit;

           (e)        Centurion Pecos is required to reimburse Calce the expenses, including but not

                      limited to attorneys’ fees, that he pays or incurs in the future in defending himself

                      against the claims brought against him in this lawsuit; and

           (f)        In the unlikely event that any liability be found on the part of Calce, Centurion

                      Pecos is required to indemnify Calce and hold him harmless from any damages

                      that relate to either (i) the business of Centurion Pecos and/or (ii) any alleged acts

                      or omissions that were purportedly taken or made by Calce in his capacity as a

                      manager of Centurion Pecos (not including any damages arising from any conduct


DEFENDANT/COUNTER-PLAINTIFF JOHN CALCE’S FIRST AMENDED COUNTERCLAIM
AGAINST CENTURION LOGISTICS LLC AND CENTURION PECOS TERMINAL LLC                                     PAGE 9
9513752.1/SP/38371/0105/112217

                                                                                                               MR.181
                      set forth in Section 6.3(a)(i)-(iv) of the Pecos Original Agreement and Pecos

                      Amended Agreement).

                 COUNT 2: BREACH OF CONTRACT (CENTURION LOGISTICS)

           29.        Calce restates and incorporates the allegations contained in the preceding

paragraphs.

           30.        The Logistics Agreement constitutes a valid and enforceable contract. Centurion

Logistics breached the Logistics Agreement by failing to reimburse Calce the amount of

expenses he has paid and incurred in defending himself against the claims brought against him in

this lawsuit. Calce performed, tendered performance of, or was excused from performing any of

his obligations under the Logistics Agreement.

           31.        As a result of Centurion Logistics’ breach, Calce has suffered actual damages.

Calce is entitled to recover such damages from Centurion Logistics.

                     COUNT 3: BREACH OF CONTRACT (CENTURION PECOS)

           32.        Calce restates and incorporates the allegations contained in the preceding

paragraphs.

           33.        The Pecos Original Agreement and the Pecos Amended Agreement constitute

valid and enforceable contracts. Centurion Pecos breached the Pecos Original Agreement and

the Pecos Amended Agreement by failing to reimburse Calce the amount of expenses he has paid

and incurred in defending himself against the claims brought against him in this lawsuit. Calce

performed, tendered performance of, or was excused from performing any of his obligations

under the Pecos Original Agreement and the Pecos Amended Agreement.

           34.        As a result of Centurion Pecos’ breach, Calce has suffered actual damages. Calce

is entitled to recover such damages from Centurion Pecos.


DEFENDANT/COUNTER-PLAINTIFF JOHN CALCE’S FIRST AMENDED COUNTERCLAIM
AGAINST CENTURION LOGISTICS LLC AND CENTURION PECOS TERMINAL LLC                              PAGE 10
9513752.1/SP/38371/0105/112217

                                                                                                         MR.182
                                                 VII.
                                            ATTORNEYS’ FEES

           35.        Calce restates and incorporates the allegations contained in the preceding

paragraphs.

           36.        Pursuant to Section 37.009 of the Texas Civil Practice and Remedies Code, Calce

seeks an award of his reasonable and necessary attorneys’ fees and costs incurred in prosecuting

his declaratory judgment claim and for any appeal.

           37.        Calce is further entitled to and hereby requests judgment for his reasonable and

necessary attorneys’ fees incurred in bringing this counterclaim and for any appeal pursuant to

Section 38.001 of the Texas Civil Practice and Remedies Code. Calce either has or will present

his claim to Plaintiff or to a duly authorized agent of Plaintiff in accordance with Section 38.002

of the Texas Civil Practice and Remedies Code.

                                               VIII.
                                       CONDITIONS PRECEDENT

           38.        All conditions precedent to maintaining this action have occurred and been

satisfied or have been excused or waived.

                                                     IX.
                                                   PRAYER

           Counter-Plaintiff John Calce requests that, upon final hearing, Calce have judgment

against Counter-Defendants Centurion Logistics LLC and Centurion Pecos Terminal LLC as

follows:

           1.         A declaration that Centurion Logistics is required to reimburse Calce the
                      expenses, including but not limited to attorneys’ fees, that he has paid or incurred
                      to date in defending himself against the claims brought against him in this
                      lawsuit;




DEFENDANT/COUNTER-PLAINTIFF JOHN CALCE’S FIRST AMENDED COUNTERCLAIM
AGAINST CENTURION LOGISTICS LLC AND CENTURION PECOS TERMINAL LLC                                  PAGE 11
9513752.1/SP/38371/0105/112217

                                                                                                             MR.183
           2.         A declaration that Centurion Logistics is required to reimburse Calce the
                      expenses, including but not limited to attorneys’ fees, that he pays or incurs in the
                      future in defending himself against the claims brought against him in this lawsuit;

           3.         A declaration that, in the unlikely event that any liability be found on the part of
                      Calce, Centurion Logistics is required to indemnify Calce and hold him harmless
                      from any damages that relate to either (i) the business of Centurion Logistics
                      and/or (ii) any alleged acts or omissions that were purportedly taken or made by
                      Calce in his capacity as a manager of Centurion Logistics (not including any
                      damages arising from any conduct set forth in Section 6.3(a)(i)-(iv) of the
                      Logistics Agreement);

           4.         A declaration that Centurion Pecos is required to reimburse Calce the expenses,
                      including but not limited to attorneys’ fees, that he has paid or incurred to date in
                      defending himself against the claims brought against him in this lawsuit;

           5.         A declaration that Centurion Pecos is required to reimburse Calce the expenses,
                      including but not limited to attorneys’ fees, that he pays or incurs in the future in
                      defending himself against the claims brought against him in this lawsuit;

           6.         A declaration that, in the unlikely event that any liability be found on the part of
                      Calce, Centurion Pecos is required to indemnify Calce and hold him harmless
                      from any damages that relate to either (i) the business of Centurion Pecos and/or
                      (ii) any alleged acts or omissions that were purportedly taken or made by Calce in
                      his capacity as a manager of Centurion Pecos (not including any damages arising
                      from any conduct set forth in Section 6.3(a)(i)-(iv) of the Pecos Original
                      Agreement and Pecos Amended Agreement);

           7.         Judgment against Centurion Logistics for the amount of expenses, including
                      attorneys’ fees, paid or incurred by Calce in defending himself against the claims
                      brought against him in this lawsuit;

           8.         Judgment against Centurion Pecos for the amount of expenses, including
                      attorneys’ fees, paid or incurred by Calce in defending himself against the claims
                      brought against him in this lawsuit;

           9.         Judgment against Counter-Defendants for Calce’s reasonable and necessary
                      attorneys’ fees incurred in pursuing this counterclaim;

           10.        Judgment against Counter-Defendants for pre- and post-judgment interest as
                      provided by law;

           11.        Judgment against Counter-Defendants for Calce’s costs of suit; and

           12.        Such other and further relief to which Calce may be justly entitled.


DEFENDANT/COUNTER-PLAINTIFF JOHN CALCE’S FIRST AMENDED COUNTERCLAIM
AGAINST CENTURION LOGISTICS LLC AND CENTURION PECOS TERMINAL LLC                                   PAGE 12
9513752.1/SP/38371/0105/112217

                                                                                                              MR.184
                                          Respectfully submitted,


                                          /s/ David N. Kitner
                                          DAVID N. KITNER
                                          State Bar No. 11541500
                                          david.kitner@strasburger.com
                                          CHASE J. POTTER
                                          State Bar No. 24088245
                                          chase.potter@strasburger.com
                                          STRASBURGER & PRICE, LLP
                                          901 Main Street, Suite 6000
                                          Dallas, TX 75202-3794
                                          (214) 651-4300
                                          (214) 651-4330 Fax

                                          ATTORNEYS FOR DEFENDANTS
                                          JOHN CALCE, CENTURION MIDSTREAM
                                          GROUP, LLC, CENTURION TERMINALS,
                                          LLC, AND STAMPEDE TX ENERGY, LLC

                                 CERTIFICATE OF SERVICE

        The undersigned counsel certifies that on the 22nd day of November, 2017, a true and
correct copy of the foregoing was forwarded to all known counsel in compliance with the Texas
Rules of Civil Procedure.

                                          /s/ Chase J. Potter
                                          Chase J. Potter




DEFENDANT/COUNTER-PLAINTIFF JOHN CALCE’S FIRST AMENDED COUNTERCLAIM
AGAINST CENTURION LOGISTICS LLC AND CENTURION PECOS TERMINAL LLC                     PAGE 13
9513752.1/SP/38371/0105/112217

                                                                                                MR.185
EXHIBIT A




            MR.186
                       COMPANY AGRF:F:MF:NT

                                   OF

                         Centurion Logistics LLC

                    a Texas Limited Liability Com pan~'

                       Effoctivc September· 16, 2013




THE MEMBERSHIP INTERESTS REPRESENTED BY THIS AGREEl\ilENT HAVE
NOT BEEN REGISTERED UNDER ANY SECURITrns LA ws AND MAy NOT HE
SOLD,   PLEDGED    OR   OTHERWISF:  TRANSFERRF.D     ABSENT     SUCH
l~EGISTl~ATION OR AN EXEMPTION THEREFROM.       THE TRANSFER OF
rvmMBERSIIIP INTERESTS IS FORTHER RESTRICTED B\' ARTICLI~'. x OF THIS
AGREl                                                   T AHLE OF CONTENTS

                                                                                                                                             Page

AH.TIC~ LE      l DEFINITIONS ........................................................................................................ t
     1. l.        Delined Tcnns ......................................................................................................... l
     1.1.          Usage ..................................................................... .................................................. 4

ARTICLE fl ORGANIZATIONAL MATTERS ...................................................................... 5
    2.1.            Fonnation ................................................................................................................ 5
    2.2.            Naine ....................................................................................................................... 5
    2.3.            Registered Office and Agent; Principal Office ....................................................... 5
    2.4.            Tenn ........................................................................................................................ 5
    2.5.            Purposes .............................................................. ...... ........................... .................... 5
    2.6.            Po\vers ..................................................................................................................... 5
    2.7.            Co1npany Properly ................................................................................................... 5
     2.8.           Initial l'vlc111bers ............................. .......................................................................... 6
    2.9             Options to Acquire Additional Uni1s ....................................................................... 6
     2.10           Consent of lvfanagers ............................................................................................... 6
    2. l 1.         Status of Managers and Members .......................................................................... 6
    2.12.           Unit Certificates .......................................................................... ,........................... 6
    2. l J.         No State Law Partnership ........................................................................................ 6

ARTICLE III CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS .............................. 6
  J . l.   Initial Capital Contributions .................................................................................... 6
  3.2.     Additional Capital Contributions ............................................................................ 6
  3J .     Capital Accounts ............................................................................................... ...... 7
  3.4.     No Right to Return of or Interest on Capit~tl Account ........................................, ... 7
  3.5 .    Me1nbcr Loans ............................... .................................................................. .. ...... 7
  3.6.     i\1e1nber Notes ......................................................................... ................................ 7

ARTICLE IV ALLOCATIONS AND DISTRIBUTIONS ....................................................... 8
  4.1.    Allocation of Profit ()r Loss ..................................................................................... 8
  4.2.                                    or
          Disnibutions Distributable Cash ......................................................................... 8
  4.3.    \Vithholding ............................................................................................................. 8
  4.4 .   Limitation on Distributions ..................................................................................... 8
     45.             No Right to Partition or Distributions in Kind ........................................................ 9

ARTl(~LF.        V l\ilANAGEiVIENT............................................................................................... ~ ... 9
     5. I .        Management and Control of Company Business .................................................... 9
     5.2.          Delegation of Authority ......................................................................................... I 0
     5.3.          Limitations on Manager Authority ........................................................................ 10
     5.4.          Reliance ................................................................................................................. 10
     5.5.          Co111pens<1tion and Expenses of Members and Managers ................................. .... 10
     5.6.          Standards of Manager and Member Conduct ........................................................ 10
C0:\11'.\'\\ Al;HH:\IDl OF C•:'>ll HIO:\ Loc;JSTICS LLC
                                                     P _\(;E i




                                                                                                                                                        CALCE01479
                                                                                                                                                           MR.188
     5.7.            Resignation, Removal, an     l 2.3.         Optional Redemption of l'vlembership Interest.. .................................................... 24
     12.4.          Status oi" Fonner Member ...................................................................................... 24

ARTICLE XIII WINDING lJP AND TERMINATION ......................................................... 2-t
  l 3.1.  Events Requiring Winding Up .............................................................................. 24
     13.2.          Winding Up Procedut'cs ........................................................................................ 24
     Ll.3.          Continuation Without Winding Up ....................................................................... 25
     114             Liquidation of Assets and Application and Distrihulion nf Proceeds ................... 25
     13.5.          Certificate of Termination ..................................................................................... 26
     l 3.6.         Rcinstaletncnt ........................................................................................................ 26

ARTICLE XIV VAl,U1\TION .................................................................................................. 26
  l4. l.                             or
          foir Value Company Property .......................................................................... 26
  14.2.   Fair Value of Membership Interest. ...................................................................... 27

ARTJC:LE XV (;ENERAI, PllOVISJONS .............................................................................. 28
  15. I.   J\n1end1ncnts.......................................................................................................... 2 8
   15.2.   Notice .................................................................................................................... 28
   l 5.3.  Governing Law; Consent to Jurisdlction ............................................................... 29
  15.4.    Waiver ................................................................................................................... 29
  15.5.    l ~ntire 1\grcc1nent .................................................................................................. 29
   15.6.   Successors and Assigns ......................................................................................... 29
   15.7.   ·rhird-Parties .......................................................................................................... 29
   15.8.   Scverabi!ity ............................................................................................................ 29
  15.9.    Construction .......................................................................................................... 29
   15.10.  Execution of Agreement ..................... ., ................................................................. 30
   15.11.  Further Assurances ................................................................................................ 30
   15.12.  Po\vcr of 1\ttorney ................................................................................................. 30

EXHIBIT A MEMBEHS' CONTRIBUTIONS AND PERCENTAGE INTEl{ESTS ......... 32

EXHIHIT B SPOUSAL .JOIN DER AND CO!\SENT ............................................................... l

APPl•:NDIX A PRINCIPLES OF ALLOCATION ............................................................... A-t
   A.l      lntroduction ......................................................................................... " .............. 1\-l
   A.2      Definitions ........................................................................................................... A·\
   A3       Capital Accounts ............................................................................... .................. A-4
   A.4      Allocations of Net Profit and Nel Loss ............................................................... 1\-5
     AS              ·rax Allocations ................................................................................................... .1\-8




Cm1l'.\'\ Ac1u:Dus1 or CD irmo\ Lo(;1sncs LLC
                                                                  r.\(;~:   iii




                                                                                                                                                  CALCE01481
                                                                                                                                                     MR.190
                                    COM PANY AGREEMENT
                                             OF
                                  CENT URION LOGISTICS LLC

        Th is agreement ("Agreement'') is entered into el't"ective HS  or    September 18. 201] (the
""IJfoctive Date"). by the persons identilied 0 11 the signature pag,e(s) hereo f.

                                           RECITALS

       1\.      rhe Company was fo rmed pursuant to a Certificate 0r Formation lilcd with             th~
Sccn:tary of State of the Stale or Tcxas effective as ol'S1;ptcmber 16. 2013.

         13.   I hl' parties desire to provide for the regulation      ""Certificate or Formation·· me::ins thl: ccrti licnte or lormatio11 li led with respect to tht:
Company as provided in Section 2. 1. as such certificate may be corrected. amended. or restated.

     ··ce11ilicate or Membership Interest" means a certificate rcpn:scnting each Membe(s
Mcmhersb ip Interest in a form approved by 1hc Mnnagers.

       ··code·· means the Texas 13usiness Orgnnizations Code. as amended from time to time.
nnd any successor law,

      ··companv··          m eA n s   the limi ted liability company fo rmed   plll'S U\llll lo   the Certificate    or
Formation.

        "Control" means the possession. directly M indirectly. of the power to direct or cause thi.:
direction of lhc managenhml and policies or a person. whether through ownership of voting
securities. by contrnct. m otherwise.

         "Damages" means any expense or loss (including any court costs, judgment. or
settlement payment, penalty. fine, tax, and reasonable attorney"s fees or other di spute resolution
costs ) pa id or i11cmrcd in connection with or us H consequence of any Proceed ing. net of any
insurance or other recoveries received by thiJ lndcmniliecl Party with respec t to the foregoing.

         ··Distributable Cash.. means the cash and cash equ ivalents held by t.he Company
(dctermined in accordance with its accounting policies lbr reporting cash !lows), less any amount
o l' such cash that the Managers determine shoulu be reLained for the nwso1iable currcnl and
future needs of the Company business.

         ··f:ffective Date·· means the effccti\'c dale of thi s Agreemcm as set fo rth                         111   the
i1Hroductio11 to this Agreement.

        "Fair Value" means, with respect to an asset. its Fair Value tktcrmined according to
Article X I V.

     ··Formation Oat..:·· means the effecti \'c date M the original Certificate               or Formation or the
Company.

          ··Jndemnilicd Person·· means (a) a Member or Ass i gnee~ (b) a Mn11nger. (c) a Liquidator
(i t' any): (d) any Afliliate or the Compan). a Member or Assignee. n Manager. or a Liquidator:
and (e) any governing person. officer. employee. agent. or owner or the Company. a Member or
Assignee, a Manager, a Liquidator. or any A f!i liatc or any of the fo regoing. J\ person is un
lndemniiied Person whether or not such p~r:so n h       ··[nitial Capital Contribution'' means the sum of any cash and the Fair Value of any
property contributed to the Company by a Member with respect to a Membership Interest in
connection with the original issuance of the Membership Interest by the Company as set forth on
Exhibit A or determined pursuant to Section 11.2.



        '"LR.(,'_," means the Internal Revenue Code ol' 1986. as amended. or any successor thereto.

        "Liquidator'' is defined in Section 13.2(b).

        '"Manager'" means the person designated as manager of the Company in the Certificate or
l,.ormation. any person who becomes a Manager hereunder_ including a replacement !Vlanagcr.
and the Members when they arc acting pursuant to Section 5.7(e), in each case in such pcrson ·s
capacity as Manager and for the period that such person has such capacity. ··Managers" means all
persons that arc design&ti::d ns ' ,\Glu:nH:Sr m CC\j l f!IO;\ l,()(;ISTIC"S LLC                                       F:~llllll'I'   A
                                                                                      11 SOK.\S1·2 2-' I 1 '~0 I.\




                                                                                                                     CALCE01484
                                                                                                                        MR.193
        ··Prohibited Transfer" means any lnmsfcr of a lvfembcrsliip !n1ercst that is not a Perm ilted
Transt'er.

        "Requisite Perccnta~e·· means one or more Members owning more than seventy ~Ive
percent ( 75.0%) oC the Percentage Interests owned by all t-.1le111bers entitled to vote on the
particular issue.

        ··substituted    M~rnbt!r ..
                                means a person who is admitted as a Nfernher to the Company
pursuant to Section 11.1 with respect to the transfer of an existil1g rvkrnbership Interest.

        ··Units" means units of Membership Interest in the Comp11ny.

        1.2.    Usag~.


        In this Agreement. unless a clear contrary intention appears:

        (a)     the singular number includes the plural number and vice versa:

       (b)     refei·cnce to any person includes such person's successors and assigns but, ii.
applicable, only if such successors and assigns arc not prohibited by this Agreement, and
rdcrencc to a pcr.-;on in a particular capacity excludes such person in any other cupacity or
indiv:duatty;

        (c)     reference to any gender includes the othc1· gender and the neuter;

      (d)    rckrencc to any agreement or other document means such agreement or other
document as amended or modified and in effect from time to time;

        (c)     relercnce \o any sUHute, regulation. or other legal requirement means such legal
requi1·eme11t as amended. modified, codilied, replaced, or reenacted. in whole or in purl, and in
cffec~ from time to time. including rules and regulations promulgated thereunder. and refcn:nce
Lo any section or other provision of any legal requirement meims !hat provision of »uch legal
requirement Crom time to time in effect and constituting the substantive amendment,
modltication, codification. replacement, or reenactment of such section ()f other provision:

       (t)     "hereunder." '"hereof:' '"hereto:· and words of similar import refer to this
;\grccment as a whole       (j)     relcn:.-11ccs to agree111ents or other documents refor as wel l in nil addenda. exhibits.
schcduks, or amendrnt> nls thereto.

                                                ARTICLE II
                                         ORGAN IZATIONA L MATTERS

      2. 1.   Formation. rhe Comprul) \HIS formed pursuant lo !he Ccl'liticntc of Formation or
the Company filed with the l't!xas Secretary of State effecti ve as oft he Formation Date.

        2.2.   Name. The Company"s name is as set forth in the Cert ification or Formation.
The Managers may change the Company name at any time without the apprnvu l of any Member
by liling a Certificate of ;\111cndment. fhe Managers shall provide notice or the change to all
Members. -n1c Company's business may be cuntlndcd under its name and/or any other name or
names deemed advisable by lhe Managers. The Man<1gers shaU cause to be executed and fi led of
record all assumed or fictitious name certificates required by la\\.

         1 "·
         -·-'       Registered Office and A!!ent Principal 011ice.

       (a)    The stree t address of the initial registered office o f the Compan) in Texas and the
nnme of the initial registered agent or the Compuny are as set l'orth in the Certificate or
Formation. The Managers may change the Company's registered oflice m registered agent tlt
any time by liling a Change of Registered Agent and/or Registered Office as provided in the
Code. The Managers shall pro\'ide notice orthe change to all Members.

         (b)     fhe address or the principal onice of the Company in thl? United States where
rt.:cords are to be kept or made avai lable under Section 101.501 of' the Code shall be as
determined by the Manag.crs. The Managers may change the Company's principal office in the
llnitt:d States at any tline ttpon notice to the Members. The Company shall keep at its registered
olfa.:e and make available to a Member on re11so1wble request the street address or the
Company's principa l oftic0 in the United States.

       2.4. Term. The Company will ex ist pcrpctunlly and will continue until term inated in
accordance with Article XIII.

       2.5.   Purposes. I he purposes of the                     Co mpan~   are to cngag.c in uny activities that arc
permitted under applicable laws.

       2.6.    Powers. Subject to any limirutions in thi s Agreement. the Company may exercise
the power to do any and nil acts reasonably rclat~'d to its purposes.

          2.7.      Compnnv Property.

        (a)    /\ II Compan) pro pert) shall be O\\ ncd in the name ol" the Compan~ and not in the
name of any Member. No Member or Assignee \\ ill hfl\ e an} inleresl in such Company property
solel) by reason-ol'the Member' s status as a Member.


Ct>\11' \ '\ \ A       (b)     The i\-lanagers shall deposit or invest all fonds of the Company in an account or
accounts in the name of the Company. No funds other than the funds of the Co111pany ma:y be
deposited therein. The funds in such accounts shall be used e,Xclusivcly for the business of the
Company (including distributions to the Members) 11nd may be withdrmvn only by persons
approved by the Managers.

          2.8.    Initial Member$.. In connection with the formation of tire Company, the persons
executing this Agreement as of the Effective Date ("Initial Members'') arc mimitted to th0
Company as Members. The number of Units held by each of the Initial Members as or the
1--:ffeetivc Date arc set forth next to the Initial Members~ nmncs on Exhibit ..A.''

        2.9.   Consent of Members. Each person executing this Agreement consents to the
admission as members in the Company all of' the Initial Members and all other persons who are
Members as of the date such person executes this Agreement and further consents Lo the issuance
of additional U11its as provided in Section 2.9.

         2.. l 0 Status of !vlanagers and Members. Lxeept as otherwise provided by this
Agreement, the tv1anagers have the status, rights. and obligations of a manager in a lim:ted
liability company as set forth in the Code, and each Member has the status, rights, and
obligations of a member in a limited liability company as set fo1th in the Code.

        2.11 . Unit Certificates. Each Me111bcr"s Units may be represented by a Unit Certificate.
If Unit Certificates are issued, each Unit Certificate shall be numberproposed Additional Capital Contribution. and (b) all Members arc afforded an opportunity to
participak in the Addi tional Capital Contribution in accordance with their rclath e Percentage
Interests.

       3.J. Capital Accounts. The Company shall establish a separate Capital Account for
each Member and Assignee. The Capita l Accounts shall be maintai ned accord ing to the
provisions oi' Ap_pcndix !\.

        JA.       No Right to Return o f or Interest on Capital /\ccouut. No Member may demand
or receive lllc return of its Capiwl Contribution or· any portion o f i.ts Capital Account. except as
provided in thi s Agreement and lhe Code. The Managers do not bave any personal liability lor
the repayment of any Capital Contributions of any t!ember. No interest \Yill accrnc or be paid
with respc                                   ARTICLE IV
                           ALLOCATIONS AND lllSTRIBUTIONS

       4. l . ~!location of Profit or Loss. Subject to Section_~Q. Company profits and losses
shall be allocated among the l'vkmbcrs and Assignees in accordance with the provisions of
Appendix A or as is determined by the Managers. The l\ilembcrs are aware of the income tax
conscq uences 0 r the allocul i(.rns.

       4.2 .   Distributions of Distributable Cash .

         (a)     Except as otherwise provided in Section 4.3 (rdating to \Vithholding), Section 4.4
(relating to Einitatiolls on distributions). or Section 13.4 (relating to liquidating distributions).
any Distributable Cash shall be: distributed not later than the 3011' day after the end of each fiscal
((L1arter to the Members and Assignees according to their Percentage Interests unless othcnvise
determined by the Managers. The Managers may provide for a record date with respect m
distributions.

        (b)    To Lhe extent it may lawfully do so. the Company shall make distributions to
Members and Assignees in accordance with Section 4.2(a) and Section ! 3.4(a)(iii) at such times
and in such nrnounts as the ivfanagers determine is sufficient to enable Members and Assignees
tdischarge, or the provision !'or payment or discharge, ot' the Company liabilities are insufficient
to make any distributions, no 0.'fember has any recourse against the separate assets of any o'. hcr
:Vkmbcr.

        4.5. No Right to Partition or Distributions in Kind. No Member has any right, and
waives any right that it might 'Othcnvise have. to cause any Company property to be partitioned
and/or distributed in kind. Except as provided in Section l_J .4( d) (relating to liquidating
dis1r(butions), the Company may not make any distributions in kind.

                                                  ARTICLE V
                                                 MANAGEMENT

         5.1.     Management and Control of Company Business.

       (a)    Subject to the limitations set forth in this .Agreement. the Managers bavc
exclusive authority to manage and conduct the Company' s business. The Managers shalJ do all
things appropriate to carry mtt the Company's purpose. Except as otherwise provided in. this
Agreement, al! actions that the Managers may lake and all determinations that the Managers may
inake pursuant to this Agreement rnny be taken and made in the absolute discretion of the
MarnJgers.

         (b)     The initial ivlanagcrs of the Company are; John Ca\ce. Antonio Albnnese, and
Marc Marrocco. Each Manager will serve as a Manager until his successor is appointed pursuant
to Si;:ction 5.7(t).

       (c)     The Members may not take rart in the management or control or the Company
business or bind the Company in their capacity writi ng, setting fo rth the action so taken, shall be signed by Managers having not fe\\'er thnn thi.:
minimum number orvotes req uired lo approve such act ion under the Code, the C'ertilicate or this
Agreement. A focs imi le or simi lar reproduction of a writing signed by a Manager. shall be
regarded as signed by the Managers for purposes of this Section 5. 1(e).

          5.2.      Delegation of Authority.

       (a)     The Managers may cause the Company to hire employees and agents. and mny
delegate to such persons any of its authority here under. as the Managers deems appropriate fur
the conduct of the Co1:npany · s business.

         (b)     The Managers may nppoi nt officers or the Company as the Managers deem
appropriate. The officers may be appo inted fo r such terms and may exercise such powers and
authority and perform such duties as determined by the Managers. An oflicer need not be a
Member of the Company. Any two or more offices may be held by the same person. Any
ofli cer elected oi· appointed by the Managers may be removed. with or without cause. al any ti nee
by the Managers. Each officer will hold ofti ce until his successor is chosen amt is qt1alificd in
his stead. or until his death, resignation. or removal fro m office. Any vaca ncy in an office
because of death, resignation, removal, or otherwise may be filled by a person appointed by the
Mrmagers. An orficer has Lhe snme fiduciary duties as a Mannger as descri bed in Section 5.6.

        5.3.   Reliauce. Persons dealing with the Company may re ly concl usively on the
authority of the Ma nagers as set forth in thi s Agreement. 8very document executed by a
Manager wilb respect to a11y business or property o [ the Company is conclusive evidence in
favor or any person relying on the document lhal (a) al the time 0 r the execution and delivery or
the document this Ag1·ee111ent was eftective, (b) the document was executed in accordance wi th
th is Agreemen t and is binding upon the Company. and (c) the Manager \vas authorized 10
execute and deliver the document on behalr of the Company.

        5.4.     Compensation and Expenses or Members and 1v!anagers. Members and Managers
are not ent itled to any salary, fee, or otber remuaeralion (other than distributions with respect to
the Member's Membershi p Interest) fo r providing property or services or other consiclerali on to
or for the benelit or the Company in their capacity as a Member ll r Manager. except that the
Managers are entitled lo re imbursement from the Company fo r reasonable oul-ol:pockct
expenses paid or incurred on behalf' or the Company. The Company shall pay all out-of-pocket
costs incurl'ed in organizing tbe Company. This Section 5.5 does not limit or enlarge the
Mrmager's or a Member's rights to li abili ty protection or indemni licat ion under Article VI, and
does not limit the Company's abi li ty lo enter into tra nsactions with Members in thei r capacities
other than as Membe rs in accordance with Section 5.6(c ).

          5 .5.      Standards of Manm.!,er and Member Conduct.

      {a)     In General. Each Mrnrnger shall manage and conduct the Cornpnny"s business in
good faith and in a manner the Mam1ger reasonably believes to be in the Compuny's besL


Cm111,\ '1 \ AGl~f.Ern: vr ( )f' C l;;.' 111<10:-. LOC:IS I IC'S L LC                            EX tlllllT A
                                                                                        I l ~tl~J8, 12/ l l/2Cl l ·I




                                                                                                                       CALCE01491
                                                                                                                          MR.200
interest. A ~vtanager docs not violate its obligations under this Section 5.6(a) or· the Code unless
the Nlanagcr engages in conduct described in Section 6.3(a) (relating tn improper conduct),

        (b}     Outside Activities of Managers and Members. Each iv1anagcr shall devote to the
Company's alfairs only such time and n:somccs as the Managers deem necessary for the conduct
and winding up of the Company business. The Managers and Members or their Assignees may
engage il} or have an interest in other business ventures of every nature and description,
imlepL:11dently or with others. i11duding the ownership and opernti011 ol' busim:sse-:; :-;itnilar tu or
in competition with. directly or indirectly, the Company. Neither the Company nor any Member
or i\s5[gnee has. solely         (b)     Removal for Cause. A Manager may be rcmo\'ed as rnanagc1· ol' the Compan)
onl) llpon the nflirmati\·e Oil: or a Requisite Percentage if there is cause for remo,·al as speci fieu
in Section 5. 7(c) and the Company has rece ived a written opinion of counsel that:

               (i)     cause fo r removal as speci licd in Section 5.7(.U exists: and

              (ii)     the n.:moval of the Manager is not prohibited under any loan agreements.
       contmcts. or other applicable legal requirements.

        (                                           ARTICLE VI
                                 LIA BILITY AND INDEMNIFICATlON

          G. I. I.imitation or LiabiliL\. No Member or Manager is liable fo r any debts.
obligations. or liabilities of the Company. Su~jcct to Section 6.3. a11 lndem nilicd Person is 1101
liable to the Company or an> other Indenmi lied Person for an) Damages arising from an)
Proceeding rela1ing to the conduct of the Company·s business or rdating to nny at:l or omission
by the Indemnified Person within the scope or the Indemnified Person's ;;1uthority in the course
of th\'! Company's business, including any breach or any fiduciary duties. or for any misconduct
M negligence on the part or any other person who is an e111ployee or agent or the Company.


       6.2.    lndc111nification by Cornpan\ . ·1Cl the fu llest extent permitted by applicable la\ .
and subject Lo Section 6.3. the Company indemnifies and holds hnnnkss each lndenrnilied
Person from and against any Damages arising from any Proceeding rclnting lo the conduct or the
Company·s business or to any act or omission b. such Indemnified Person within the scope or
the Indemnified Pcrson·s authority in the course of the Compan>·s business or for an}
misconduct or negligence on the part or any other person that is an employee or agent of the
Company. An Indemn ified Person· s expenses paid or in(;urred in defend ing itself against an)
Proceeding shall be reilllbmsed as paid or incurred. The right to inde11111ifi1.:atio11 confe rred in
this Article VI is not exclusive or any other right that any person may have or hereafter acquire
under any statute, agreement. vote of Members, or otherwise.

         6.J.     Conduct Not Protected.

        (a)    This Article V I does not operate to limit liability or lo indcmnif) a person to thl'
extent the person is found liable pursuant to a final j udgmcnl of a courl of requi re. as n cond ition tn the paymt'.!111 nf' any amounts pu rsuant to Section 6.2. that thL'
Indemnified Person proviue to the Cornp(lny (i) a wriuen affi rmation by the Indemnified Person
of !he person·s good faith belier that the person has met the standard of conduct necessary for
indemnification under this Section 6.J: and (i i) a \Hillen umlertnl-.ing b) or on behal f of the
Inde111ni fkd Person to repay the amount paid or reimbursed i !" the person has not met that
standurd or if indemnitication is otherwise prohibited by law.

       6.4.    Insurance. rl1c Company may maintain insurance to protect any person ngain 1
any expense, liability. or loss. \\ hether or not the Company would ha\·e the power IO indemnil)
such person against such expense, liabi li ty, or loss under the Code.

       6.5. Sun ival. The indemnities provided for in this Agl'ccment survive the transfer ul'
itn Indemnified Pcrson· s Membership Interest. the ten11ina1ion of 1he pel'son· ::. status as a
tvkm ber or other status giving rise lO classification as an Imkmni lied Person. and the
termination of thi s Agreement nnd the Company.

                                                          ARTICLE VII
                                             BO OKS AN O R ECORDS; RlW OlffS

         7.1 .   Ma intenance or and Access to Books unu Record s. The Compnny shall mainta in
such books and records regarding the Company's business and properties as is reasonabk
includ ing all books and record:; 1~qu i !'ed under the Code. Each Member shall ha\ c access th~reto
during ordinary business hours lo tbe extent and under the conditions provided in thl.! Code.

         7.2.    Fiscal Year. ·1he Company shall adopt the cn lendnr year as ils fiscal yenr !'or
linanc ial and tax accounting purposes.

        7.3.     Financ ial and Operating Reports. As soon as practicable after the end or euch
liscnl year. but in any event nol later lhun 90 days nftcr the end ol' the fiscal year, the Managers
shall dcli\·er lo each Member Rn annual report containin~ the fo ll owi ng:

          (n)  a Company balance sheet as of the encl of such liscnl year. and Compa ny
statements or income. cash !lows. and changes in Members· equity fo r such fisca l year. each in
reasonable detail and [Jrepnrcd according to United Slates generally accepted accounting.
pri111.:iples:

       (b)     a general description of the Compan; ·s ac tivities during such fiscal year and
business plans for the succeeding year; and

          (c)    a stmement of clmnges in the Member's Capital Accoum (sho\\1ng the balance in
tlH: Mernber·s Capi tal !\ccnl!nl as l)I' the beginning of the t'lscHI year. contributions or
distributions dt1ring the yccll'. allocations of prolits and losses during the year, any other
~1dj u s1ments to the Capital J\ i:c:ount bala1ices during the year. and the balance in the C11 pita l
Account as of the end of Lhc ycor).



C0\1 1' \ ;\;\ ACltl.:•. "'':,~r OF C l·.,   111t10' LO!:is 11 ('~ LLC                       E.x 1111111 A
                                                                                       (l~UR~R' l~   1110 1l




                                                                                                               CALCE01495
                                                                                                                  MR.204
       7.4.     rax Reports.

       (!\)    Not later 1ha11 the date (including extt:nsions) for Jiling 1he Con\pany" s tax return
with the Internal Revenue Service (form I065 ), the Managers shall del iver to each person who
was a Member or Assignee at any time during the period covered by the return all information
necessary ror the preparation of such person· s United States fCJcrnl income tax returns. including
a Form 1065 Schedule K- 1 (if applicable).

       (b)     Upon the \\l'illen req uest of any Member or /\ ·signee, the Managers shall delivcl'
to such person information necessary !'or the preparat ion of' any tax returns tlrnt must be ti led hy
such person. including i11km11a1ion necessa ry lo r estimating and paying estimated t11xes.

        7.5. Transmission orCommunications. Each person who holds n J\krnbership Interest
on behalf or. or fr>r the benefit of. another person or persons shall be responsible fo r coll\·eying
any report. notice. or other communi cation received concerning the Company' s nffairs to such
other person or persons.

                                        ARTICLE        vnr
                                         TAX MAT TERS

        8.1. Tax Classilication. The Members intend th<1l lhl! Company be classi fied HS a
partnersh ip fo r federal inl'omc tax purposes. The Managers shall lake all actions as are or may
be reasonably necessary or appropriate to ensure the Co111 po11y is so classi lied (including the
filing or l!lcct ions or tax returns). No Manager, officer. or Member sh alI take any action
inconsistc111 with the t:lassilication or the Company as a partnership for lcdcrnl income tax
purposes.

        8.2. Company Returns. The Managers shall cause the Compan) lo file such tax
returns ns may be req uired by law.

        8.3.   Tax Elections,

         (a)     General. Except as othcrn ise provided in this Agreement. the Managers shall
cause thi:! Company 10 timely make or revoke all elections, and take all ta:< reporting positions.
necessary or desirable for the Company and l o maxim ize the tax benefits 10 the Members. No
elec tion shall be made to have lite Compa1i.. exc luded from the applicatilm of any provision ur
Subchaptcr K or Lhe I. R.C. or any equivalent tax provision in any other ta:-; jurisdiction.

        ( b)     Section 75·1 l~kction. The Co111pnny shal1 make the election rclc m;d to in £.R.C:.
Secti on 75..i. upon the request of any Ml!mber in connection with a transfer or the Member· s
Mem bcrshi p Interest.

         (c}   S11fe I !arbor Election for Conrnensatorv Ml!tnbcrship Interests. If Proposed
T reastir) Regulation 1.83-3( I) is adopted as a temporary or ll11al regulation. the Company shall
make the safe harbor election descri bed in such regulations. nncl the Company and each Member


                                                                                              E:x1111111 i\
                                                                                       11 508~8\22/ l.:?'21ll I



                                                                                                                  CALCE01496
                                                                                                                     MR.205
(including anr person to whom an intere t in the Compan) is lransll!t'l'ccl in connection with the
perfornu1111.:c of ser\ ices) shall comp!) "ith all requirements ol'the safe harbor with respect to all
Membership lnterc:sls transferred in cc11mectio11 'vvith the pcrlormance or services while tile
dection remains effective. The Managers shall prepare. execute, and tile any requi red
docu1nentarion to cause the election to bt: effecti,·c. Ille Managers may terminate the safe hnrbor
election nt any time if it determines in ~ood faith that it is in the best interests or the CO IUf>Hll~
and the Members to do so.

       8.-1. Consistent Reporting. Each J\rfember shall, on the Member· s ta:-. returns. treat
ench partnership item (as delined in l.R.C. Section 623 1{a)(3)) in a manner consistent wi th the
treatmem or the item on the Company's return in all res pect~. including 1he amount, timing, and
character of the item. No Member shall file a request !or an administrative Cldjusunenl of
partnershi p items under l.R.C. Section 6227(a) if such request would cause 1he Member"s
treatment orthe item to be im:onsistent with the treatment or the item 011 the Company 's return .

          8.5.      Ta-: Proceedini:ts.

        (u)      The Managers shnll be the Compnny·s tax matters partner as dclinetl in l.R.C.
Section 623 1. and shall take such actions as are required to be designated lhe ta~x matters partner
under applicable ·1rcasury Regulntions. The tax mallers partner shall n:presem the Company in
connect ion with all exami11<1tions o f the Company's tax returns by tax authorit ies. includ ing
adm inistrati ve and judicial proceed ings to contest any proposed adjustments. Subject to Section
8.5(c). the tax mn1te1·s partner has the exclusi vi.: right to conduct Proceedings relating lo
C'ompa11:, taxes and to determine whether the Company (either on its own bcha lr or on bchall' of
the Members) will contest or continue to contest a11y lnx dt:liciencics assessed or proposed to be
assessed by any taxing authority. The tax mailers partner shall keep 1he Members informed on a
timely basis or all material developments with respect lo an) such Proceeding. Each Memhcr
shall cooperate with the tax malters partner and do or refrain fro m doing all things reasonably
requested by tJ1e tax niatters pnrlner with respect to lhe conduct or any Company tax Proceeding.

         (bl     The tax mailers partner may not bind any other ~ ! e mber Ill n selllerncnt agreement
rd,1ting. to laxes without obtaining the written concurrence ot\ uch Member.

        (c)     A n~ dclicienc) for taxes imposed on a Memb~r (including penalties. additions Lo
tax or interest impo~ed with respect to such Laxes) shall be pnid by such Member nnd. if paid or
required lo be p<1 id by the Campany. is rel':overnblc l'n:>1n such Me mber pursuant to Section 4.3 ur
by other legal means.

       (d)     This Section 8.5 and Section 8.6 Sll r\' i\' C' the termination nr Lhe Company and the
termination of any Member's interest in the Company and r~· main bincling for a period or lime
necessary Lo resolve all tax mailers with applicable taxi ng authorities.

        8.6.     Information and Documents lo Company. Each Member shall timdy pro\'ick to
1h1: Company all information and documents thnt such Member is required to provide by
nµplic nblc tnx requi rements. and shall also pro\'idc to the Co111pa11: upon request such additio11al

CU\11' " ' AC IU: E.\11.:'\ I   °" C.::-.- I t   IHO'I L oc:1s rn :-. LLC                        Cx11rn1 I' A
                                                                                        I 151J848\'2 1' I 11.:W I~




                                                                                                                     CALCE01497
                                                                                                                        MR.206
inrormation and documents as the Managers may n:asonably request in co11ncction with the
Cotnpany's cotnpli ance with appl icable l!\X req uirements or fil i11 g of nny permitted tax e l ecti on~.

                                                      ARTICLE IX
                                 MEETINGS ANO VOTI NG OF MEMUF.l~S

         9. 1.      Meetings.

          (a)    Meetings of the Members mny be calletl nt any 1i1ne by the Monogers or b) one or
more Members holding at least 75.0% or the Percentage Interest held by Members. Meeting~
slHl ll be held al the Compa ny's principnl place of business or at suuh other reasonable plat:e set
forth in the notice of the meeting.

       (b)     A ny action lhat may be wkcn at a Members' meeti ng may be taken \\ ithout
holding a meeting if Members having al least the Requisite Percentage interc:;l that would be
necessary to lake the action al a meeting. in which em:h Member entitled to vok on the action is
present and votes. ·ign a \Hillen consent or consents stating the action taken.

        (c)     Except as otherwise prO\ idcd in this /\grcement, meeting notices nnd procedurt:s.
including procedures for obtnining written consents in lieu of'a 1111.:cting. shall be in conformity
with Chaplers 6 and 10 I ( 11) of the Code. Sections l 0 l.353 through J 01.356 or the Codi.:
(relating to quorum and minimum voting requirements) shall not apply 10 the extent such
provisions are inconsistent wi th this Agreement. The Managers ~re solely responsible for
conveni ng and conducting meetings of the Members. conducting. the solicitati on of consents.
                                                                           or
determ ining the vnlidity and effect of responses to any solicitation consents. and determining
01hc1· matters regarding meetings. voting. and consents.

         (d)     Notke of 1hc results of any vote taken at a meeting. or the results or any
solicitation of consents in li0u of a mt:eling. shall be given to the Members not later than ' vi th the
delivery of the nex t fo llmvi ng report of tinaneial information given pursuant to Section 7.3.

       <>.2.  Voting. A Member may vote at a meeting in person. or by a proxy executed in
writing by the Member and received by the Managers prior to the time when the votes or
Members are to be counted. The provisions or the Code pertai ning to the vnlidity and use or
proxies by shareholders or i] corporation govern the validi ty and use or pro~ies given by
Members. Only Members of record on the date of the meeting (or if the vote is conduc1cd
withou1 a meeting then on the dalt: of the notice soliciting the Member consents) may vote.

                                                        ARTICLE X
                                TRANSFER OF MEMBERSlllP INTim ESTS

          l 0. 1.   Li111i1ation 011 Transfers.

         (a)    The term "transfer:· when used in rcl'erenct to a lranster of a Membershi p
l rncrest. means un assignment (whether \Oluntat'ily. in,·oluntmily. ur by operation uf la\\ unwhether or not effective under this Agreement) or all or any portion of a Member" s or Assignee ·s
Membersh ip Interest. or a11y interest therein, to another person, and incl udes a sale. assignment.
conveyance. gi ft. exchange. or other disposition. a transfer by merger or other business
combinat ion. a transfer pursuanl lo bankruptcy. insolvency, incapacity. or death, and any pledge.
bypothecut ion. or other encumbrance. A redemption or a Member' s or Assignee·s Membership
Interest pursuant to Section 12.J is not a transfer of the Me111bershi p Interest. A transfer does not
include a 1ransfer of a community property or other interest in a Membership Interest from a
fo rmer spouse of a tvlembet' to the Member pursuant lo the death of !hi.! former spouse or in
connection with the termination of the marirn l relationship.

        (b)     No Member may transfer all or any porti.on of its tvlcmbcrship Interest unless the
transfer is a Perrn.itled Trnnsler. /\. transfer of a Membership Intercsl that is not a Perm illed
Transfer is a Prohibited Transfer.

         (c)     A change of Control or any Member conslitules a transfer         or Lhe   Membership
In terest held by such Member.

          I0.2.     Perm itted Transfer of Membership Intercst.

         (a)     A transler of a Membership Interest is a Permilled Transl'er only if the transfer
satis lies the cond.itions set rorth in Section I OJ and is described in one or more nl' the following
paragraphs of lhis Section:

                   (i)        the transfer is approved by al l of the Managers:

               (ii}      ii' the Member is a corporation. the transfer is to a member              \)r   the
         Member' s affilinted group (as defined in I.R.C. Section I504(a));

                 (iii )   ir the Member is a trustee or one or more employee benefit plans. the
        transfer is to a co-trustee or a successor trustee to suc h pl~ans; or

                (iv)    i f the Member is an individual, the lransrer is to 1he Member"s estale.
        testamentary trust, nr lega l representati ve as a result of the Member· s death or
        adjudicat1on of incapacity in managing its person or affairs. or the transler is ton member
        of the Member"s fam ily. directly or in trust.

       (b)     Upnn a Permitted Transfer by a Member or al l of its Membershi p Interest. the
Member ceases to be a Member ns o f the effective elate of the lransJer determined according to
Section I 0.4.

       (c)     Fot purposes of Section 10.2(a)(iv). a Member's family means lhe Me111ber"s
spouse (exc luding a forn1er spouse), children. grandchildren. pm·ents, and gfandpr,lrenls. A
person·s legally adopted chi ld is treated as hi s chi ld,




C m 11•\:-;y AG IU: ~; \Jlc\ r 0 1· CF\ l'l ICIO'I LOGIS I ICS L LC                            E:\11 11111 A
                                                                                       I 15118-1812 2 1212<11-I




                                                                                                                  CALCE01499
                                                                                                                     MR.208
        10.3. Conditions Lo Permitted Trnnslers of' Membership lntcrcsts. Wi thout limiting tlie
Mrnrngcrs· authoril) ll> with hold approval fo r the transfer or a Membersh ip Interest. a transfer
shnll not be a P~ nnittcd Transfer un less the \ilam1gcrs determi n~ tlun ull of the following
conditions are smistied:

        (a)       The transfer complies with all applicable laws. including uny applicable securities


       ( b)     rhc transfer \\ii l not cause the C\1rn1x111) to be 1reMed as other than a partnership
for United States ledernl income tax: purposes.

       (c)   The trnnsl'cr will not cause the Company to be subject to regulation under the
Investment Compa ny /\ct of 1940. as nrnendeJ.

       (d)    The translcr \\ill not cause any as'>ets of the Company to be deemed ..plan assets'·
under the Einplo) ce Retirement Income Security 1\cl of 197-l.

       (e)     The trnnsrer will not result in <1 tern1inalion or the Compn11) under l.R.C. Section
708. unless the Managers determine that such lcnninution wi ll not have nn adverse impact on the
Mt:mbers.

       ( I)    The trans for will not cause the application or the Lax-exempt use property rules or
l.ltC. Sections t68(g)( I )( H) and 168(h) lo the Company or its Members. unless the Managers
determine that such rules wi ll not have an adverse impact on the Members.

        (g)     fhc transferor and transferee ha\'c delivered to the Compnny a1\)' documents thul
tile Managers request to confirm that the transfer satis lies the requirements orthis Agreement. to
gi\'e effect to the trunsle r. and to conlirm the transteree· s agreement lo be bound by this
Agreement ns nn Assignee.

      (h)      If requested by the Managers. thl' Company has received a tnms le r lee in a11
amount determined b) the Mmrngers to be S\ll'liCil.!nt to reimburse the Company for the estimated
expenses like!) to be incurred by the Company in connection with such trnn ·ter.

        I 0.-l.   Effective Date: Distributions.

         (a)      1\ Perm itted Trnnsfer or a Membership Interest is effcctiv1.: as ol' the lirst day or
the calendar month fol lo\ving the calendar rnuntli during \\-hich the Mamtgers receive notice M
such transfer (in such fo rm and manner as the Managers may require) unless the Managers
determine that the transfer should be ef't'cctivC' as of an earlier or later date ( l~ir example. on an)
date 1he1ranslcr is clli:cti ve as a matter ofs1arc la\\. or wherethe notic~ ()ftransfer specilies thm
the tt"ansfer is to be effective on a future date}.




C m11•\'\\ AG1u.1·.W .'\ 1 w C 1·.'\111HO'\ Loms n ('s LLC                                        E Xllllll I A
                                                                                        I l'lllSIX\ 2 ~1 1 21'.:!11 1 4




                                                                                                                          CALCE01500
                                                                                                                             MR.209
         (b)     Distributions with respect to a transrerrcd Membership rntercst tbot arc made
be l'orc lhe effective dale o r the lransrer shall be paid l tl the trans feror. aml uis1ributio11s mad1:
nlh:r such date shull be paid lo lhe Assignee.

          tc)        Effecti ve as or the effective date of n mrnsfer or a Membership Interest. the
Munagcrs shall amend Exhibit A lo reflect the reducti on in the trnnsteror' s Percentage Interest
ancl tl) re fl eel the Assignee· s l'~rcen tage Intercsl.

        (d)     Neither the Company nor the Managers have any liability for making allocations
and distribut ions to the Members dctcrmi ned in acCl>1'dnnce with thi s Section I0.4. whether or
not the Company or the Managers have knowledge ol' uny transler of any Membership Interest.

         I 0.5. Transferor" s Obliuations. !11e transferor or a Membership I ntcrcst \'vho ceases lo
bl.! n Member continues to be obligated wi th respect to its Membership Interest or its status as n
l(rn11er Member ns provided in the Code and appli cable lnw.

        10.6.   Assignee·s Ri~hts and Obliltations.

        Unless an Assignee becomes a Member pursunnt lo Article XL such Assignee shal l not
be entitled to any or the rights granted lti n Member. other than the rights to receive al locatio11:" or
profit. and losses and distributions as ir such Assignee were a Member. to transfer the
Assignee·s Membership Interest (subject to the conditions of this Article X). and to receiYe
reports and inlo rmation as specilied in Article VII. An Assignee or a Membership Interest shall
succeed to the Capita l Contribution or the transferor to the extent or the Membership Interest
transfened. An Assignee is bound by this Agreement irrespective of\ hether lhL" Assignee has
signed or otherwise adopted this Agreement. An Assignee's Membership Jntcrest may be
redeemed at the option or the Managers as provided in S1.:ction 12.3.

        10.7.   Ef'tcct and Conseq uences of' Prohibited Transfer.

        (a)   Except as otherwise required by la\\. the Company and the Managers shall trem a
Pr~)hibitedTransfer ns void and shall reeogniLe 1hc tra nsferor as conti nuing 10 be the owner or
the Membership Interest purported to be transfern:d , If the Company is required by law to
recognize a Prohibited Transfer. the trans force sha ll be treated as on Assignee \\ ith respect to the
  kmbership Interest transferred nnd mn) not be treutcd as <1 Member wil h respect to th..:
ivkmbership 1ntercst transferred unkss admitted as a ~1kmber in accordance with Article XI.

        (b)   The Company may remove the tram;l"eror and Assignee with respect to a
Prohibited Transrer as pro\ ided in Artick x_t I.

        (c)    Tht' trans!e ror und trnnslercc '"iLh respect 10 a Prohibited Transfer shall bejoi ntl)
and severally liable to the Company for, and shall indemni ty and hold the Company hann kss
against. any expense. liability. or loss incmred by the Company (i11cl11ding reasonable legal fees
and C'\penses) as a result or such Iranster. their remo\ al and liquidation ol' their Membership
!ntNcsis (if applicabte). and the efforts to ~nforce the indcrnnit) grnntcd in this Section 10.7C c ).


                                                                                                  Ex111111I i\
                                                                                          115()g4g,.! 211.!•.!0I I



                                                                                                                     CALCE01501
                                                                                                                        MR.210
        I 0.8. Agreements of Spouse: Sole Manugcment Conununil) Prnpert\ .

         (fl)    Execution of Spousal .loinder and Consent. The spouse of each Member shall
cxec11 tc anhip Interest on the date on which all or the
following conditions are satislled:

       (a )         The Managers ha,·c approved in \vriting the ad111ission of the Substituted Mcni bcr.

          (b)       The Assignee has de livered lo the Company any agreements and other docu111c11Ls
that the Managers request to confirm such Ass ignee as a Member in the Company and such
A ss ig n ~c · s agreement to be bound by this Agree111ent as n Member.



                                                                                                  E\ 11 rnn f\
                                                                                          115Ull4X 1 1~l ll/2iil 1




                                                                                                                     CALCE01502
                                                                                                                        MR.211
        (c)      If requested by the ;-,fanagers, the Comp~ny has received un admission fee in an
amount determined by the rvlanagers to be sufficient to reimburse the Company lo.f the estimated
expenses likely to be incurred by the Company in connection with the admission of the Assignee
as a Sltbstitutcd Member.

          I 1.2. 6dditional ivlernbers.

         (11)    ln Genen1l. The. Mtmag              (ii)     <1n event s peci lied in Section l 53. I 55(u)(4 ) or Section 153 .1SS(a)(5) urthe
      Code (rdal ing to bankruptcy or insolvency proceed ings with 1·cspcct to a g~nera l partner),
      applied as if Lhe Membe1· were a general partner:

              (iii) ir a Member is an ind ividual. the Mcmber·s death. the appointment ol' tt
      guardian or general conservator ror the Member. or a judicia l cletcnninntion that lhe
      Member is incapable or performing the Member's duties under this Agreement: or

              { i")   if the Member is an entity. an c\·enl requiri11g. the Member" s winding up or
      causing the termination of the Member·s existence or suspension of the Member' s right to
      Jo business.

       (c )    If a Member ceases to be a Member in violation of Section 12. l(a), the Compan)
11u1y recover damages from th~ f'ormer Member for breach of this Agreement.

       12.2.   Removal ol'Mcmbers.

      (a)        Member may be re1mwcd as a Member by the unnnimous \Hillen 1.:onsent of the
M:urngers under the fo llowing circumstances:

              (i)     the Member has transferred or attempted to transfer all or any portilH1               or
      its i\kmbct'ship Interest in a Prohibited Transter:

               (i i)   in the case of any Member who is also a Manager or an Affil iate of a
      Manager. the Member or its Al'fi liatc has Ce.'.tsed to be a Manager in violation of Secti on
      5. 7(a} or has been removed as a Manager in accordance with Section 5.7(b);

               (ii i) the Manngers determine. in their· sole discretion. that it is          111    the best
      interest orthe Company to remove n Member:

             (i\·)    the Member has materially bn.:m.:hed tJ1e tcnns or tbis Agreement or an)
      other material agTeemcnt with the Compan): or

              (v)     the Managers determine that removal is nccl!ssary to comply with any
      requirements. condi tions. or guidelines contained in any opinion. dirccliv~. order. ruling.
      or regulation of any United States rcderal or stale agenc) or jl1dicial authority or contained
      in any United Stales lhlcral or state statute.

         (b)      11' lhe Managers propose w remove" Member pursuant to this Section 12.2, the
Mtmagers shall 1101i l). the Member in \\.riling of tht' proposed remornl. and if applicable shall
pn)\ ide such Member a reasonable opportunity to cure the event gh ing rise to removal. I he
r~lllO\'a l or the Member is effective at such time as determined by the l\ilanagcrs in accordance
with applicable lnw and tak ing into account the Member's opportunity to cme the event giving
ri e to remova l.



                                                                                                   EXl llllll A
                                                                                         1151J8H,2 2'1112fll I




                                                                                                                  CALCE01504
                                                                                                                     MR.213